
	
		II
		Calendar No. 126
		110th CONGRESS
		1st Session
		S. 1248
		[Report No. 110–58]
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2007
			Mrs. Boxer, from the
			 Committee on Environment and Public
			 Works, reported the following original bill; which was read
			 twice and placed on the calendar
		
		A BILL
		To provide for the conservation and development of water
		  and related resources, to authorize the Secretary of the Army to construct
		  various projects for improvements to rivers and harbors of the United States,
		  and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Water Resources Development Act
			 of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definition of Secretary.
					TITLE I—Water resources projects
					Sec. 1001. Project authorizations.
					Sec. 1002. Enhanced navigation capacity improvements and
				ecosystem restoration plan for Upper Mississippi River and Illinois Waterway
				System.
					Sec. 1003. Louisiana Coastal Area ecosystem restoration,
				Louisiana.
					Sec. 1004. Small projects for flood damage
				reduction.
					Sec. 1005. Small projects for navigation.
					Sec. 1006. Small projects for aquatic ecosystem
				restoration.
					TITLE II—General provisions
					Subtitle A—Provisions
					Sec. 2001. Credit for in-kind contributions.
					Sec. 2002. Interagency and international support
				authority.
					Sec. 2003. Training funds.
					Sec. 2004. Fiscal transparency report.
					Sec. 2005. Planning.
					Sec. 2006. Water Resources Planning Coordinating
				Committee.
					Sec. 2007. Independent peer review.
					Sec. 2008. Mitigation for fish and wildlife losses.
					Sec. 2009. State technical assistance.
					Sec. 2010. Access to water resource data.
					Sec. 2011. Construction of flood control projects by
				non-Federal interests.
					Sec. 2012. Regional sediment management.
					Sec. 2013. National shoreline erosion control development
				program.
					Sec. 2014. Shore protection projects.
					Sec. 2015. Cost sharing for monitoring.
					Sec. 2016. Ecosystem restoration benefits.
					Sec. 2017. Funding to expedite the evaluation and processing of
				permits.
					Sec. 2018. Electronic submission of permit
				applications.
					Sec. 2019. Improvement of water management at Corps of
				Engineers reservoirs.
					Sec. 2020. Federal hopper dredges.
					Sec. 2021. Extraordinary rainfall events.
					Sec. 2022. Wildfire firefighting.
					Sec. 2023. Nonprofit organizations as sponsors.
					Sec. 2024. Project administration.
					Sec. 2025. Program administration.
					Sec. 2026. Extension of shore protection projects.
					Subtitle B—Continuing authorities projects
					Sec. 2031. Navigation enhancements for waterbourne
				transportation.
					Sec. 2032. Protection and restoration due to emergencies at
				shores and streambanks.
					Sec. 2033. Restoration of the environment for protection of
				aquatic and riparian ecosystems program.
					Sec. 2034. Environmental modification of projects for
				improvement and restoration of ecosystems program.
					Sec. 2035. Projects to enhance estuaries and coastal
				habitats.
					Sec. 2036. Remediation of abandoned mine sites.
					Sec. 2037. Small projects for the rehabilitation and removal of
				dams.
					Sec. 2038. Remote, maritime-dependent communities.
					Sec. 2039. Agreements for water resource projects.
					Sec. 2040. Program names.
					Subtitle C—National Levee Safety Program
					Sec. 2051. Short title.
					Sec. 2052. Definitions.
					Sec. 2053. National Levee Safety Committee.
					Sec. 2054. National Levee Safety Program.
					Sec. 2055. Authorization of appropriations.
					TITLE III—Project-related provisions
					Sec. 3001. St. Herman and St. Paul Harbors, Kodiak,
				Alaska.
					Sec. 3002. Sitka, Alaska.
					Sec. 3003. Black Warrior-Tombigbee Rivers, Alabama.
					Sec. 3004. Rio de Flag, Flagstaff, Arizona.
					Sec. 3005. Augusta and Clarendon, Arkansas.
					Sec. 3006. Red-Ouachita River Basin levees, Arkansas and
				Louisiana.
					Sec. 3007. St. Francis Basin, Arkansas and
				Missouri.
					Sec. 3008. St. Francis Basin land transfer, Arkansas and
				Missouri.
					Sec. 3009. McClellan-Kerr Arkansas River Navigation System,
				Arkansas and Oklahoma.
					Sec. 3010. Cache Creek Basin, California.
					Sec. 3011. CALFED levee stability program,
				California.
					Sec. 3012. Hamilton Airfield, California.
					Sec. 3013. LA–3 dredged material ocean disposal site
				designation, California.
					Sec. 3014. Larkspur Ferry Channel, California.
					Sec. 3015. Llagas Creek, California.
					Sec. 3016. Magpie Creek, California.
					Sec. 3017. Pine Flat Dam fish and wildlife habitat,
				California.
					Sec. 3018. Redwood City Navigation Project,
				California.
					Sec. 3019. Sacramento and American Rivers flood control,
				California.
					Sec. 3020. Conditional declaration of nonnavigability, Port of
				San Francisco, California.
					Sec. 3021. Salton Sea restoration, California.
					Sec. 3022. Santa Barbara Streams, Lower Mission Creek,
				California.
					Sec. 3023. Upper Guadalupe River, California.
					Sec. 3024. Yuba River Basin project, California.
					Sec. 3025. Charles Hervey Townshend Breakwater, New Haven
				Harbor, Connecticut.
					Sec. 3026. Anchorage area, New London Harbor,
				Connecticut.
					Sec. 3027. Norwalk Harbor, Connecticut.
					Sec. 3028. St. George’s Bridge, Delaware.
					Sec. 3029. Additional program authority, comprehensive
				Everglades restoration, Florida.
					Sec. 3030. Brevard County, Florida.
					Sec. 3031. Critical restoration projects, Everglades and south
				Florida ecosystem restoration, Florida.
					Sec. 3032. Lake Okeechobee and Hillsboro Aquifer pilot
				projects, comprehensive Everglades restoration, Florida.
					Sec. 3033. Lido Key, Sarasota County, Florida.
					Sec. 3034. Port Sutton Channel, Tampa Harbor,
				Florida.
					Sec. 3035. Tampa Harbor, Cut B, Tampa, Florida.
					Sec. 3036. Allatoona Lake, Georgia.
					Sec. 3037. Dworshak Reservoir improvements, Idaho.
					Sec. 3038. Little Wood River, Gooding, Idaho.
					Sec. 3039. Port of Lewiston, Idaho.
					Sec. 3040. Cache River Levee, Illinois.
					Sec. 3041. Chicago, Illinois.
					Sec. 3042. Chicago River, Illinois.
					Sec. 3043. Illinois River Basin restoration.
					Sec. 3044. Missouri and Illinois flood protection projects
				reconstruction pilot program.
					Sec. 3045. Spunky Bottom, Illinois.
					Sec. 3046. Strawn Cemetery, John Redmond Lake,
				Kansas.
					Sec. 3047. Milford Lake, Milford, Kansas.
					Sec. 3048. Ohio River, Kentucky, Illinois, Indiana, Ohio,
				Pennsylvania, and West Virginia.
					Sec. 3049. McAlpine Lock and Dam, Kentucky and
				Indiana.
					Sec. 3050. Public access, Atchafalaya Basin Floodway System,
				Louisiana.
					Sec. 3051. Regional visitor center, Atchafalaya Basin Floodway
				System, Louisiana.
					Sec. 3052. Calcasieu River and Pass, Louisiana.
					Sec. 3053. East Baton Rouge Parish, Louisiana.
					Sec. 3054. Mississippi River Gulf Outlet relocation assistance,
				Louisiana.
					Sec. 3055. Red River (J. Bennett Johnston) Waterway,
				Louisiana.
					Sec. 3056. Camp Ellis, Saco, Maine.
					Sec. 3057. Union River, Maine.
					Sec. 3058. Chesapeake Bay environmental restoration and
				protection program, Maryland, Pennsylvania, and Virginia.
					Sec. 3059. Cumberland, Maryland.
					Sec. 3060. Aunt Lydia’s Cove, Massachusetts.
					Sec. 3061. Fall River Harbor, Massachusetts and Rhode
				Island.
					Sec. 3062. St. Clair River and Lake St. Clair,
				Michigan.
					Sec. 3063. Duluth Harbor, Minnesota.
					Sec. 3064. Bonnet Carre Freshwater Diversion Project,
				Mississippi and Louisiana.
					Sec. 3065. Land exchange, Pike County, Missouri.
					Sec. 3066. L–15 levee, Missouri.
					Sec. 3067. Union Lake, Missouri.
					Sec. 3068. Lower Yellowstone project, Montana.
					Sec. 3069. Yellowstone River and tributaries, Montana and North
				Dakota.
					Sec. 3070. Lower Truckee River, McCarran Ranch,
				Nevada.
					Sec. 3071. Middle Rio Grande restoration, New
				Mexico.
					Sec. 3072. Long Island Sound oyster restoration, New York and
				Connecticut.
					Sec. 3073. Orchard Beach, Bronx, New York.
					Sec. 3074. New York Harbor, New York, New York.
					Sec. 3075. Missouri River restoration, North
				Dakota.
					Sec. 3076. Lower Girard Lake Dam, Girard, Ohio.
					Sec. 3077. Toussaint River Navigation Project, Carroll
				Township, Ohio.
					Sec. 3078. Arcadia Lake, Oklahoma.
					Sec. 3079. Lake Eufaula, Oklahoma.
					Sec. 3080. Release of reversionary interest,
				Oklahoma.
					Sec. 3081. Oklahoma lakes demonstration program,
				Oklahoma.
					Sec. 3082. Waurika Lake, Oklahoma.
					Sec. 3083. Lookout Point project, Lowell, Oregon.
					Sec. 3084. Upper Willamette River Watershed ecosystem
				restoration.
					Sec. 3085. Upper Susquehanna River Basin, Pennsylvania and New
				York.
					Sec. 3086. Narragansett Bay, Rhode Island.
					Sec. 3087. South Carolina Department of Commerce development
				proposal at Richard B. Russell Lake, South Carolina.
					Sec. 3088. Missouri River restoration, South
				Dakota.
					Sec. 3089. Missouri and Middle Mississippi Rivers enhancement
				project.
					Sec. 3090. Nonconnah Weir, Memphis, Tennessee.
					Sec. 3091. Old Hickory Lock and Dam, Cumberland River,
				Tennessee.
					Sec. 3092. Sandy Creek, Jackson County, Tennessee.
					Sec. 3093. Cedar Bayou, Texas.
					Sec. 3094. Denison, Texas.
					Sec. 3095. Freeport Harbor, Texas.
					Sec. 3096. Harris County, Texas.
					Sec. 3097. Connecticut River restoration, Vermont.
					Sec. 3098. Dam remediation, Vermont.
					Sec. 3099. Lake Champlain Eurasian milfoil, water chestnut, and
				other nonnative plant control, Vermont.
					Sec. 3100. Upper Connecticut River Basin wetland restoration,
				Vermont and New Hampshire.
					Sec. 3101. Upper Connecticut River Basin ecosystem restoration,
				Vermont and New Hampshire.
					Sec. 3102. Lake Champlain watershed, Vermont and New
				York.
					Sec. 3103. Chesapeake Bay oyster restoration, Virginia and
				Maryland.
					Sec. 3104. Tangier Island Seawall, Virginia.
					Sec. 3105. Erosion control, Puget Island, Wahkiakum County,
				Washington.
					Sec. 3106. Lower granite pool, Washington.
					Sec. 3107. McNary Lock and Dam, McNary National Wildlife
				Refuge, Washington and Idaho.
					Sec. 3108. Snake River project, Washington and
				Idaho.
					Sec. 3109. Whatcom Creek Waterway, Bellingham,
				Washington.
					Sec. 3110. Lower Mud River, Milton, West Virginia.
					Sec. 3111. McDowell County, West Virginia.
					Sec. 3112. Green Bay Harbor project, Green Bay,
				Wisconsin.
					Sec. 3113. Underwood Creek diversion facility project,
				Milwaukee County, Wisconsin.
					Sec. 3114. Oconto Harbor, Wisconsin.
					Sec. 3115. Mississippi River headwaters reservoirs.
					Sec. 3116. Lower Mississippi River Museum and Riverfront
				Interpretive Site.
					Sec. 3117. Upper Mississippi River system environmental
				management program.
					Sec. 3118. Upper basin of Missouri River.
					Sec. 3119. Great Lakes fishery and ecosystem restoration
				program.
					Sec. 3120. Great Lakes remedial action plans and sediment
				remediation.
					Sec. 3121. Great Lakes tributary models.
					Sec. 3122. Upper Ohio River and tributaries navigation system
				new technology pilot program.
					TITLE IV—Studies
					Sec. 4001. Eurasian milfoil.
					Sec. 4002. McClellan-Kerr Arkansas River Navigation
				Channel.
					Sec. 4003. Los Angeles River revitalization study,
				California.
					Sec. 4004. Nicholas Canyon, Los Angeles,
				California.
					Sec. 4005. Oceanside, California, shoreline special
				study.
					Sec. 4006. Comprehensive flood protection project, St. Helena,
				California.
					Sec. 4007. San Francisco Bay, Sacramento-San Joaquin Delta,
				Sherman Island, California.
					Sec. 4008. South San Francisco Bay shoreline study,
				California.
					Sec. 4009. San Pablo Bay Watershed restoration,
				California.
					Sec. 4010. Fountain Creek, North of Pueblo,
				Colorado.
					Sec. 4011. Selenium study, Colorado.
					Sec. 4012. Promontory Point third-party review, Chicago
				shoreline, Chicago, Illinois.
					Sec. 4013. Vidalia Port, Louisiana.
					Sec. 4014. Lake Erie at Luna Pier, Michigan.
					Sec. 4015. Middle Bass Island State Park, Middle Bass Island,
				Ohio.
					Sec. 4016. Jasper County port facility study, South
				Carolina.
					Sec. 4017. Johnson Creek, Arlington, Texas.
					Sec. 4018. Lake Champlain Canal study, Vermont and New
				York.
					TITLE V—Miscellaneous provisions
					Sec. 5001. Lakes program.
					Sec. 5002. Estuary restoration.
					Sec. 5003. Delmarva conservation corridor, Delaware and
				Maryland.
					Sec. 5004. Susquehanna, Delaware, and Potomac River Basins,
				Delaware, Maryland, Pennsylvania, and Virginia.
					Sec. 5005. Anacostia River, District of Columbia and
				Maryland.
					Sec. 5006. Chicago Sanitary and Ship Canal Dispersal Barriers
				project, Illinois.
					Sec. 5007. Rio Grande environmental management program,
				Colorado, New Mexico, and Texas.
					Sec. 5008. Missouri River and tributaries, mitigation, recovery
				and restoration, Iowa, Kansas, Missouri, Montana, Nebraska, North Dakota, South
				Dakota, and Wyoming.
					Sec. 5009. St. Mary Project,
				Blackfeet Reservation, Montana.
					Sec. 5010. Lower Platte River watershed restoration,
				Nebraska.
					Sec. 5011. Cheyenne River Sioux Tribe, Lower Brule Sioux Tribe,
				and terrestrial wildlife habitat restoration, South Dakota.
					Sec. 5012. Connecticut River dams, Vermont.
					TITLE VI—Project deauthorizations
					Sec. 6001. Little Cove Creek, Glencoe, Alabama.
					Sec. 6002. Goleta and Vicinity, California.
					Sec. 6003. Bridgeport Harbor, Connecticut.
					Sec. 6004. Bridgeport, Connecticut.
					Sec. 6005. Inland Waterway from Delaware River to Chesapeake
				Bay, Part II, installation of fender
				protection for bridges, Delaware and Maryland.
					Sec. 6006. Shingle Creek Basin, Florida.
					Sec. 6007. Brevoort, Indiana.
					Sec. 6008. Middle Wabash, Greenfield Bayou,
				Indiana.
					Sec. 6009. Lake George, Hobart, Indiana.
					Sec. 6010. Green Bay Levee and Drainage District No. 2,
				Iowa.
					Sec. 6011. Muscatine Harbor, Iowa.
					Sec. 6012. Big South Fork National River and recreational area,
				Kentucky and Tennessee.
					Sec. 6013. Eagle Creek Lake, Kentucky.
					Sec. 6014. Hazard, Kentucky.
					Sec. 6015. West Kentucky Tributaries, Kentucky.
					Sec. 6016. Bayou Cocodrie and Tributaries,
				Louisiana.
					Sec. 6017. Bayou LaFourche and LaFourche Jump,
				Louisiana.
					Sec. 6018. Eastern Rapides and South-Central Avoyelles
				Parishes, Louisiana.
					Sec. 6019. Fort Livingston, Grand Terre Island,
				Louisiana.
					Sec. 6020. Gulf Intercoastal Waterway, Lake Borgne and Chef
				Menteur, Louisiana.
					Sec. 6021. Red River Waterway, Shreveport, Louisiana to
				Daingerfield, Texas.
					Sec. 6022. Casco Bay, Portland, Maine.
					Sec. 6023. Northeast Harbor, Maine.
					Sec. 6024. Penobscot River, Bangor, Maine.
					Sec. 6025. Saint John River Basin, Maine.
					Sec. 6026. Tenants Harbor, Maine.
					Sec. 6027. Grand Haven Harbor, Michigan.
					Sec. 6028. Greenville Harbor, Mississippi.
					Sec. 6029. Platte River flood and related streambank erosion
				control, Nebraska.
					Sec. 6030. Epping, New Hampshire.
					Sec. 6031. New York Harbor and adjacent channels, Claremont
				Terminal, Jersey City, New Jersey.
					Sec. 6032. Eisenhower and Snell Locks, New York.
					Sec. 6033. Olcott Harbor, Lake Ontario, New York.
					Sec. 6034. Outer Harbor, Buffalo, New York.
					Sec. 6035. Sugar Creek Basin, North Carolina and South
				Carolina.
					Sec. 6036. Cleveland Harbor 1958 Act, Ohio.
					Sec. 6037. Cleveland Harbor 1960 Act, Ohio.
					Sec. 6038. Cleveland Harbor, uncompleted portion of Cut #4,
				Ohio.
					Sec. 6039. Columbia River, Seafarers Memorial, Hammond,
				Oregon.
					Sec. 6040. Tioga-Hammond Lakes, Pennsylvania.
					Sec. 6041. Tamaqua, Pennsylvania.
					Sec. 6042. Narragansett Town Beach, Narragansett, Rhode
				Island.
					Sec. 6043. Quonset Point-Davisville, Rhode Island.
					Sec. 6044. Arroyo Colorado, Texas.
					Sec. 6045. Cypress Creek-Structural, Texas.
					Sec. 6046. East Fork Channel Improvement, Increment 2, East
				Fork of the Trinity River, Texas.
					Sec. 6047. Falfurrias, Texas.
					Sec. 6048. Pecan Bayou Lake, Texas.
					Sec. 6049. Lake of the Pines, Texas.
					Sec. 6050. Tennessee Colony Lake, Texas.
					Sec. 6051. City Waterway, Tacoma, Washington.
					Sec. 6052. Kanawha River, Charleston, West
				Virginia.
				
			2.Definition of
			 SecretaryIn this Act, the
			 term Secretary means the Secretary of the Army.
		IWater resources
			 projects
			1001.Project
			 authorizations
				(a)Projects with
			 Chief’s reportsExcept as otherwise provided in this section, the
			 following projects for water resources development and conservation and other
			 purposes are authorized to be carried out by the Secretary substantially in
			 accordance with the plans, and subject to the conditions, described in the
			 respective reports designated in this section:
					(1)Haines Harbor,
			 AlaskaThe project for navigation, Haines Harbor, Alaska: Report
			 of the Chief of Engineers dated December 20, 2004, at a total estimated cost of
			 $13,700,000, with an estimated Federal cost of $10,960,000 and an estimated
			 non-Federal cost of $2,740,000.
					(2)Tanque Verde
			 Creek, ArizonaThe project for ecosystem restoration, Tanque
			 Verde Creek, Arizona: Report of the Chief of Engineers dated July 22, 2003, at
			 a total cost of $5,706,000, with an estimated Federal cost of $3,706,000 and an
			 estimated non-Federal cost of $2,000,000.
					(3)Salt River (Va
			 Shlyay Akimel), Maricopa County, Arizona
						(A)In
			 generalThe project for ecosystem restoration, Salt River (Va
			 Shlyay Akimel), Arizona: Report of the Chief of Engineers dated January 3,
			 2005, at a total cost of $156,700,000, with an estimated Federal cost of
			 $101,600,000 and an estimated non-Federal cost of $55,100,000.
						(B)Coordination
			 with Federal reclamation projectsThe Secretary, to the maximum
			 extent practicable, shall coordinate the development and construction of the
			 project described in subparagraph (A) with each Federal reclamation project
			 located in the Salt River Basin to address statutory requirements and the
			 operations of those projects.
						(4)Hamilton City,
			 CaliforniaThe project for flood damage reduction and ecosystem
			 restoration, Hamilton City, California: Report of the Chief of Engineers dated
			 December 22, 2004, at a total cost of $50,600,000, with an estimated Federal
			 cost of $33,000,000 and estimated non-Federal cost of $17,600,000.
					(5)Imperial Beach,
			 CaliforniaThe project for storm damage reduction, Imperial
			 Beach, California: Report of the Chief of Engineers dated December 30, 2003, at
			 a total cost of $13,300,000, with an estimated Federal cost of $8,500,000 and
			 an estimated non-Federal cost of $4,800,000, and at an estimated total cost of
			 $41,100,000 for periodic beach nourishment over the 50-year life of the
			 project, with an estimated Federal cost of $20,550,000 and an estimated
			 non-Federal cost of $20,550,000.
					(6)Matilija Dam,
			 Ventura County, CaliforniaThe project for ecosystem restoration,
			 Matilija Dam and Ventura River Watershed, Ventura County, California: Report of
			 the Chief of Engineers dated December 20, 2004, at a total cost of
			 $139,600,000, with an estimated Federal cost of $86,700,000 and an estimated
			 non-Federal cost of $52,900,000.
					(7)Middle Creek,
			 Lake County, CaliforniaThe project for flood damage reduction
			 and ecosystem restoration, Middle Creek, Lake County, California: Report of the
			 Chief of Engineers dated November 29, 2004, at a total cost of $43,630,000,
			 with an estimated Federal cost of $28,460,000 and an estimated non-Federal cost
			 of $15,170,000.
					(8)Napa River Salt
			 Marsh, California
						(A)In
			 generalThe project for ecosystem restoration, Napa River Salt
			 Marsh, California: Report of the Chief of Engineers dated December 22, 2004, at
			 a total cost of $103,012,000, with an estimated Federal cost of $65,600,000 and
			 an estimated non-Federal cost of $37,412,000.
						(B)AdministrationIn
			 carrying out the project authorized by this paragraph, the Secretary
			 shall—
							(i)construct a
			 recycled water pipeline extending from the Sonoma Valley County Sanitation
			 District Waste Water Treatment Plant and the Napa Sanitation District Waste
			 Water Treatment Plant to the project; and
							(ii)restore or
			 enhance Salt Ponds 1, 1A, 2, and 3.
							(9)South Platte
			 River, Denver, ColoradoThe project for ecosystem restoration,
			 Denver County Reach, South Platte River, Denver, Colorado: Report of the Chief
			 of Engineers dated May 16, 2003, at a total cost of $21,050,000, with an
			 estimated Federal cost of $13,680,000 and an estimated non-Federal cost of
			 $7,370,000.
					(10)Indian River
			 Lagoon, South Florida
						(A)In
			 generalThe Secretary may carry out the project for ecosystem
			 restoration, water supply, flood control, and protection of water quality,
			 Indian River Lagoon, south Florida, at a total cost of $1,365,000,000, with an
			 estimated first Federal cost of $682,500,000 and an estimated first non-Federal
			 cost of $682,500,000, in accordance with section 601 of the Water Resources
			 Development Act of 2000 (114 Stat. 2680) and the recommendations of the report
			 of the Chief of Engineers dated August 6, 2004.
						(B)DeauthorizationsAs
			 of the date of enactment of this Act, the following projects are not
			 authorized:
							(i)The
			 uncompleted portions of the project authorized by section 601(b)(2)(C)(i) of
			 the Water Resources Development Act of 2000 (114 Stat. 2682), C–44 Basin
			 Storage Reservoir of the Comprehensive Everglades Restoration Plan, at a total
			 cost of $147,800,000, with an estimated Federal cost of $73,900,000 and an
			 estimated non-Federal cost of $73,900,000.
							(ii)The uncompleted
			 portions of the project authorized by section 203 of the Flood Control Act of
			 1968 (Public Law 90–483; 82 Stat. 740), Martin County, Florida, modifications
			 to Central and South Florida Project, as contained in Senate Document 101, 90th
			 Congress, 2d Session, at a total cost of $15,471,000, with an estimated Federal
			 cost of $8,073,000 and an estimated non-Federal cost of $7,398,000.
							(iii)The uncompleted
			 portions of the project authorized by section 203 of the Flood Control Act of
			 1968 (Public Law 90–483; 82 Stat. 740), East Coast Backpumping, St.
			 Lucie–Martin County, Spillway Structure S–311 of the Central and South Florida
			 Project, as contained in House Document 369, 90th Congress, 2d Session, at a
			 total cost of $77,118,000, with an estimated Federal cost of $55,124,000 and an
			 estimated non-Federal cost of $21,994,000.
							(11)Miami Harbor,
			 Miami, FloridaThe project for navigation, Miami Harbor, Miami,
			 Florida: Report of the Chief of Engineers dated April 25, 2005, at a total cost
			 of $125,270,000, with an estimated Federal cost of $75,140,000 and an estimated
			 non-Federal cost of $50,130,000.
					(12)Picayune
			 Strand, FloridaThe project for ecosystem restoration, Picayune
			 Strand, Florida: Report of the Chief of Engineers dated September 15, 2005, at
			 a total cost of $362,260,000 with an estimated Federal cost of $181,130,000 and
			 an estimated non-Federal cost of $181,130,000.
					(13)East St. Louis
			 And Vicinity, IllinoisThe project for ecosystem restoration and
			 recreation, East St. Louis and Vicinity, Illinois: Report of the Chief of
			 Engineers dated December 22, 2004, at a total cost of $201,600,000, with an
			 estimated Federal cost of $130,600,000 and an estimated non-Federal cost of
			 $71,000,000.
					(14)Peoria
			 Riverfront, IllinoisThe project for ecosystem restoration,
			 Peoria Riverfront, Illinois: Report of the Chief of Engineers dated July 28,
			 2003, at a total cost of $17,760,000, with an estimated Federal cost of
			 $11,540,000 and an estimated non-Federal cost of $6,220,000.
					(15)Wood River
			 Levee System, IllinoisThe project for flood damage reduction,
			 Wood River, Illinois: Report of the Chief of Engineers dated July 18, 2006, at
			 a total cost of $16,730,000, with an estimated Federal cost of $10,900,000 and
			 an estimated non-Federal cost of $5,830,000.
					(16)Des Moines and
			 Raccoon Rivers, Des Moines, IowaThe project for flood damage
			 reduction, Des Moines and Raccoon Rivers, Des Moines, Iowa: Report of the Chief
			 of Engineers dated March 28, 2006, at a total cost of $10,500,000, with an
			 estimated Federal cost of $6,800,000 and an estimated non-Federal cost of
			 $3,700,000.
					(17)Licking River,
			 Cynthiana, KentuckyThe project for flood damage reduction,
			 Licking River, Cynthiana, Kentucky: Report of the Chief of Engineers dated
			 October 24, 2006, at a total cost of $17,800,000, with an estimated Federal
			 cost of $11,570,000 and an estimated non-Federal cost of $6,230,000.
					(18)Bayou Sorrel
			 Lock, LouisianaThe project for navigation, Bayou Sorrel Lock,
			 Louisiana: Report of the Chief of Engineers dated January 3, 2005, at a total
			 cost of $9,500,000. The costs of construction of the project are to be paid
			 1/2 from amounts appropriated from the general fund of the
			 Treasury and 1/2 from amounts appropriated from the Inland
			 Waterways Trust Fund.
					(19)Morganza to
			 the Gulf of Mexico, Louisiana
						(A)In
			 generalThe project for hurricane and storm damage reduction,
			 Morganza to the Gulf of Mexico, Louisiana: Reports of the Chief of Engineers
			 dated August 23, 2002, and July 22, 2003, at a total cost of $841,100,000 with
			 an estimated Federal cost of $546,300,000 and an estimated non-Federal cost of
			 $294,800,000.
						(B)Operation and
			 maintenanceThe operation, maintenance, repair, rehabilitation,
			 and replacement of the Houma Navigation Canal lock complex and the Gulf
			 Intracoastal Waterway floodgate features that provide for inland waterway
			 transportation shall be a Federal responsibility, in accordance with section
			 102 of the Water Resources Development Act of 1986 (33 U.S.C. 2212; Public Law
			 99–662).
						(20)Port of
			 Iberia, LouisianaThe project for navigation, Port of Iberia,
			 Louisiana: Report of the Chief of Engineers dated December 31, 2006, at a total
			 cost of $204,600,000, with an estimated Federal cost of $129,700,000 and an
			 estimated non-Federal cost of $74,900,000, except that the Secretary, in
			 consultation with Vermillion and Iberia Parishes, Louisiana, is directed to use
			 available dredged material and rock placement on the south bank of the Gulf
			 Intracoastal Waterway and the west bank of the Freshwater Bayou Channel to
			 provide incidental storm surge protection.
					(21)Poplar Island
			 expansion, MarylandThe project for the beneficial use of dredged
			 material at Poplar Island, Maryland, authorized by section 537 of the Water
			 Resources Development Act of 1996 (110 Stat. 3776), and modified by section 318
			 of the Water Resources Development Act of 2000 (114 Stat. 2678), is further
			 modified to authorize the Secretary to construct the expansion of the project
			 in accordance with the Report of the Chief of Engineers dated March 31, 2006,
			 at an additional total cost of $256,100,000, with an estimated Federal cost of
			 $192,100,000 and an estimated non-Federal cost of $64,000,000.
					(22)Smith Island,
			 MarylandThe project for ecosystem restoration, Smith Island,
			 Maryland: Report of the Chief of Engineers dated October 29, 2001, at a total
			 cost of $14,500,000, with an estimated Federal cost of $9,425,000 and an
			 estimated non-Federal cost of $5,075,000.
					(23)Swope Park
			 Industrial Area, MissouriThe project for flood damage reduction,
			 Swope Park Industrial Area, Missouri: Report of the Chief of Engineers dated
			 December 30, 2003, at a total cost of $16,900,000, with an estimated Federal
			 cost of $10,990,000 and an estimated non-Federal cost of $5,910,000.
					(24)Hudson-Raritan
			 Estuary, Liberty State Park, New JerseyThe project for ecosystem
			 restoration, Hudson-Raritan Estuary, Liberty State Park, New Jersey: Report of
			 the Chief of Engineers dated August 25, 2006, at a total cost of $33,050,000,
			 with an estimated Federal cost of $21,480,000 and an estimated non-Federal cost
			 of $11,570,000.
					(25)Manasquan to
			 Barnegat Inlets, New JerseyThe project for hurricane and storm
			 damage reduction, Manasquan to Barnegat Inlets, New Jersey: Report of the Chief
			 of Engineers dated December 30, 2003, at a total cost of $70,340,000, with an
			 estimated Federal cost of $45,720,000 and an estimated non-Federal cost of
			 $24,620,000, and at an estimated total cost of $117,100,000 for periodic beach
			 nourishment over the 50-year life of the project, with an estimated Federal
			 cost of $58,550,000 and an estimated non-Federal cost of $58,550,000.
					(26)Raritan Bay
			 and Sandy Hook Bay, Union Beach, New JerseyThe project for
			 hurricane and storm damage reduction, Raritan Bay and Sandy Hook Bay, Union
			 Beach, New Jersey: Report of the Chief of Engineers dated January 4, 2006, at a
			 total cost of $112,640,000, with an estimated Federal cost of $73,220,600 and
			 an estimated non-Federal cost of $39,420,000, and at an estimated total cost of
			 $6,400,000 for periodic nourishment over the 50-year life of the project, with
			 an estimated Federal cost of $2,300,000 and an estimated non-Federal cost of
			 $4,100,000.
					(27)South River,
			 New JerseyThe project for hurricane and storm damage reduction
			 and ecosystem restoration, South River, New Jersey: Report of the Chief of
			 Engineers dated July 22, 2003, at a total cost of $120,810,000, with an
			 estimated Federal cost of $78,530,000 and an estimated non-Federal cost of
			 $42,280,000.
					(28)Southwest
			 Valley, Albuquerque, New MexicoThe project for flood damage
			 reduction, Southwest Valley, Albuquerque, New Mexico: Report of the Chief of
			 Engineers dated November 29, 2004, at a total cost of $24,000,000, with an
			 estimated Federal cost of $15,600,000 and an estimated non-Federal cost of
			 $8,400,000.
					(29)Montauk Point,
			 New YorkThe project for hurricane and storm damage reduction,
			 Montauk Point, New York: Report of the Chief of Engineers dated March 31, 2006,
			 at a total cost of $14,070,000, with an estimated Federal cost of $7,035,000
			 and an estimated non-Federal cost of $7,035,000.
					(30)Hocking River
			 Basin, Monday Creek, OhioThe project for ecosystem restoration,
			 Hocking River Basin, Monday Creek, Ohio: Report of the Chief of Engineers dated
			 August 24, 2006, at a total cost of $18,730,000, with an estimated Federal cost
			 of $12,170,000 and an estimated non-Federal cost of $6,560,000.
					(31)Bloomsburg,
			 PennsylvaniaThe project for flood damage reduction, Bloomsburg,
			 Pennsylvania: Report of the Chief of Engineers dated January 25, 2006, at a
			 total cost of $43,300,000, with an estimated Federal cost of $28,150,000 and an
			 estimated non-Federal cost of $15,150,000.
					(32)Pawleys
			 Island, South CarolinaThe project for hurricane and storm damage
			 reduction, Pawleys Island, South Carolina: Report of the Chief of Engineers
			 dated December 19, 2006, at a total cost of $8,980,000, with an estimated
			 Federal cost of $4,040,000 and an estimated non-Federal cost of $4,940,000, and
			 at an estimated total cost of $21,200,000 for periodic nourishment over the
			 50-year life of the project, with an estimated Federal cost of $7,632,000 and
			 an estimated non-Federal cost of $13,568,000.
					(33)Corpus Christi
			 Ship Channel, Corpus Christi, Texas
						(A)In
			 generalThe project for navigation and ecosystem restoration,
			 Corpus Christi Ship Channel, Texas, Channel Improvement Project: Report of the
			 Chief of Engineers dated June 2, 2003, at a total cost of $188,110,000, with an
			 estimated Federal cost of $87,810,000 and an estimated non-Federal cost of
			 $100,300,000.
						(B)Navigational
			 servitudeIn carrying out the project under subparagraph (A), the
			 Secretary shall enforce navigational servitude in the Corpus Christi Ship
			 Channel, including, at the sole expense of the owner of the facility, the
			 removal or relocation of any facility obstructing the project.
						(34)Gulf
			 Intracoastal Waterway, Brazos River to Port O’Connor, Matagorda Bay re-route,
			 TexasThe project for navigation, Gulf Intracoastal Waterway,
			 Brazos River to Port O’Connor, Matagorda Bay Re-Route, Texas: Report of the
			 Chief of Engineers dated December 24, 2002, at a total cost of $17,280,000. The
			 costs of construction of the project are to be paid 1/2
			 from amounts appropriated from the general fund of the Treasury and
			 1/2 from amounts appropriated from the Inland Waterways
			 Trust Fund.
					(35)Gulf
			 Intracoastal Waterway, High Island to Brazos River, TexasThe
			 project for navigation, Gulf Intracoastal Waterway, Sabine River to Corpus
			 Christi, Texas: Report of the Chief of Engineers dated April 16, 2004, at a
			 total cost of $14,450,000. The costs of construction of the project are to be
			 paid 1/2 from amounts appropriated from the general fund
			 of the Treasury and 1/2 from amounts appropriated from the
			 Inland Waterways Trust Fund.
					(36)Riverside
			 Oxbow, Fort Worth, TexasThe project for ecosystem restoration,
			 Riverside Oxbow, Fort Worth, Texas: Report of the Chief of Engineers dated May
			 29, 2003, at a total cost of $27,330,000, with an estimated Federal cost of
			 $11,320,000 and an estimated non-Federal cost of $16,010,000.
					(37)Craney Island
			 Eastward Expansion, VirginiaThe project for navigation, Craney
			 Island Eastward Expansion, Virginia: Report of the Chief of Engineers dated
			 October 24, 2006, at a total cost of $671,340,000, with an estimated Federal
			 cost of $26,220,000 and an estimated non-Federal cost of $645,120,000.
					(38)Deep Creek,
			 Chesapeake, VirginiaThe project for the Atlantic Intracoastal
			 Waterway Bridge Replacement, Deep Creek, Chesapeake, Virginia: Report of the
			 Chief of Engineers dated March 3, 2003, at a total cost of $37,200,000.
					(39)Chehalis
			 River, Centralia, WashingtonThe project for flood damage
			 reduction, Centralia, Washington, authorized by section 401(a) of the Water
			 Resources Development Act of 1986 (Public Law 99–662; 100 Stat. 4126)—
						(A)is modified to be
			 carried out at a total cost of $121,100,000, with a Federal cost of
			 $73,220,000, and a non-Federal cost of $47,880,000; and
						(B)shall be carried
			 out by the Secretary substantially in accordance with the plans, and subject to
			 the conditions, recommended in the final report of the Chief of Engineers dated
			 September 27, 2004.
						(b)Project subject
			 to final reportThe Secretary shall carry out the project for
			 ecosystem restoration, Jamaica Bay, Queens and Brooklyn, New York, at a total
			 estimated cost of $204,159,000, with an estimated Federal cost of $132,703,000
			 and an estimated non-Federal cost of $71,456,000, substantially in accordance
			 with the plans, and subject to the conditions, recommended in a final report of
			 the Chief of Engineers if a favorable report of the Chief is completed not
			 later than December 31, 2006.
				1002.Enhanced
			 navigation capacity improvements and ecosystem restoration plan for Upper
			 Mississippi River and Illinois Waterway System
				(a)DefinitionsIn
			 this section:
					(1)PlanThe
			 term Plan means the project for navigation and ecosystem
			 improvements for the Upper Mississippi River and Illinois Waterway System:
			 Report of the Chief of Engineers dated December 15, 2004.
					(2)Upper
			 Mississippi River and Illinois Waterway SystemThe term
			 Upper Mississippi River and Illinois Waterway System means the
			 projects for navigation and ecosystem restoration authorized by Congress
			 for—
						(A)the segment of
			 the Mississippi River from the confluence with the Ohio River, River Mile 0.0,
			 to Upper St. Anthony Falls Lock in Minneapolis-St. Paul, Minnesota, River Mile
			 854.0; and
						(B)the Illinois
			 Waterway from its confluence with the Mississippi River at Grafton, Illinois,
			 River Mile 0.0, to T.J. O’Brien Lock in Chicago, Illinois, River Mile
			 327.0.
						(b)Authorization
			 of construction of navigation improvements
					(1)Small scale and
			 nonstructural measures
						(A)In
			 generalThe Secretary shall, in general conformance with the
			 Plan—
							(i)construct mooring
			 facilities at Locks 12, 14, 18, 20, 22, 24, and LaGrange Lock;
							(ii)provide
			 switchboats at Locks 20 through 25; and
							(iii)conduct
			 development and testing of an appointment scheduling system.
							(B)Authorization
			 of appropriationsThe total cost of the projects authorized under
			 this paragraph shall be $246,000,000. The costs of construction of the projects
			 shall be paid 1/2 from amounts appropriated from the
			 general fund of the Treasury and 1/2 from amounts
			 appropriated from the Inland Waterways Trust Fund. Such sums shall remain
			 available until expended.
						(2)New
			 locks
						(A)In
			 generalThe Secretary shall, in general conformance with the
			 Plan, construct new 1,200-foot locks at Locks 20, 21, 22, 24, and 25 on the
			 Upper Mississippi River and at LaGrange Lock and Peoria Lock on the Illinois
			 Waterway.
						(B)MitigationThe
			 Secretary shall conduct mitigation for the new locks and small scale and
			 nonstructural measures authorized under paragraphs (1) and (2).
						(C)ConcurrenceThe
			 mitigation required under subparagraph (B) for the projects authorized under
			 paragraphs (1) and (2), including any acquisition of lands or interests in
			 lands, shall be undertaken or acquired concurrently with lands and interests
			 for the projects authorized under paragraphs (1) and (2), and physical
			 construction required for the purposes of mitigation shall be undertaken
			 concurrently with the physical construction of such projects.
						(D)Authorization
			 of appropriationsThe total cost of the projects authorized under
			 this paragraph shall be $1,870,000,000. The costs of construction on the
			 projects shall be paid 1/2 from amounts appropriated from
			 the general fund of the Treasury and 1/2 from amounts
			 appropriated from the Inland Waterways Trust Fund. Such sums shall remain
			 available until expended.
						(c)Ecosystem
			 restoration authorization
					(1)OperationTo
			 ensure the environmental sustainability of the existing Upper Mississippi River
			 and Illinois Waterway System, the Secretary shall modify, consistent with
			 requirements to avoid adverse effects on navigation, the operation of the Upper
			 Mississippi River and Illinois Waterway System to address the cumulative
			 environmental impacts of operation of the system and improve the ecological
			 integrity of the Upper Mississippi River and Illinois River.
					(2)Ecosystem
			 restoration projects
						(A)In
			 generalThe Secretary shall carry out, consistent with
			 requirements to avoid adverse effects on navigation, ecosystem restoration
			 projects to attain and maintain the sustainability of the ecosystem of the
			 Upper Mississippi River and Illinois River in accordance with the general
			 framework outlined in the Plan.
						(B)Projects
			 includedEcosystem restoration projects may include, but are not
			 limited to—
							(i)island
			 building;
							(ii)construction of
			 fish passages;
							(iii)floodplain
			 restoration;
							(iv)water level
			 management (including water drawdown);
							(v)backwater
			 restoration;
							(vi)side channel
			 restoration;
							(vii)wing dam and
			 dike restoration and modification;
							(viii)island and
			 shoreline protection;
							(ix)topographical
			 diversity;
							(x)dam
			 point control;
							(xi)use of dredged
			 material for environmental purposes;
							(xii)tributary
			 confluence restoration;
							(xiii)spillway, dam,
			 and levee modification to benefit the environment;
							(xiv)land easement
			 authority; and
							(xv)land
			 acquisition.
							(C)Cost
			 sharing
							(i)In
			 generalExcept as provided in clauses (ii) and (iii), the Federal
			 share of the cost of carrying out an ecosystem restoration project under this
			 paragraph shall be 65 percent.
							(ii)Exception for
			 certain restoration projectsIn the case of a project under this
			 subparagraph for ecosystem restoration, the Federal share of the cost of
			 carrying out the project shall be 100 percent if the project—
								(I)is located below
			 the ordinary high water mark or in a connected backwater;
								(II)modifies the
			 operation or structures for navigation; or
								(III)is located on
			 federally owned land.
								(iii)Savings
			 clauseNothing in this paragraph affects the applicability of
			 section 906(e) of the Water Resources Development Act of 1986 (33 U.S.C.
			 2283).
							(iv)Nongovernmental
			 organizationsNotwithstanding section 221(b) of the Flood Control
			 Act of 1970 (42 U.S.C. 1962d–5(b)), for any project carried out under this
			 section, a non-Federal sponsor may include a nonprofit entity, with the consent
			 of the affected local government.
							(D)Land
			 acquisitionThe Secretary may acquire land or an interest in land
			 for an ecosystem restoration project from a willing owner through conveyance
			 of—
							(i)fee
			 title to the land; or
							(ii)a
			 flood plain conservation easement.
							(3)Ecosystem
			 restoration preconstruction engineering and design
						(A)Restoration
			 designBefore initiating the construction of any individual
			 ecosystem restoration project, the Secretary shall—
							(i)establish
			 ecosystem restoration goals and identify specific performance measures designed
			 to demonstrate ecosystem restoration;
							(ii)establish the
			 without-project condition or baseline for each performance indicator;
			 and
							(iii)for each
			 separable element of the ecosystem restoration, identify specific target goals
			 for each performance indicator.
							(B)OutcomesPerformance
			 measures identified under subparagraph (A)(i) should comprise specific
			 measurable environmental outcomes, such as changes in water quality, hydrology,
			 or the well-being of indicator species the population and distribution of which
			 are representative of the abundance and diversity of ecosystem-dependent
			 aquatic and terrestrial species.
						(C)Restoration
			 designRestoration design carried out as part of ecosystem
			 restoration shall include a monitoring plan for the performance measures
			 identified under subparagraph (A)(i), including—
							(i)a
			 timeline to achieve the identified target goals; and
							(ii)a
			 timeline for the demonstration of project completion.
							(4)Specific
			 projects authorization
						(A)In
			 generalThere is authorized to be appropriated to carry out this
			 subsection $1,650,000,000, of which not more than $226,000,000 shall be
			 available for projects described in paragraph (2)(B)(ii) and not more than
			 $43,000,000 shall be available for projects described in paragraph (2)(B)(x).
			 Such sums shall remain available until expended.
						(B)Limitation on
			 available fundsOf the amounts made available under subparagraph
			 (A), not more than $35,000,000 for each fiscal year shall be available for land
			 acquisition under paragraph (2)(D).
						(C)Individual
			 project limitOther than for projects described in clauses (ii)
			 and (x) of paragraph (2)(B), the total cost of any single project carried out
			 under this subsection shall not exceed $25,000,000.
						(5)Implementation
			 reports
						(A)In
			 generalNot later than June 30, 2008, and every 5 years
			 thereafter, the Secretary shall submit to the Committee on Environment and
			 Public Works of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives an implementation report
			 that—
							(i)includes
			 baselines, milestones, goals, and priorities for ecosystem restoration
			 projects; and
							(ii)measures the
			 progress in meeting the goals.
							(B)Advisory
			 panel
							(i)In
			 generalThe Secretary shall appoint and convene an advisory panel
			 to provide independent guidance in the development of each implementation
			 report under subparagraph (A).
							(ii)Panel
			 membersPanel members shall include—
								(I)1 representative
			 of each of the State resource agencies (or a designee of the Governor of the
			 State) from each of the States of Illinois, Iowa, Minnesota, Missouri, and
			 Wisconsin;
								(II)1 representative
			 of the Department of Agriculture;
								(III)1
			 representative of the Department of Transportation;
								(IV)1 representative
			 of the United States Geological Survey;
								(V)1 representative
			 of the United States Fish and Wildlife Service;
								(VI)1 representative
			 of the Environmental Protection Agency;
								(VII)1
			 representative of affected landowners;
								(VIII)2
			 representatives of conservation and environmental advocacy groups; and
								(IX)2
			 representatives of agriculture and industry advocacy groups.
								(iii)ChairpersonThe
			 Secretary shall serve as chairperson of the advisory panel.
							(iv)Nonapplicability
			 of FACAThe Federal Advisory
			 Committee Act (5 U.S.C. App.) shall not apply to the Advisory Panel
			 or any working group established by the Advisory Panel.
							(6)Ranking
			 system
						(A)In
			 generalThe Secretary, in consultation with the Advisory Panel,
			 shall develop a system to rank proposed projects.
						(B)PriorityThe
			 ranking system shall give greater weight to projects that restore natural river
			 processes, including those projects listed in paragraph (2)(B).
						(d)Comparable
			 progress
					(1)In
			 generalAs the Secretary conducts pre-engineering, design, and
			 construction for projects authorized under this section, the Secretary
			 shall—
						(A)select
			 appropriate milestones; and
						(B)determine, at the
			 time of such selection, whether the projects are being carried out at
			 comparable rates.
						(2)No comparable
			 rateIf the Secretary determines under paragraph (1)(B) that
			 projects authorized under this subsection are not moving toward completion at a
			 comparable rate, annual funding requests for the projects will be adjusted to
			 ensure that the projects move toward completion at a comparable rate in the
			 future.
					1003.Louisiana
			 Coastal Area ecosystem restoration, Louisiana
				(a)In
			 generalThe Secretary may carry out a program for ecosystem
			 restoration, Louisiana Coastal Area, Louisiana, substantially in accordance
			 with the report of the Chief of Engineers, dated January 31, 2005.
				(b)Priorities
					(1)In
			 generalIn carrying out the program under subsection (a), the
			 Secretary shall give priority to—
						(A)any portion of
			 the program identified in the report described in subsection (a) as a critical
			 restoration feature;
						(B)any Mississippi
			 River diversion project that—
							(i)protects a major
			 population area of the Pontchartain, Pearl, Breton Sound, Barataria, or
			 Terrebonne Basin; and
							(ii)produces an
			 environmental benefit to the coastal area of the State of Louisiana; and
							(C)any barrier
			 island, or barrier shoreline, project that—
							(i)is
			 carried out in conjunction with a Mississippi River diversion project;
			 and
							(ii)protects a major
			 population area.
							(c)Modifications
					(1)In
			 generalIn carrying out the program under subsection (a), the
			 Secretary is authorized to make modifications as necessary to the 5 near-term
			 critical ecosystem restoration features identified in the report referred to in
			 subsection (a), due to the impact of Hurricanes Katrina and Rita on the project
			 areas.
					(2)IntegrationThe
			 Secretary shall ensure that the modifications under paragraph (1) are fully
			 integrated with the analysis and design of comprehensive hurricane protection
			 authorized by title I of the Energy and Water Development Appropriations Act,
			 2006 (Public Law 109–103; 119 Stat. 2247).
					(3)Construction
						(A)In
			 generalThe Secretary is authorized to construct the projects
			 modified under this subsection.
						(B)Reports
							(i)In
			 generalBefore beginning construction of the projects, the
			 Secretary shall submit a report documenting any modifications to the 5
			 near-term projects, including cost changes, to the Louisiana Water Resources
			 Council established by subsection (n)(1) (referred to in this section as the
			 Council) for approval.
							(ii)Submission to
			 CongressOn approval of a report under clause (i), the Council
			 shall submit the report to the Committee on Environment and Public Works of the
			 Senate and the Committee on Transportation and Infrastructure of the House of
			 Representatives.
							(4)Applicability
			 of other provisionsSection 902 of the Water Resources
			 Development Act of 1986 (33 U.S.C. 2280) shall not apply to the 5 near-term
			 projects authorized by this section.
					(d)Demonstration
			 program
					(1)In
			 generalIn carrying out the program under subsection (a), the
			 Secretary is authorized to conduct a demonstration program within the
			 applicable project area to evaluate new technologies and the applicability of
			 the technologies to the program.
					(2)Cost
			 limitationThe cost of an individual project under this
			 subsection shall be not more than $25,000,000.
					(e)Beneficial use
			 of dredged material
					(1)In
			 generalIn carrying out the program under subsection (a), the
			 Secretary is authorized to use such sums as are necessary to conduct a program
			 for the beneficial use of dredged material.
					(2)ConsiderationIn
			 carrying out the program under subsection (a), the Secretary shall consider the
			 beneficial use of sediment from the Illinois River System for wetlands
			 restoration in wetlands-depleted watersheds.
					(f)Reports
					(1)In
			 generalNot later than December 31, 2008, the Secretary shall
			 submit to Congress feasibility reports on the features included in table 3 of
			 the report referred to in subsection (a).
					(2)Projects
			 identified in reports
						(A)In
			 generalThe Secretary shall submit the reports described in
			 paragraph (1) to the Committee on Environment and Public Works of the Senate
			 and the Committee on Transportation and Infrastructure of the House of
			 Representatives.
						(B)ConstructionThe
			 Secretary shall be authorized to construct the projects identified in the
			 reports at the time the Committees referred to in subparagraph (A) each adopt a
			 resolution approving the project.
						(g)Nongovernmental
			 organizationsA nongovernmental organization shall be eligible to
			 contribute all or a portion of the non-Federal share of the cost of a project
			 under this section.
				(h)Comprehensive
			 plan
					(1)In
			 generalThe Secretary, in coordination with the Governor of the
			 State of Louisiana, shall—
						(A)develop a plan
			 for protecting, preserving, and restoring the coastal Louisiana
			 ecosystem;
						(B)not later than 1
			 year after the date of enactment of this Act, and every 5 years thereafter,
			 submit to Congress the plan, or an update of the plan; and
						(C)ensure that the
			 plan is fully integrated with the analysis and design of comprehensive
			 hurricane protection authorized by title I of the Energy and Water Development
			 Appropriations Act, 2006 (Public Law 109–103; 119 Stat. 2247).
						(2)InclusionsThe
			 comprehensive plan shall include a description of—
						(A)the framework of
			 a long-term program that provides for the comprehensive protection,
			 conservation, and restoration of the wetlands, estuaries (including the
			 Barataria-Terrebonne estuary), barrier islands, shorelines, and related land
			 and features of the coastal Louisiana ecosystem, including protection of a
			 critical resource, habitat, or infrastructure from the effects of a coastal
			 storm, a hurricane, erosion, or subsidence;
						(B)the means by
			 which a new technology, or an improved technique, can be integrated into the
			 program under subsection (a);
						(C)the role of other
			 Federal agencies and programs in carrying out the program under subsection (a);
			 and
						(D)specific,
			 measurable ecological success criteria by which success of the comprehensive
			 plan shall be measured.
						(3)ConsiderationIn
			 developing the comprehensive plan, the Secretary shall consider the
			 advisability of integrating into the program under subsection (a)—
						(A)a related Federal
			 or State project carried out on the date on which the plan is developed;
						(B)an activity in
			 the Louisiana Coastal Area; or
						(C)any other project
			 or activity identified in—
							(i)the
			 Mississippi River and Tributaries program;
							(ii)the Louisiana
			 Coastal Wetlands Conservation Plan;
							(iii)the Louisiana
			 Coastal Zone Management Plan; or
							(iv)the plan of the
			 State of Louisiana entitled Coast 2050: Toward a Sustainable Coastal
			 Louisiana.
							(i)Task
			 Force
					(1)EstablishmentThere
			 is established a task force to be known as the Coastal Louisiana
			 Ecosystem Protection and Restoration Task Force (referred to in this
			 subsection as the Task Force).
					(2)MembershipThe
			 Task Force shall consist of the following members (or, in the case of the head
			 of a Federal agency, a designee at the level of Assistant Secretary or an
			 equivalent level):
						(A)The
			 Secretary.
						(B)The Secretary of
			 the Interior.
						(C)The Secretary of
			 Commerce.
						(D)The Administrator
			 of the Environmental Protection Agency.
						(E)The Secretary of
			 Agriculture.
						(F)The Secretary of
			 Transportation.
						(G)The Secretary of
			 Energy.
						(H)The Secretary of
			 Homeland Security.
						(I)3 representatives
			 of the State of Louisiana appointed by the Governor of that State.
						(3)DutiesThe
			 Task Force shall make recommendations to the Secretary regarding—
						(A)policies,
			 strategies, plans, programs, projects, and activities for addressing
			 conservation, protection, restoration, and maintenance of the coastal Louisiana
			 ecosystem;
						(B)financial
			 participation by each agency represented on the Task Force in conserving,
			 protecting, restoring, and maintaining the coastal Louisiana ecosystem,
			 including recommendations—
							(i)that identify
			 funds from current agency missions and budgets; and
							(ii)for coordinating
			 individual agency budget requests; and
							(C)the comprehensive
			 plan under subsection (h).
						(4)Working
			 groupsThe Task Force may establish such working groups as the
			 Task Force determines to be necessary to assist the Task Force in carrying out
			 this subsection.
					(5)Nonapplicability
			 of FACAThe Federal Advisory
			 Committee Act (5 U.S.C. App.) shall not apply to the Task Force or
			 any working group of the Task Force.
					(j)Science and
			 technology
					(1)In
			 generalThe Secretary shall establish a coastal Louisiana
			 ecosystem science and technology program.
					(2)PurposesThe
			 purposes of the program established by paragraph (1) shall be—
						(A)to identify any
			 uncertainty relating to the physical, chemical, geological, biological, and
			 cultural baseline conditions in coastal Louisiana;
						(B)to improve
			 knowledge of the physical, chemical, geological, biological, and cultural
			 baseline conditions in coastal Louisiana; and
						(C)to identify and
			 develop technologies, models, and methods to carry out this subsection.
						(3)Working
			 groupsThe Secretary may establish such working groups as the
			 Secretary determines to be necessary to assist the Secretary in carrying out
			 this subsection.
					(4)Contracts and
			 cooperative agreementsIn carrying out this subsection, the
			 Secretary may enter into a contract or cooperative agreement with an individual
			 or entity (including a consortium of academic institutions in Louisiana) with
			 scientific or engineering expertise in the restoration of aquatic and marine
			 ecosystems for coastal restoration and enhancement through science and
			 technology.
					(k)Analysis of
			 benefits
					(1)In
			 generalNotwithstanding section 209 of the Flood Control Act of
			 1970 (42 U.S.C. 1962–2) or any other provision of law, in carrying out an
			 activity to conserve, protect, restore, or maintain the coastal Louisiana
			 ecosystem, the Secretary may determine that the environmental benefits provided
			 by the program under this section outweigh the disadvantage of an activity
			 under this section.
					(2)Determination
			 of cost-effectivenessIf the Secretary determines that an
			 activity under this section is cost-effective, no further economic
			 justification for the activity shall be required.
					(l)Studies
					(1)DegradationNot
			 later than 180 days after the date of enactment of this Act, the Secretary, in
			 consultation with the non-Federal interest, shall enter into a contract with
			 the National Academy of Sciences under which the National Academy of Sciences
			 shall carry out a study to identify—
						(A)the cause of any
			 degradation of the Louisiana Coastal Area ecosystem that occurred as a result
			 of an activity approved by the Secretary; and
						(B)the sources of
			 the degradation.
						(2)FinancingOn
			 completion, and taking into account the results, of the study conducted under
			 paragraph (1), the Secretary, in consultation with the non-Federal interest,
			 shall study—
						(A)financing
			 alternatives for the program under subsection (a); and
						(B)potential
			 reductions in the expenditure of Federal funds in emergency responses that
			 would occur as a result of ecosystem restoration in the Louisiana Coastal
			 Area.
						(m)Project
			 modifications
					(1)ReviewThe
			 Secretary, in cooperation with any non-Federal interest, shall review each
			 federally-authorized water resources project in the coastal Louisiana area in
			 existence on the date of enactment of this Act to determine whether—
						(A)each project is
			 in accordance with the program under subsection (a); and
						(B)the project could
			 contribute to ecosystem restoration under subsection (a) through modification
			 of the operations or features of the project.
						(2)ModificationsSubject
			 to paragraphs (3) and (4), the Secretary may carry out the modifications
			 described in paragraph (1)(B).
					(3)Public notice
			 and commentBefore completing the report required under paragraph
			 (4), the Secretary shall provide an opportunity for public notice and
			 comment.
					(4)Report
						(A)In
			 generalBefore modifying an operation or feature of a project
			 under paragraph (1)(B), the Secretary shall submit to the Committee on
			 Environment and Public Works of the Senate and the Committee on Transportation
			 and Infrastructure of the House of Representatives a report describing the
			 modification.
						(B)InclusionA
			 report under subparagraph (A) shall include such information relating to the
			 timeline and cost of a modification as the Secretary determines to be
			 relevant.
						(5)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subsection $10,000,000.
					(n)Louisiana Water
			 Resources Council
					(1)EstablishmentThere
			 is established within the Mississippi River Commission, a subgroup to be known
			 as the Louisiana Water Resources Council.
					(2)PurposesThe
			 purposes of the Council are—
						(A)to manage and
			 oversee each aspect of the implementation of a system-wide, comprehensive plan
			 for projects of the Corps of Engineers (including the study, planning,
			 engineering, design, and construction of the projects or components of projects
			 and the functions or activities of the Corps of Engineers relating to other
			 projects) that addresses hurricane protection, flood control, ecosystem
			 restoration, storm surge damage reduction, or navigation in the Hurricanes
			 Katrina and Rita disaster areas in the State of Louisiana; and
						(B)to demonstrate
			 and evaluate a streamlined approach to authorization of water resources
			 projects to be studied, designed, and constructed by the Corps of
			 Engineers.
						(3)Membership
						(A)In
			 generalThe president of the Mississippi River Commission shall
			 appoint members of the Council, after considering recommendations of the
			 Governor of Louisiana.
						(B)RequirementsThe
			 Council shall be composed of—
							(i)2
			 individuals with expertise in coastal ecosystem restoration, including the
			 interaction of saltwater and freshwater estuaries; and
							(ii)2
			 individual with expertise in geology or civil engineering relating to hurricane
			 and flood damage reduction and navigation.
							(C)ChairpersonIn
			 addition to the members appointed under subparagraph (B), the Council shall be
			 chaired by 1 of the 3 officers of the Corps of Engineers of the Mississippi
			 River Commission.
						(4)DutiesWith
			 respect to modifications under subsection (c), the Council shall—
						(A)review and
			 approve or disapprove the reports completed by the Secretary; and
						(B)on approval,
			 submit the reports to the Committee on Environment and Public Works of the
			 Senate and the Committee on Transportation and Infrastructure of the House of
			 Representatives.
						(5)Termination
						(A)In
			 generalThe Council shall terminate on the date that is 6 years
			 after the date of enactment of this Act.
						(B)EffectAny
			 project modification under subsection (c) that has not been approved by the
			 Council and submitted to Congress by the date described in subparagraph (A)
			 shall not proceed to construction before the date on which the modification is
			 statutorily approved by Congress.
						(o)Other
			 projects
					(1)In
			 generalWith respect to the projects identified in the analysis
			 and design of comprehensive hurricane protection authorized by title I of the
			 Energy and Water Development Appropriations Act, 2006 (Public Law 109–103; 119
			 Stat. 2247), the Secretary shall submit a report describing the projects to the
			 Committee on Environment and Public Works of the Senate and the Committee on
			 Transportation and Infrastructure of the House of Representatives.
					(2)ConstructionThe
			 Secretary shall be authorized to construct the projects at the time the
			 Committees referred to in paragraph (1) each adopt a resolution approving the
			 project.
					(p)Report
					(1)In
			 generalNot later than 6 years after the date of enactment of
			 this Act, the Secretary shall submit to the Committee on Environment and Public
			 Works of the Senate and the Committee on Transportation and Infrastructure of
			 the House of Representatives a report evaluating the alternative means of
			 authorizing Corps of Engineers water resources projects under subsections
			 (c)(3), (f)(2), and (o)(2).
					(2)InclusionsThe
			 report shall include a description of—
						(A)the projects
			 authorized and undertaken under this section;
						(B)the construction
			 status of the projects; and
						(C)the benefits and
			 environmental impacts of the projects.
						(3)External
			 reviewThe Secretary shall enter into a contract with the
			 National Academy of Science to perform an external review of the demonstration
			 program under subsection (d), which shall be submitted to the Committee on
			 Environment and Public Works of the Senate and the Committee on Transportation
			 and Infrastructure of the House of Representatives.
					1004.Small
			 projects for flood damage reductionThe Secretary—
				(1)shall conduct a
			 study for flood damage reduction, Cache River Basin, Grubbs, Arkansas;
			 and
				(2)if the Secretary
			 determines that the project is feasible, may carry out the project under
			 section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s).
				1005.Small
			 projects for navigationThe
			 Secretary shall conduct a study for each of the following projects and, if the
			 Secretary determines that a project is feasible, may carry out the project
			 under section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577):
				(1)Little Rock
			 Port, ArkansasProject for navigation, Little Rock Port, Arkansas
			 River, Arkansas.
				(2)Au Sable River,
			 MichiganProject for navigation, Au Sable River in the vicinity
			 of Oscoda, Michigan.
				(3)Outer Channel
			 and Inner Harbor, Menominee Harbor, Michigan and
			 WisconsinProject for navigation, Outer Channel and Inner Harbor,
			 Menominee Harbor, Michigan and Wisconsin.
				(4)Middle Bass
			 Island State Park, Middle Bass Island, OhioProject for
			 navigation, Middle Bass Island State Park, Middle Bass Island, Ohio.
				1006.Small
			 projects for aquatic ecosystem restorationThe Secretary shall conduct a study for each
			 of the following projects and, if the Secretary determines that a project is
			 appropriate, may carry out the project under section 206 of the Water Resources
			 Development Act of 1996 (33 U.S.C. 2330):
				(1)San Diego
			 River, CaliforniaProject for aquatic ecosystem restoration, San
			 Diego River, California, including efforts to address invasive aquatic plant
			 species.
				(2)Suison Marsh,
			 San Pablo Bay, CaliforniaProject for aquatic ecosystem
			 restoration, San Pablo Bay, California.
				(3)Johnson Creek,
			 Gresham, OregonProject for aquatic ecosystem restoration,
			 Johnson Creek, Gresham, Oregon.
				(4)Blackstone
			 River, Rhode IslandProject for aquatic ecosystem restoration,
			 Blackstone River, Rhode Island.
				(5)College Lake,
			 Lynchburg, VirginiaProject for aquatic ecosystem restoration,
			 College Lake, Lynchburg, Virginia.
				IIGeneral
			 provisions
			AProvisions
				2001.Credit for
			 in-kind contributionsSection
			 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b) is amended—
					(1)by striking
			 Sec. 221 and inserting the
			 following:
						
							221.Written
				agreement requirement for water resources
				projects
							;
						and(2)by striking
			 subsection (a) and inserting the following:
						
							(a)Cooperation of
				non-Federal interest
								(1)In
				generalAfter December 31, 1970, the construction of any water
				resources project, or an acceptable separable element thereof, by the Secretary
				of the Army, acting through the Chief of Engineers, or by a non-Federal
				interest where such interest will be reimbursed for such construction under any
				provision of law, shall not be commenced until each non-Federal interest has
				entered into a written partnership agreement with the district engineer for the
				district in which the project will be carried out under which each party agrees
				to carry out its responsibilities and requirements for implementation or
				construction of the project or the appropriate element of the project, as the
				case may be; except that no such agreement shall be required if the Secretary
				determines that the administrative costs associated with negotiating,
				executing, or administering the agreement would exceed the amount of the
				contribution required from the non-Federal interest and are less than
				$25,000.
								(2)Liquidated
				damagesAn agreement described in paragraph (1) may include a
				provision for liquidated damages in the event of a failure of 1 or more parties
				to perform.
								(3)Obligation of
				future appropriationsIn any such agreement entered into by a
				State, or a body politic of the State which derives its powers from the State
				constitution, or a governmental entity created by the State legislature, the
				agreement may reflect that it does not obligate future appropriations for such
				performance and payment when obligating future appropriations would be
				inconsistent with constitutional or statutory limitations of the State or a
				political subdivision of the State.
								(4)Credit for
				in-kind contributions
									(A)In
				generalAn agreement under paragraph (1) shall provide that the
				Secretary shall credit toward the non-Federal share of the cost of the project,
				including a project implemented under general continuing authority, the value
				of in-kind contributions made by the non-Federal interest, including—
										(i)the costs of
				planning (including data collection), design, management, mitigation,
				construction, and construction services that are provided by the non-Federal
				interest for implementation of the project;
										(ii)the value of
				materials or services provided before execution of an agreement for the
				project, including efforts on constructed elements incorporated into the
				project; and
										(iii)materials and
				services provided after an agreement is executed.
										(B)ConditionThe
				Secretary shall credit an in-kind contribution under subparagraph (A) if the
				Secretary determines that the property or service provided as an in-kind
				contribution is integral to the project.
									(C)LimitationsCredit
				authorized for a project—
										(i)shall not exceed
				the non-Federal share of the cost of the project;
										(ii)shall not alter
				any other requirement that a non-Federal interest provide land, an easement or
				right-of-way, or an area for disposal of dredged material for the project;
				and
										(iii)shall not
				exceed the actual and reasonable costs of the materials, services, or other
				things provided by the non-Federal interest, as determined by the
				Secretary.
										.
					2002.Interagency
			 and international support authoritySection 234 of the Water Resources
			 Development Act of 1996 (33 U.S.C. 2323a) is amended—
					(1)by striking
			 subsection (a) and inserting the following:
						
							(a)In
				generalThe Secretary may engage in activities (including
				contracting) in support of other Federal agencies, international organizations,
				or foreign governments to address problems of national significance to the
				United
				States.
							;
					(2)in subsection
			 (b), by striking Secretary of State and inserting
			 Department of State; and
					(3)in subsection
			 (d)—
						(A)by striking
			 $250,000 for fiscal year 2001 and inserting $1,000,000
			 for fiscal year 2007 and each fiscal year thereafter; and
						(B)by striking
			 or international organizations and inserting ,
			 international organizations, or foreign governments.
						2003.Training
			 funds
					(a)In
			 generalThe Secretary may include individuals from the
			 non-Federal interest, including the private sector, in training classes and
			 courses offered by the Corps of Engineers in any case in which the Secretary
			 determines that it is in the best interest of the Federal Government to include
			 those individuals as participants.
					(b)Expenses
						(1)In
			 generalAn individual from a non-Federal interest attending a
			 training class or course described in subsection (a) shall pay the full cost of
			 the training provided to the individual.
						(2)PaymentsPayments
			 made by an individual for training received under subsection (a), up to the
			 actual cost of the training—
							(A)may be retained
			 by the Secretary;
							(B)shall be credited
			 to an appropriation or account used for paying training costs; and
							(C)shall be
			 available for use by the Secretary, without further appropriation, for training
			 purposes.
							(3)Excess
			 amountsAny payments received under paragraph (2) that are in
			 excess of the actual cost of training provided shall be credited as
			 miscellaneous receipts to the Treasury of the United States.
						2004.Fiscal
			 transparency report
					(a)In
			 generalOn the third Tuesday of January of each year beginning
			 January 2008, the Chief of Engineers shall submit to the Committee on
			 Environment and Public Works of the Senate and the Committee on Transportation
			 and Infrastructure of the House of Representatives a report on the expenditures
			 for the preceding fiscal year and estimated expenditures for the current fiscal
			 year.
					(b)ContentsIn
			 addition to the information described in subsection (a), the report shall
			 contain a detailed accounting of the following information:
						(1)With respect to
			 general construction, information on—
							(A)projects
			 currently under construction, including—
								(i)allocations to
			 date;
								(ii)the number of
			 years remaining to complete construction;
								(iii)the estimated
			 annual Federal cost to maintain that construction schedule; and
								(iv)a
			 list of projects the Corps of Engineers expects to complete during the current
			 fiscal year; and
								(B)projects for
			 which there is a signed cost-sharing agreement and completed planning,
			 engineering, and design, including—
								(i)the
			 number of years the project is expected to require for completion; and
								(ii)estimated annual
			 Federal cost to maintain that construction schedule.
								(2)With respect to
			 operation and maintenance of the inland and intracoastal waterways under
			 section 206 of Public Law 95–502 (33 U.S.C. 1804)—
							(A)the estimated
			 annual cost to maintain each waterway for the authorized reach and at the
			 authorized depth; and
							(B)the estimated
			 annual cost of operation and maintenance of locks and dams to ensure navigation
			 without interruption.
							(3)With respect to
			 general investigations and reconnaissance and feasibility studies—
							(A)the number of
			 active studies;
							(B)the number of
			 completed studies not yet authorized for construction;
							(C)the number of
			 initiated studies; and
							(D)the number of
			 studies expected to be completed during the fiscal year.
							(4)Funding received
			 and estimates of funds to be received for interagency and international support
			 activities under section 318(a) of the Water Resources Development Act of 1990
			 (33 U.S.C. 2323(a)).
						(5)Recreation fees
			 and lease payments.
						(6)Hydropower and
			 water storage fees.
						(7)Deposits into the
			 Inland Waterway Trust Fund and the Harbor Maintenance Trust Fund.
						(8)Other revenues
			 and fees collected.
						(9)With respect to
			 permit applications and notifications, a list of individual permit applications
			 and nationwide permit notifications, including—
							(A)the date on which
			 each permit application is filed;
							(B)the date on which
			 each permit application is determined to be complete; and
							(C)the date on which
			 the Corps of Engineers grants, withdraws, or denies each permit.
							(10)With respect to
			 the project backlog, a list of authorized projects for which no funds have been
			 allocated for the 5 preceding fiscal years, including, for each project—
							(A)the authorization
			 date;
							(B)the last
			 allocation date;
							(C)the percentage of
			 construction completed;
							(D)the estimated
			 cost remaining until completion of the project; and
							(E)a brief
			 explanation of the reasons for the delay.
							2005.Planning
					(a)Matters To be
			 addressed in planningSection 904 of the Water Resources
			 Development Act of 1986 (33 U.S.C. 2281) is amended—
						(1)by striking
			 Enhancing and inserting the following:
							
								(a)In
				generalEnhancing
								;
				and
						(2)by adding at the
			 end the following:
							
								(b)AssessmentsFor
				all feasibility reports completed after December 31, 2005, the Secretary shall
				assess whether—
									(1)the water
				resource project and each separable element is cost-effective; and
									(2)the water
				resource project complies with Federal, State, and local laws (including
				regulations) and public
				policies.
									.
						(b)Planning
			 process improvementsThe Chief of Engineers—
						(1)shall, not later
			 than 2 years after the date on which the feasibility study cost sharing
			 agreement is signed for a project, subject to the availability of
			 appropriations—
							(A)complete the
			 feasibility study for the project; and
							(B)sign the report
			 of the Chief of Engineers for the project;
							(2)may, with the
			 approval of the Secretary, extend the deadline established under paragraph (1)
			 for not to exceed 4 years, for a complex or controversial study; and
						(3)(A)shall adopt a risk
			 analysis approach to project cost estimates; and
							(B)not later than 1 year after the date
			 of enactment of this Act, shall—
								(i)issue procedures for risk analysis
			 for cost estimation; and
								(ii)submit to Congress a report that
			 includes suggested amendments to section 902 of the Water Resources Development
			 Act of 1986 (33 U.S.C. 2280).
								(c)Calculation of
			 benefits and costs for flood damage reduction projectsA
			 feasibility study for a project for flood damage reduction shall include, as
			 part of the calculation of benefits and costs—
						(1)a calculation of
			 the residual risk of flooding following completion of the proposed
			 project;
						(2)a calculation of
			 the residual risk of loss of human life and residual risk to human safety
			 following completion of the proposed project; and
						(3)a calculation of
			 any upstream or downstream impacts of the proposed project.
						(d)Centers of
			 specialized planning expertise
						(1)EstablishmentThe
			 Secretary may establish centers of expertise to provide specialized planning
			 expertise for water resource projects to be carried out by the Secretary in
			 order to enhance and supplement the capabilities of the districts of the Corps
			 of Engineers.
						(2)DutiesA
			 center of expertise established under this subsection shall—
							(A)provide technical
			 and managerial assistance to district commanders of the Corps of Engineers for
			 project planning, development, and implementation;
							(B)provide peer
			 reviews of new major scientific, engineering, or economic methods, models, or
			 analyses that will be used to support decisions of the Secretary with respect
			 to feasibility studies;
							(C)provide support
			 for external peer review panels convened by the Secretary; and
							(D)carry out such
			 other duties as are prescribed by the Secretary.
							(e)Completion of
			 Corps of Engineers reports
						(1)Alternatives
							(A)In
			 generalFeasibility and other studies and assessments of water
			 resource problems and projects shall include recommendations for
			 alternatives—
								(i)that, as
			 determined by the non-Federal interests for the projects, promote integrated
			 water resources management; and
								(ii)for which the
			 non-Federal interests are willing to provide the non-Federal share for the
			 studies or assessments.
								(B)Scope and
			 purposesThe scope and purposes of studies and assessments
			 described in subparagraph (A) shall not be constrained by budgetary or other
			 policy as a result of the inclusion of alternatives described in that
			 subparagraph.
							(C)Reports of
			 Chief of EngineersThe reports of the Chief of Engineers shall be
			 based solely on the best technical solutions to water resource needs and
			 problems.
							(2)Report
			 completionThe completion of a report of the Chief of Engineers
			 for a project—
							(A)shall not be
			 delayed while consideration is being given to potential changes in policy or
			 priority for project consideration; and
							(B)shall be
			 submitted, on completion, to—
								(i)the
			 Committee on Environment and Public Works of the Senate; and
								(ii)the Committee on
			 Transportation and Infrastructure of the House of Representatives.
								(f)Completion
			 review
						(1)In
			 generalExcept as provided in paragraph (2), not later than 90
			 days after the date of completion of a report of the Chief of Engineers that
			 recommends to Congress a water resource project, the Secretary shall—
							(A)review the
			 report; and
							(B)provide any
			 recommendations of the Secretary regarding the water resource project to
			 Congress.
							(2)Prior
			 reportsNot later than 90 days after the date of enactment of
			 this Act, with respect to any report of the Chief of Engineers recommending a
			 water resource project that is complete prior to the date of enactment of this
			 Act, the Secretary shall complete review of, and provide recommendations to
			 Congress for, the report in accordance with paragraph (1).
						2006.Water
			 Resources Planning Coordinating Committee
					(a)EstablishmentThe
			 President shall establish a Water Resources Planning Coordinating Committee
			 (referred to in this subsection as the Coordinating
			 Committee).
					(b)Membership
						(1)In
			 generalThe Coordinating Committee shall be composed of the
			 following members (or a designee of the member):
							(A)The Secretary of
			 the Interior.
							(B)The Secretary of
			 Agriculture.
							(C)The Secretary of
			 Health and Human Services.
							(D)The Secretary of
			 Housing and Urban Development.
							(E)The Secretary of
			 Transportation.
							(F)The Secretary of
			 Energy.
							(G)The Secretary of
			 Homeland Security.
							(H)The Secretary of
			 Commerce.
							(I)The Administrator
			 of the Environmental Protection Agency.
							(J)The Chairperson
			 of the Council on Environmental Quality.
							(2)Chairperson and
			 Executive DirectorThe President shall appoint—
							(A)1 member of the
			 Coordinating Committee to serve as Chairperson of the Coordinating Committee
			 for a term of 2 years; and
							(B)an Executive
			 Director to supervise the activities of the Coordinating Committee.
							(3)FunctionThe
			 function of the Coordinating Committee shall be to carry out the duties and
			 responsibilities set forth under this section.
						(c)National water
			 resources planning and modernization policyIt is the policy of
			 the United States that all water resources projects carried out by the Corps of
			 Engineers shall—
						(1)reflect national
			 priorities;
						(2)seek to avoid the
			 unwise use of floodplains;
						(3)minimize
			 vulnerabilities in any case in which a floodplain must be used;
						(4)protect and
			 restore the functions of natural systems; and
						(5)mitigate any
			 unavoidable damage to natural systems.
						(d)Water resource
			 priorities report
						(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Coordinating Committee, in collaboration with the Secretary,
			 shall submit to the President and Congress a report describing the
			 vulnerability of the United States to damage from flooding and related storm
			 damage, including—
							(A)the risk to human
			 life;
							(B)the risk to
			 property; and
							(C)the comparative
			 risks faced by different regions of the United States.
							(2)InclusionsThe
			 report under paragraph (1) shall include—
							(A)an assessment of
			 the extent to which programs in the United States relating to flooding address
			 flood risk reduction priorities;
							(B)the extent to
			 which those programs may be unintentionally encouraging development and
			 economic activity in floodprone areas;
							(C)recommendations
			 for improving those programs with respect to reducing and responding to flood
			 risks; and
							(D)proposals for
			 implementing the recommendations.
							(e)Modernizing
			 water resources planning guidelines
						(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, and every 5 years thereafter, the Secretary and the Coordinating
			 Committee shall, in collaboration with each other, review and propose updates
			 and revisions to modernize the planning principles and guidelines, regulations,
			 and circulars by which the Corps of Engineers analyzes and evaluates water
			 projects. In carrying out the review, the Coordinating Committee and the
			 Secretary shall consult with the National Academy of Sciences for
			 recommendations regarding updating planning documents.
						(2)Proposed
			 revisionsIn conducting a review under paragraph (1), the
			 Coordinating Committee and the Secretary shall consider revisions to improve
			 water resources project planning through, among other things—
							(A)requiring the use
			 of modern economic principles and analytical techniques, credible schedules for
			 project construction, and current discount rates as used by other Federal
			 agencies;
							(B)eliminating
			 biases and disincentives to providing projects to low-income communities,
			 including fully accounting for the prevention of loss of life under section 904
			 of the Water Resources Development Act of 1986 (33 U.S.C. 2281);
							(C)eliminating
			 biases and disincentives that discourage the use of nonstructural approaches to
			 water resources development and management, and fully accounting for the flood
			 protection and other values of healthy natural systems;
							(D)promoting
			 environmental restoration projects that reestablish natural processes;
							(E)assessing and
			 evaluating the impacts of a project in the context of other projects within a
			 region or watershed;
							(F)analyzing and
			 incorporating lessons learned from recent studies of Corps of Engineers
			 programs and recent disasters such as Hurricane Katrina and the Great Midwest
			 Flood of 1993;
							(G)encouraging
			 wetlands conservation; and
							(H)ensuring the
			 effective implementation of the policies of this Act.
							(3)Public
			 participationThe Coordinating Committee and the Secretary shall
			 solicit public and expert comments regarding any revision proposed under
			 paragraph (2).
						(4)Revision of
			 planning guidance
							(A)In
			 generalNot later than 180 days after the date on which a review
			 under paragraph (1) is completed, the Secretary, after providing notice and an
			 opportunity for public comment in accordance with subchapter II of chapter 5,
			 and chapter 7, of title 5, United States Code (commonly known as the
			 Administrative Procedure Act), shall implement such proposed
			 updates and revisions to the planning principles and guidelines, regulations,
			 and circulars of the Corps of Engineers under paragraph (2) as the Secretary
			 determines to be appropriate.
							(B)EffectEffective
			 beginning on the date on which the Secretary implements the first update or
			 revision under paragraph (1), subsections (a) and (b) of section 80 of the
			 Water Resources Development Act of 1974 (42 U.S.C. 1962d–17) shall not apply to
			 the Corps of Engineers.
							(5)Report
							(A)In
			 generalThe Secretary shall submit to the Committees on
			 Environment and Public Works and Appropriations of the Senate, and to the
			 Committees on Transportation and Infrastructure and Appropriations of the House
			 of Representatives, a report describing any revision of planning guidance under
			 paragraph (4).
							(B)PublicationThe
			 Secretary shall publish the report under subparagraph (A) in the Federal
			 Register.
							2007.Independent
			 peer review
					(a)DefinitionsIn
			 this section:
						(1)Construction
			 activitiesThe term construction activities means
			 development of detailed engineering and design specifications during the
			 preconstruction engineering and design phase and the engineering and design
			 phase of a water resources project carried out by the Corps of Engineers, and
			 other activities carried out on a water resources project prior to completion
			 of the construction and to turning the project over to the local cost-share
			 partner.
						(2)Project
			 studyThe term project study means a feasibility
			 report, reevaluation report, or environmental impact statement prepared by the
			 Corps of Engineers.
						(b)Director of
			 Independent ReviewThe Secretary shall appoint in the Office of
			 the Secretary a Director of Independent Review. The Director shall be selected
			 from among individuals who are distinguished experts in engineering, hydrology,
			 biology, economics, or another discipline related to water resources
			 management. The Secretary shall ensure, to the maximum extent practicable, that
			 the Director does not have a financial, professional, or other conflict of
			 interest with projects subject to review. The Director of Independent Review
			 shall carry out the duties set forth in this section and such other duties as
			 the Secretary deems appropriate.
					(c)Sound project
			 planning
						(1)Projects
			 subject to planning reviewThe Secretary shall ensure that each
			 project study for a water resources project shall be reviewed by an independent
			 panel of experts established under this subsection if—
							(A)the project has
			 an estimated total cost of more than $40,000,000, including mitigation
			 costs;
							(B)the Governor of a
			 State in which the water resources project is located in whole or in part, or
			 the Governor of a State within the drainage basin in which a water resources
			 project is located and that would be directly affected economically or
			 environmentally as a result of the project, requests in writing to the
			 Secretary the establishment of an independent panel of experts for the
			 project;
							(C)the head of a
			 Federal agency with authority to review the project determines that the project
			 is likely to have a significant adverse impact on public safety, or on
			 environmental, fish and wildlife, historical, cultural, or other resources
			 under the jurisdiction of the agency, and requests in writing to the Secretary
			 the establishment of an independent panel of experts for the project; or
							(D)the Secretary
			 determines on his or her own initiative, or shall determine within 30 days of
			 receipt of a written request for a controversy determination by any party, that
			 the project is controversial because—
								(i)there is a
			 significant dispute regarding the size, nature, potential safety risks, or
			 effects of the project; or
								(ii)there is a
			 significant dispute regarding the economic, or environmental costs or benefits
			 of the project.
								(2)Project
			 planning review panels
							(A)Project
			 planning review panel membershipFor each water resources project
			 subject to review under this subsection, the Director of Independent Review
			 shall establish a panel of independent experts that shall be composed of not
			 less than 5 nor more than 9 independent experts (including at least 1 engineer,
			 1 hydrologist, 1 biologist, and 1 economist) who represent a range of areas of
			 expertise. The Director of Independent Review shall apply the National Academy
			 of Science’s policy for selecting committee members to ensure that members have
			 no conflict with the project being reviewed, and shall consult with the
			 National Academy of Sciences in developing lists of individuals to serve on
			 panels of experts under this subsection. An individual serving on a panel under
			 this subsection shall be compensated at a rate of pay to be determined by the
			 Secretary, and shall be allowed travel expenses.
							(B)Duties of
			 project planning review panelsAn independent panel of experts
			 established under this subsection shall review the project study, receive from
			 the public written and oral comments concerning the project study, and submit a
			 written report to the Secretary that shall contain the panel’s conclusions and
			 recommendations regarding project study issues identified as significant by the
			 panel, including issues such as—
								(i)economic and
			 environmental assumptions and projections;
								(ii)project
			 evaluation data;
								(iii)economic or
			 environmental analyses;
								(iv)engineering
			 analyses;
								(v)formulation of
			 alternative plans;
								(vi)methods for
			 integrating risk and uncertainty;
								(vii)models used in
			 evaluation of economic or environmental impacts of proposed projects;
			 and
								(viii)any related
			 biological opinions.
								(C)Project
			 planning review record
								(i)In
			 generalAfter receiving a report from an independent panel of
			 experts established under this subsection, the Secretary shall take into
			 consideration any recommendations contained in the report and shall immediately
			 make the report available to the public on the internet.
								(ii)RecommendationsThe
			 Secretary shall prepare a written explanation of any recommendations of the
			 independent panel of experts established under this subsection not adopted by
			 the Secretary. Recommendations and findings of the independent panel of experts
			 rejected without good cause shown, as determined by judicial review, shall be
			 given equal deference as the recommendations and findings of the Secretary
			 during a judicial proceeding relating to the water resources project.
								(iii)Submission to
			 Congress and public availabilityThe report of the independent
			 panel of experts established under this subsection and the written explanation
			 of the Secretary required by clause (ii) shall be included with the report of
			 the Chief of Engineers to Congress, shall be published in the Federal Register,
			 and shall be made available to the public on the Internet.
								(D)Deadlines for
			 project planning reviews
								(i)In
			 generalIndependent review of a project study shall be completed
			 prior to the completion of any Chief of Engineers report for a specific water
			 resources project.
								(ii)Deadline for
			 project planning review panel studiesAn independent panel of
			 experts established under this subsection shall complete its review of the
			 project study and submit to the Secretary a report not later than 180 days
			 after the date of establishment of the panel, or not later than 90 days after
			 the close of the public comment period on a draft project study that includes a
			 preferred alternative, whichever is later. The Secretary may extend these
			 deadlines for good cause.
								(iii)Failure to
			 complete review and reportIf an independent panel of experts
			 established under this subsection does not submit to the Secretary a report by
			 the deadline established by clause (ii), the Chief of Engineers may continue
			 project planning without delay.
								(iv)Duration of
			 panelsAn independent panel of experts established under this
			 subsection shall terminate on the date of submission of the report by the
			 panel. Panels may be established as early in the planning process as deemed
			 appropriate by the Director of Independent Review, but shall be appointed no
			 later than 90 days before the release for public comment of a draft study
			 subject to review under subsection (c)(1)(A), and not later than 30 days after
			 a determination that review is necessary under subsection (c)(1)(B), (c)(1)(C),
			 or (c)(1)(D).
								(E)Effect on
			 existing guidanceThe project planning review required by this
			 subsection shall be deemed to satisfy any external review required by
			 Engineering Circular 1105–2–408 (31 May 2005) on Peer Review of Decision
			 Documents.
							(d)Safety
			 assurance
						(1)Projects
			 subject to safety assurance reviewThe Secretary shall ensure
			 that the construction activities for any flood damage reduction project shall
			 be reviewed by an independent panel of experts established under this
			 subsection if the Director of Independent Review makes a determination that an
			 independent review is necessary to ensure public health, safety, and welfare on
			 any project—
							(A)for which the
			 reliability of performance under emergency conditions is critical;
							(B)that uses
			 innovative materials or techniques;
							(C)for which the
			 project design is lacking in redundancy, or that has a unique construction
			 sequencing or a short or overlapping design construction schedule; or
							(D)other than a
			 project described in subparagraphs (A) through (C), as the Director of
			 Independent Review determines to be appropriate.
							(2)Safety
			 assurance review panelsAt the appropriate point in the
			 development of detailed engineering and design specifications for each water
			 resources project subject to review under this subsection, the Director of
			 Independent Review shall establish an independent panel of experts to review
			 and report to the Secretary on the adequacy of construction activities for the
			 project. An independent panel of experts under this subsection shall be
			 composed of not less than 5 nor more than 9 independent experts selected from
			 among individuals who are distinguished experts in engineering, hydrology, or
			 other pertinent disciplines. The Director of Independent Review shall apply the
			 National Academy of Science’s policy for selecting committee members to ensure
			 that panel members have no conflict with the project being reviewed. An
			 individual serving on a panel of experts under this subsection shall be
			 compensated at a rate of pay to be determined by the Secretary, and shall be
			 allowed travel expenses.
						(3)Deadlines for
			 safety assurance reviewsAn independent panel of experts
			 established under this subsection shall submit a written report to the
			 Secretary on the adequacy of the construction activities prior to the
			 initiation of physical construction and periodically thereafter until
			 construction activities are completed on a publicly available schedule
			 determined by the Director of Independent Review for the purposes of assuring
			 the public safety. The Director of Independent Review shall ensure that these
			 reviews be carried out in a way to protect the public health, safety, and
			 welfare, while not causing unnecessary delays in construction
			 activities.
						(4)Safety
			 assurance review recordAfter receiving a written report from an
			 independent panel of experts established under this subsection, the Secretary
			 shall—
							(A)take into
			 consideration recommendations contained in the report, provide a written
			 explanation of recommendations not adopted, and immediately make the report and
			 explanation available to the public on the Internet; and
							(B)submit the report
			 to the Committee on Environment and Public Works of the Senate and the
			 Committee on Transportation and Infrastructure of the House of
			 Representatives.
							(e)Expenses
						(1)In
			 generalThe costs of an independent panel of experts established
			 under subsection (c) or (d) shall be a Federal expense and shall not
			 exceed—
							(A)$250,000, if the
			 total cost of the project in current year dollars is less than $50,000,000;
			 and
							(B)0.5 percent of
			 the total cost of the project in current year dollars, if the total cost is
			 $50,000,000 or more.
							(2)WaiverThe
			 Secretary, at the written request of the Director of Independent Review, may
			 waive the cost limitations under paragraph (1) if the Secretary determines
			 appropriate.
						(f)ReportNot
			 later than 5 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report describing the implementation of this
			 section.
					(g)Savings
			 clauseNothing in this section shall be construed to affect any
			 authority of the Secretary to cause or conduct a peer review of the
			 engineering, scientific, or technical basis of any water resources project in
			 existence on the date of enactment of this Act.
					2008.Mitigation
			 for fish and wildlife losses
					(a)Completion of
			 mitigationSection 906(a) of the Water Resources Development Act
			 of 1986 (33 U.S.C. 2283(a)) is amended by adding at the following:
						
							(3)Completion of
				mitigationIn any case in which it is not technically practicable
				to complete mitigation by the last day of construction of the project or
				separable element of the project because of the nature of the mitigation to be
				undertaken, the Secretary shall complete the required mitigation as
				expeditiously as practicable, but in no case later than the last day of the
				first fiscal year beginning after the last day of construction of the project
				or separable element of the
				project.
							.
					(b)Use of
			 consolidated mitigationSection 906(b) of the Water Resources
			 Development Act of 1986 (33 U.S.C. 2283(b)) is amended by adding at the end the
			 following:
						
							(3)Use of
				consolidated mitigation
								(A)In
				generalIf the Secretary determines that other forms of
				compensatory mitigation are not practicable or are less environmentally
				desirable, the Secretary may purchase available credits from a mitigation bank
				or conservation bank that is approved in accordance with the Federal Guidance
				for the Establishment, Use and Operation of Mitigations Banks (60 Fed. Reg.
				58605) or other applicable Federal laws (including regulations).
								(B)Service
				areaTo the maximum extent practicable, the service area of the
				mitigation bank or conservation bank shall be in the same watershed as the
				affected habitat.
								(C)Responsibility
				relievedPurchase of credits from a mitigation bank or
				conservation bank for a water resources project relieves the Secretary and the
				non-Federal interest from responsibility for monitoring or demonstrating
				mitigation
				success.
								.
					(c)Mitigation
			 requirementsSection 906(d) of the Water Resources Development
			 Act of 1986 (33 U.S.C. 2283(d)) is amended—
						(1)in paragraph
			 (1)—
							(A)in the first
			 sentence, by striking to the Congress unless such report
			 contains and inserting to Congress, and shall not select a
			 project alternative in any final record of decision, environmental impact
			 statement, or environmental assessment, unless the proposal, record of
			 decision, environmental impact statement, or environmental assessment
			 contains; and
							(B)in the second
			 sentence, by inserting , and other habitat types are mitigated to not
			 less than in-kind conditions after mitigated in-kind;
			 and
							(2)by adding at the
			 end the following:
							
								(3)Mitigation
				requirements
									(A)In
				generalTo mitigate losses to flood damage reduction capabilities
				and fish and wildlife resulting from a water resources project, the Secretary
				shall ensure that the mitigation plan for each water resources project complies
				fully with the mitigation standards and policies established pursuant to
				section 404 of the Federal Water Pollution
				Control Act (33 U.S.C. 1344).
									(B)InclusionsA
				specific mitigation plan for a water resources project under paragraph (1)
				shall include, at a minimum—
										(i)a
				plan for monitoring the implementation and ecological success of each
				mitigation measure, including a designation of the entities that will be
				responsible for the monitoring;
										(ii)the criteria for
				ecological success by which the mitigation will be evaluated and determined to
				be successful;
										(iii)land and
				interests in land to be acquired for the mitigation plan and the basis for a
				determination that the land and interests are available for acquisition;
										(iv)a description
				of—
											(I)the types and
				amount of restoration activities to be conducted; and
											(II)the resource
				functions and values that will result from the mitigation plan; and
											(v)a
				contingency plan for taking corrective actions in cases in which monitoring
				demonstrates that mitigation measures are not achieving ecological success in
				accordance with criteria under clause (ii).
										(4)Determination
				of success
									(A)In
				generalA mitigation plan under this subsection shall be
				considered to be successful at the time at which the criteria under paragraph
				(3)(B)(ii) are achieved under the plan, as determined by monitoring under
				paragraph (3)(B)(i).
									(B)ConsultationIn
				determining whether a mitigation plan is successful under subparagraph (A), the
				Secretary shall consult annually with appropriate Federal agencies and each
				State in which the applicable project is located on at least the
				following:
										(i)The ecological
				success of the mitigation as of the date on which the report is
				submitted.
										(ii)The likelihood
				that the mitigation will achieve ecological success, as defined in the
				mitigation plan.
										(iii)The projected
				timeline for achieving that success.
										(iv)Any
				recommendations for improving the likelihood of success.
										(C)ReportingNot
				later than 60 days after the date of completion of the annual consultation, the
				Federal agencies consulted shall, and each State in which the project is
				located may, submit to the Secretary a report that describes the results of the
				consultation described in (B).
									(D)Action by
				SecretaryThe Secretary shall respond in writing to the substance
				and recommendations contained in each report under subparagraph (C) by not
				later than 30 days after the date of receipt of the report.
									(5)MonitoringMitigation
				monitoring shall continue until it has been demonstrated that the mitigation
				has met the ecological success
				criteria.
								.
						(d)Status
			 report
						(1)In
			 generalConcurrent with the submission of the President to
			 Congress of the request of the President for appropriations for the Civil Works
			 Program for a fiscal year, the Secretary shall submit to the Committee on the
			 Environment and Public Works of the Senate and the Committee on Transportation
			 and Infrastructure of the House of Representatives a report describing the
			 status of construction of projects that require mitigation under section 906 of
			 Water Resources Development Act 1986 (33 U.S.C. 2283) and the status of that
			 mitigation.
						(2)Projects
			 includedThe status report shall include the status of—
							(A)all projects that
			 are under construction as of the date of the report;
							(B)all projects for
			 which the President requests funding for the next fiscal year; and
							(C)all projects that
			 have completed construction, but have not completed the mitigation required
			 under section 906 of the Water Resources Development Act of 1986 (33 U.S.C.
			 2283).
							(e)Mitigation
			 tracking system
						(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall establish a recordkeeping system to track, for each
			 water resources project undertaken by the Secretary and for each permit issued
			 under section 404 of the Federal Water
			 Pollution Control Act (33 U.S.C. 1344)—
							(A)the quantity and
			 type of wetland and any other habitat type affected by the project, project
			 operation, or permitted activity;
							(B)the quantity and
			 type of mitigation measures required with respect to the project, project
			 operation, or permitted activity;
							(C)the quantity and
			 type of mitigation measures that have been completed with respect to the
			 project, project operation, or permitted activity; and
							(D)the status of
			 monitoring of the mitigation measures carried out with respect to the project,
			 project operation, or permitted activity.
							(2)RequirementsThe
			 recordkeeping system under paragraph (1) shall—
							(A)include
			 information relating to the impacts and mitigation measures relating to
			 projects described in paragraph (1) that occur after November 17, 1986;
			 and
							(B)be organized by
			 watershed, project, permit application, and zip code.
							(3)Availability of
			 informationThe Secretary shall make information contained in the
			 recordkeeping system available to the public on the Internet.
						2009.State
			 technical assistanceSection
			 22 of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–16) is
			 amended—
					(1)by striking
			 Sec. 22. (a) The Secretary
			 and inserting the following:
						
							22.Planning
				assistance to States
								(a)Federal-State
				cooperation
									(1)Comprehensive
				plansThe
				Secretary
									;
					(2)in subsection
			 (a), by adding at the end the following:
						
							(2)Technical
				assistance
								(A)In
				generalAt the request of a governmental agency or non-Federal
				interest, the Secretary may provide, at Federal expense, technical assistance
				to the agency or non-Federal interest in managing water resources.
								(B)Types of
				assistanceTechnical assistance under this paragraph may include
				provision and integration of hydrologic, economic, and environmental data and
				analyses.
								;
					(3)in subsection
			 (b)(1), by striking this section each place it appears and
			 inserting subsection (a)(1);
					(4)in subsection
			 (b)(2), by striking up to 1/2 of the and
			 inserting the;
					(5)in subsection
			 (c)—
						(A)by striking
			 (c) There is and inserting the following:
							
								(c)Authorization
				of appropriations
									(1)Federal and
				State cooperationThere
				is
									;
						(B)in paragraph (1)
			 (as designated by subparagraph (A)), by striking the provisions of this
			 section except that not more than $500,000 shall be expended in any one year in
			 any one State. and inserting subsection (a)(1).;
			 and
						(C)by adding at the
			 end the following:
							
								(2)Technical
				assistanceThere is authorized to be appropriated to carry out
				subsection (a)(2) $10,000,000 for each fiscal year, of which not more than
				$2,000,000 for each fiscal year may be used by the Secretary to enter into
				cooperative agreements with nonprofit organizations and State agencies to
				provide assistance to rural and small
				communities.
								;
				and
						(6)by adding at the
			 end the following:
						
							(e)Annual
				submissionFor each fiscal year, based on performance criteria
				developed by the Secretary, the Secretary shall list in the annual civil works
				budget submitted to Congress the individual activities proposed for funding
				under subsection (a)(1) for the fiscal
				year.
							.
					2010.Access to
			 water resource data
					(a)In
			 generalThe Secretary, acting through the Chief of Engineers,
			 shall carry out a program to provide public access to water resource and
			 related water quality data in the custody of the Corps of Engineers.
					(b)DataPublic
			 access under subsection (a) shall—
						(1)include, at a
			 minimum, access to data generated in water resource project development and
			 regulation under section 404 of the Federal
			 Water Pollution Control Act (33 U.S.C. 1344); and
						(2)appropriately
			 employ geographic information system technology and linkages to water resource
			 models and analytical techniques.
						(c)PartnershipsTo
			 the maximum extent practicable, in carrying out activities under this section,
			 the Secretary shall develop partnerships, including cooperative agreements with
			 State, tribal, and local governments and other Federal agencies.
					(d)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $5,000,000 for each fiscal year.
					2011.Construction
			 of flood control projects by non-Federal interests
					(a)In
			 generalSection 211(e)(6) of the Water Resources Development Act
			 of 1996 (33 U.S.C. 701b–13(e)(6)) is amended by adding at the end
			 following:
						
							(E)Budget
				priority
								(i)In
				generalBudget priority for projects under this section shall be
				proportionate to the percentage of project completion.
								(ii)Completed
				projectA completed project shall have the same priority as a
				project with a contractor on
				site.
								.
					(b)Construction of
			 flood control projects by non-Federal interestsSection 211(f) of
			 the Water Resources Development Act of 1996 (33 U.S.C. 701b–13) is amended by
			 adding at the end the following:
						
							(9)Thornton
				Reservoir, Cook County, IllinoisAn element of the project for
				flood control, Chicagoland Underflow Plan, Illinois.
							(10)Buffalo Bayou,
				TexasThe project for flood control, Buffalo Bayou, Texas,
				authorized by the first section of the Act of June 20, 1938 (52 Stat. 804,
				chapter 535) (commonly known as the River and Harbor Act of
				1938) and modified by section 3a of the Act of August 11, 1939 (53
				Stat. 1414, chapter 699) (commonly known as the Flood Control Act of
				1939), except that, subject to the approval of the Secretary as
				provided by this section, the non-Federal interest may design and construct an
				alternative to such project.
							(11)Halls Bayou,
				TexasThe Halls Bayou element of the project for flood control,
				Buffalo Bayou and tributaries, Texas, authorized by section 101(a)(21) of the
				Water Resources Development Act of 1990 (33 U.S.C. 2201 note), except that,
				subject to the approval of the Secretary as provided by this section, the
				non-Federal interest may design and construct an alternative to such
				project.
							.
					2012.Regional
			 sediment management
					(a)In
			 generalSection 204 of the Water Resources Development Act of
			 1992 (33 U.S.C. 2326) is amended to read as follows:
						
							204.Regional
				sediment management
								(a)In
				generalIn connection with sediment obtained through the
				construction, operation, or maintenance of an authorized Federal water
				resources project, the Secretary, acting through the Chief of Engineers, shall
				develop Regional Sediment Management plans and carry out projects at locations
				identified in the plan prepared under subsection (e), or identified jointly by
				the non-Federal interest and the Secretary, for use in the construction,
				repair, modification, or rehabilitation of projects associated with Federal
				water resources projects, for—
									(1)the protection of
				property;
									(2)the protection,
				restoration, and creation of aquatic and ecologically related habitats,
				including wetlands; and
									(3)the transport and
				placement of suitable sediment
									(b)Secretarial
				findingsSubject to subsection (c), projects carried out under
				subsection (a) may be carried out in any case in which the Secretary finds
				that—
									(1)the
				environmental, economic, and social benefits of the project, both monetary and
				nonmonetary, justify the cost of the project; and
									(2)the project would
				not result in environmental degradation.
									(c)Determination
				of planning and project costs
									(1)In
				generalIn consultation and cooperation with the appropriate
				Federal, State, regional, and local agencies, the Secretary, acting through the
				Chief of Engineers, shall develop at Federal expense plans and projects for
				regional management of sediment obtained in conjunction with construction,
				operation, and maintenance of Federal water resources projects.
									(2)Costs of
				construction
										(A)In
				generalCosts associated with construction of a project under
				this section or identified in a Regional Sediment Management plan shall be
				limited solely to construction costs that are in excess of those costs
				necessary to carry out the dredging for construction, operation, or maintenance
				of an authorized Federal water resources project in the most cost-effective
				way, consistent with economic, engineering, and environmental criteria.
										(B)Cost
				sharingThe determination of any non-Federal share of the
				construction cost shall be based on the cost sharing as specified in
				subsections (a) through (d) of section 103 of the Water Resources Development
				Act of 1986 (33 U.S.C. 2213), for the type of Federal water resource project
				using the dredged resource.
										(C)Total
				costTotal Federal costs associated with construction of a
				project under this section shall not exceed $5,000,000 without Congressional
				approval.
										(3)Operation,
				maintenance, replacement, and rehabilitation costsOperation,
				maintenance, replacement, and rehabilitation costs associated with a project
				are a non-Federal sponsor responsibility.
									(d)Selection of
				sediment disposal method for environmental purposes
									(1)In
				generalIn developing and carrying out a Federal water resources
				project involving the disposal of material, the Secretary may select, with the
				consent of the non-Federal interest, a disposal method that is not the
				least-cost option if the Secretary determines that the incremental costs of the
				disposal method are reasonable in relation to the environmental benefits,
				including the benefits to the aquatic environment to be derived from the
				creation of wetlands and control of shoreline erosion.
									(2)Federal
				shareThe Federal share of such incremental costs shall be
				determined in accordance with subsection (c).
									(e)State and
				regional plansThe Secretary, acting through the Chief of
				Engineers, may—
									(1)cooperate with
				any State in the preparation of a comprehensive State or regional coastal
				sediment management plan within the boundaries of the State;
									(2)encourage State
				participation in the implementation of the plan; and
									(3)submit to
				Congress reports and recommendations with respect to appropriate Federal
				participation in carrying out the plan.
									(f)Priority
				areasIn carrying out this section, the Secretary shall give
				priority to regional sediment management projects in the vicinity of—
									(1)Fire Island
				Inlet, Suffolk County, New York;
									(2)Fletcher Cove,
				California;
									(3)Delaware River
				Estuary, New Jersey and Pennsylvania; and
									(4)Toledo Harbor,
				Lucas County, Ohio.
									(g)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $30,000,000 during each fiscal year, to remain available until
				expended, for the Federal costs identified under subsection (c), of which up to
				$5,000,000 shall be used for the development of regional sediment management
				plans as provided in subsection (e).
								(h)Nonprofit
				entitiesNotwithstanding section 221 of the Flood Control Act of
				1970 (42 U.S.C. 1962d–5b), for any project carried out under this section, a
				non-Federal interest may include a nonprofit entity, with the consent of the
				affected local
				government.
								.
					(b)Repeal
						(1)In
			 generalSection 145 of the Water Resources Development Act of
			 1976 (33 U.S.C. 426j) is repealed.
						(2)Existing
			 projectsThe Secretary, acting through the Chief of Engineers,
			 may complete any project being carried out under section 145 on the day before
			 the date of enactment of this Act.
						2013.National
			 shoreline erosion control development program
					(a)In
			 generalSection 3 of the Act entitled An Act authorizing
			 Federal participation in the cost of protecting the shores of publicly owned
			 property, approved August 13, 1946 (33 U.S.C. 426g), is amended to read
			 as follows:
						
							3.Storm and
				hurricane restoration and impact minimization program
								(a)Construction of
				small shore and beach restoration and protection projects
									(1)In
				generalThe Secretary may carry out construction of small shore
				and beach restoration and protection projects not specifically authorized by
				Congress that otherwise comply with the first section of this Act if the
				Secretary determines that such construction is advisable.
									(2)Local
				cooperationThe local cooperation requirement under the first
				section of this Act shall apply to a project under this section.
									(3)CompletenessA
				project under this section—
										(A)shall be
				complete; and
										(B)shall not commit
				the United States to any additional improvement to ensure the successful
				operation of the project, except for participation in periodic beach
				nourishment in accordance with—
											(i)the first section
				of this Act; and
											(ii)the procedure
				for projects authorized after submission of a survey report.
											(b)National
				shoreline erosion control development and demonstration program
									(1)In
				generalThe Secretary, acting through the Chief of Engineers,
				shall conduct a national shoreline erosion control development and
				demonstration program (referred to in this section as the
				program).
									(2)Requirements
										(A)In
				generalThe program shall include provisions for—
											(i)projects
				consisting of planning, design, construction, and adequate monitoring of
				prototype engineered and native and naturalized vegetative shoreline erosion
				control devices and methods;
											(ii)detailed
				engineering and environmental reports on the results of each project carried
				out under the program; and
											(iii)technology
				transfers, as appropriate, to private property owners, State and local
				entities, nonprofit educational institutions, and nongovernmental
				organizations.
											(B)Determination
				of feasibilityA project under this section shall not be carried
				out until the Secretary, acting through the Chief of Engineers, determines that
				the project is feasible.
										(C)EmphasisA
				project carried out under the program shall emphasize, to the maximum extent
				practicable—
											(i)the development
				and demonstration of innovative technologies;
											(ii)efficient
				designs to prevent erosion at a shoreline site, taking into account the
				lifecycle cost of the design, including cleanup, maintenance, and
				amortization;
											(iii)new and
				enhanced shore protection project design and project formulation tools the
				purposes of which are to improve the physical performance, and lower the
				lifecycle costs, of the projects;
											(iv)natural designs,
				including the use of native and naturalized vegetation or temporary structures
				that minimize permanent structural alterations to the shoreline;
											(v)the avoidance of
				negative impacts to adjacent shorefront communities;
											(vi)the potential
				for long-term protection afforded by the technology; and
											(vii)recommendations
				developed from evaluations of the program established under the Shoreline
				Erosion Control Demonstration Act of 1974 (42 U.S.C. 1962–5 note; 88 Stat. 26),
				including—
												(I)adequate
				consideration of the subgrade;
												(II)proper
				filtration;
												(III)durable
				components;
												(IV)adequate
				connection between units; and
												(V)consideration of
				additional relevant information.
												(D)Sites
											(i)In
				generalEach project under the program shall be carried out
				at—
												(I)a privately owned
				site with substantial public access; or
												(II)a publicly owned
				site on open coast or in tidal waters.
												(ii)SelectionThe
				Secretary, acting through the Chief of Engineers, shall develop criteria for
				the selection of sites for projects under the program, including criteria based
				on—
												(I)a variety of
				geographic and climatic conditions;
												(II)the size of the
				population that is dependent on the beaches for recreation or the protection of
				private property or public infrastructure;
												(III)the rate of
				erosion;
												(IV)significant
				natural resources or habitats and environmentally sensitive areas; and
												(V)significant
				threatened historic structures or landmarks.
												(3)ConsultationThe
				Secretary, acting through the Chief of Engineers, shall carry out the program
				in consultation with—
										(A)the Secretary of
				Agriculture, particularly with respect to native and naturalized vegetative
				means of preventing and controlling shoreline erosion;
										(B)Federal, State,
				and local agencies;
										(C)private
				organizations;
										(D)the Coastal
				Engineering Research Center established by the first section of Public Law
				88–172 (33 U.S.C. 426–1); and
										(E)applicable
				university research facilities.
										(4)Completion of
				demonstrationAfter carrying out the initial construction and
				evaluation of the performance and lifecycle cost of a demonstration project
				under this section, the Secretary, acting through the Chief of Engineers,
				may—
										(A)at the request of
				a non-Federal interest of the project, amend the agreement for a
				federally-authorized shore protection project in existence on the date on which
				initial construction of the demonstration project is complete to incorporate
				the demonstration project as a feature of the shore protection project, with
				the future cost of the demonstration project to be determined by the
				cost-sharing ratio of the shore protection project; or
										(B)transfer all
				interest in and responsibility for the completed demonstration project to the
				non-Federal or other Federal agency interest of the project.
										(5)AgreementsThe
				Secretary, acting through the Chief of Engineers, may enter into an agreement
				with the non-Federal or other Federal agency interest of a project under this
				section—
										(A)to share the
				costs of construction, operation, maintenance, and monitoring of a project
				under the program;
										(B)to share the
				costs of removing a project or project element constructed under the program,
				if the Secretary determines that the project or project element is detrimental
				to private property, public infrastructure, or public safety; or
										(C)to specify
				ownership of a completed project that the Chief of Engineers determines will
				not be part of a Corps of Engineers project.
										(6)ReportNot
				later than December 31 of each year beginning after the date of enactment of
				this paragraph, the Secretary shall prepare and submit to the Committee on
				Environment and Public works of the Senate and the Committee on Transportation
				and Infrastructure of the House of Representatives a report describing—
										(A)the activities
				carried out and accomplishments made under the program during the preceding
				year; and
										(B)any
				recommendations of the Secretary relating to the program.
										(c)Authorization
				of appropriations
									(1)In
				generalSubject to paragraph (2), the Secretary may expend, from
				any appropriations made available to the Secretary for the purpose of carrying
				out civil works, not more than $30,000,000 during any fiscal year to pay the
				Federal share of the costs of construction of small shore and beach restoration
				and protection projects or small projects under the program.
									(2)LimitationThe
				total amount expended for a project under this section shall—
										(A)be sufficient to
				pay the cost of Federal participation in the project (including periodic
				nourishment as provided for under the first section of this Act), as determined
				by the Secretary; and
										(B)be not more than
				$3,000,000.
										.
					(b)RepealSection
			 5 the Act entitled An Act authorizing Federal participation in the cost
			 of protecting the shores of publicly owned property, approved August
			 13, 1946 (33 U.S.C. 426e et seq.; 110 Stat. 3700) is repealed.
					2014.Shore
			 protection projects
					(a)In
			 generalIn accordance with the Act of July 3, 1930 (33 U.S.C.
			 426), and notwithstanding administrative actions, it is the policy of the
			 United States to promote shore protection projects and related research that
			 encourage the protection, restoration, and enhancement of sandy beaches,
			 including beach restoration and periodic beach renourishment for a period of 50
			 years, on a comprehensive and coordinated basis by the Federal Government,
			 States, localities, and private enterprises.
					(b)PreferenceIn
			 carrying out the policy, preference shall be given to—
						(1)areas in which
			 there has been a Federal investment of funds; and
						(2)areas with
			 respect to which the need for prevention or mitigation of damage to shores and
			 beaches is attributable to Federal navigation projects or other Federal
			 activities.
						(c)ApplicabilityThe
			 Secretary shall apply the policy to each shore protection and beach
			 renourishment project (including shore protection and beach renourishment
			 projects in existence on the date of enactment of this Act).
					2015.Cost sharing
			 for monitoring
					(a)In
			 generalCosts incurred for monitoring for an ecosystem
			 restoration project shall be cost-shared—
						(1)in accordance
			 with the formula relating to the applicable original construction project;
			 and
						(2)for a maximum
			 period of 10 years.
						(b)Aggregate
			 limitationMonitoring costs for an ecosystem restoration
			 project—
						(1)shall not exceed
			 in the aggregate, for a 10-year period, an amount equal to 5 percent of the
			 cost of the applicable original construction project; and
						(2)after the 10-year
			 period, shall be 100 percent non-Federal.
						2016.Ecosystem
			 restoration benefitsFor each
			 of the following projects, the Corps of Engineers shall include ecosystem
			 restoration benefits in the calculation of benefits for the project:
					(1)Grayson’s Creek,
			 California.
					(2)Seven Oaks,
			 California.
					(3)Oxford,
			 California.
					(4)Walnut Creek,
			 California.
					(5)Wildcat Phase II,
			 California.
					2017.Funding to
			 expedite the evaluation and processing of permitsSection 214 of the Water Resources
			 Development Act of 2000 (33 U.S.C. 2201 note; 114 Stat. 2594, 117 Stat. 1836,
			 119 Stat. 2169, 120 Stat. 318, 120 Stat. 3197) is amended by striking
			 subsection (c).
				2018.Electronic
			 submission of permit applications
					(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall implement a program to allow electronic
			 submission of permit applications for permits under the jurisdiction of the
			 Corps of Engineers.
					(b)LimitationsThis
			 section does not preclude the submission of a hard copy, as required.
					(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $3,000,000.
					2019.Improvement
			 of water management at Corps of Engineers reservoirs
					(a)In
			 generalAs part of the operation and maintenance, by the Corps of
			 Engineers, of reservoirs in operation as of the date of enactment of this Act,
			 the Secretary shall carry out the measures described in subsection (c) to
			 support the water resource needs of project sponsors and any affected State,
			 local, or tribal government for authorized project purposes.
					(b)CooperationThe
			 Secretary shall carry out the measures described in subsection (c) in
			 cooperation and coordination with project sponsors and any affected State,
			 local, or tribal government.
					(c)MeasuresIn
			 carrying out this section, the Secretary may—
						(1)conduct a study
			 to identify unused, underused, or additional water storage capacity at
			 reservoirs;
						(2)review an
			 operational plan and identify any change to maximize an authorized project
			 purpose to improve water storage capacity and enhance efficiency of releases
			 and withdrawal of water;
						(3)improve and
			 update data, data collection, and forecasting models to maximize an authorized
			 project purpose and improve water storage capacity and delivery to water users;
			 and
						(4)conduct a
			 sediment study and implement any sediment management or removal measure.
						(d)Revenues for
			 special cases
						(1)Costs of water
			 supply storageIn the case of a reservoir operated or maintained
			 by the Corps of Engineers on the date of enactment of this Act, the storage
			 charge for a future contract or contract renewal for the first cost of water
			 supply storage at the reservoir shall be the lesser of the estimated cost of
			 purposes foregone, replacement costs, or the updated cost of storage.
						(2)ReallocationIn
			 the case of a water supply that is reallocated from another project purpose to
			 municipal or industrial water supply, the joint use costs for the reservoir
			 shall be adjusted to reflect the reallocation of project purposes.
						(3)Credit for
			 affected project purposesIn the case of a reallocation that
			 adversely affects hydropower generation, the Secretary shall defer to the
			 Administrator of the respective Power Marketing Administration to calculate the
			 impact of such a reallocation on the rates for hydroelectric power.
						2020.Federal
			 hopper dredgesSection
			 3(c)(7)(B) of the Act of August 11, 1888 (33 U.S.C. 622; 25 Stat. 423), is
			 amended by adding at the end the following: This subparagraph shall not
			 apply to the Federal hopper dredges Essayons and Yaquina of the Corps of
			 Engineers..
				2021.Extraordinary
			 rainfall eventsIn the State
			 of Louisiana, extraordinary rainfall events such as Hurricanes Katrina and
			 Rita, which occurred during calendar year 2005, and Hurricane Andrew, which
			 occurred during calendar year 1992, shall not be considered in making a
			 determination with respect to the ordinary high water mark for purposes of
			 carrying out section 10 of the Act of March 3, 1899 (33 U.S.C. 403) (commonly
			 known as the Rivers and Harbors Act).
				2022.Wildfire
			 firefightingSection 309 of
			 Public Law 102–154 (42 U.S.C. 1856a–1; 105 Stat. 1034) is amended by inserting
			 the Secretary of the Army, after the Secretary of
			 Energy,.
				2023.Nonprofit
			 organizations as sponsorsSection 221(b) of the Flood Control Act of
			 1970 (42 U.S.C. 1962d–5b(b)) is amended—
					(1)by striking
			 A non-Federal interest shall be and inserting the
			 following:
						
							(1)In
				generalIn this section, the term non-Federal
				interest means
							;
				and
					(2)by adding at the
			 end the following:
						
							(2)InclusionsThe
				term non-Federal interest includes a nonprofit organization acting
				with the consent of the affected unit of
				government.
							.
					2024.Project
			 administration
					(a)Project
			 trackingThe Secretary shall assign a unique tracking number to
			 each water resources project under the jurisdiction of the Secretary, to be
			 used by each Federal agency throughout the life of the project.
					(b)Report
			 repository
						(1)In
			 generalThe Secretary shall maintain at the Library of Congress a
			 copy of each final feasibility study, final environmental impact statement,
			 final reevaluation report, record of decision, and report to Congress prepared
			 by the Corps of Engineers.
						(2)Availability to
			 public
							(A)In
			 generalEach document described in paragraph (1) shall be made
			 available to the public for review, and an electronic copy of each document
			 shall be made permanently available to the public through the Internet website
			 of the Corps of Engineers.
							(B)CostThe
			 Secretary shall charge the requestor for the cost of duplication of the
			 requested document.
							2025.Program
			 administrationSections 101,
			 106, and 108 of the Energy and Water Development Appropriations Act, 2006
			 (Public Law 109–103; 119 Stat. 2252–2254), are repealed.
				2026.Extension of
			 shore protection projects
					(a)In
			 generalBefore the date on which the applicable period for
			 Federal financial participation in a shore protection project terminates, the
			 Secretary, acting through the Chief of Engineers, is authorized to review the
			 shore protection project to determine whether it would be feasible to extend
			 the period of Federal financial participation relating to the project.
					(b)ReportThe
			 Secretary shall submit to Congress a report describing the results of each
			 review conducted under subsection (a).
					BContinuing
			 authorities projects
				2031.Navigation
			 enhancements for waterbourne transportationSection 107 of the River and Harbor Act of
			 1960 (33 U.S.C. 577) is amended—
					(1)by striking
			 Sec. 107. (a) That the Secretary of the
			 Army is hereby authorized to and inserting the following:
						
							107.Navigation
				enhancements for waterbourne transportation
								(a)In
				generalThe Secretary of the Army
				may
								;
					(2)in subsection
			 (b)—
						(A)by striking
			 (b) Not more and inserting the following:
							
								(b)AllotmentNot
				more
								;
				and
						(B)by striking
			 $4,000,000 and inserting $7,000,000;
						(3)in subsection
			 (c), by striking (c) Local and inserting the following:
						
							(c)Local
				contributionsLocal
							;
					(4)in subsection
			 (d), by striking (d) Non-Federal and inserting the
			 following:
						
							(d)Non-Federal
				shareNon-Federal
							;
					(5)in subsection
			 (e), by striking (e) Each and inserting the following:
						
							(e)CompletionEach
							;
				and
					(6)in subsection
			 (f), by striking (f) This and inserting the following:
						
							(f)ApplicabilityThis
							.
					2032.Protection
			 and restoration due to emergencies at shores and streambanksSection 14 of the Flood Control Act of 1946
			 (33 U.S.C. 701r) is amended—
					(1)by striking
			 $15,000,000 and inserting $20,000,000; and
					(2)by striking
			 $1,000,000 and inserting $1,500,000.
					2033.Restoration
			 of the environment for protection of aquatic and riparian ecosystems
			 programSection 206 of the
			 Water Resources Development Act of 1996 (33 U.S.C. 2330) is amended—
					(1)by striking the
			 section heading and inserting the following:
						
							206.Restoration of
				the environment for protection of aquatic and riparian ecosystems
				program
							;
					(2)in subsection
			 (a), by striking an aquatic and inserting a freshwater
			 aquatic; and
					(3)in subsection
			 (e), by striking $25,000,000 and inserting
			 $75,000,000.
					2034.Environmental
			 modification of projects for improvement and restoration of ecosystems
			 programSection 1135 of the
			 Water Resources Development Act of 1986 (33 U.S.C. 2309a) is amended—
					(1)by striking the
			 section heading and inserting the following:
						
							1135.Environmental
				modification of projects for improvement and restoration of ecosystems
				program
							;
						and(2)in subsection
			 (h), by striking 25,000,000 and inserting
			 $50,000,000.
					2035.Projects to
			 enhance estuaries and coastal habitats
					(a)In
			 generalThe Secretary may carry out an estuary habitat
			 restoration project if the Secretary determines that the project—
						(1)will improve the
			 elements and features of an estuary (as defined in section 103 of the Estuaries
			 and Clean Waters Act of 2000 (33 U.S.C. 2902));
						(2)is in the public
			 interest; and
						(3)is
			 cost-effective.
						(b)Cost
			 sharingThe non-Federal share of the cost of construction of any
			 project under this section—
						(1)shall be 35
			 percent; and
						(2)shall include the
			 costs of all land, easements, rights-of-way, and necessary relocations.
						(c)AgreementsConstruction
			 of a project under this section shall commence only after a non-Federal
			 interest has entered into a binding agreement with the Secretary to pay—
						(1)the non-Federal
			 share of the costs of construction required under subsection (b); and
						(2)in accordance
			 with regulations promulgated by the Secretary, 100 percent of the costs of any
			 operation, maintenance, replacement, or rehabilitation of the project.
						(d)LimitationNot
			 more than $5,000,000 in Federal funds may be allocated under this section for a
			 project at any 1 location.
					(e)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $25,000,000 for each fiscal year beginning after the date of
			 enactment of this Act.
					2036.Remediation
			 of abandoned mine sitesSection 560 of the Water Resources
			 Development Act of 1999 (33 U.S.C. 2336; 113 Stat. 354–355) is amended—
					(1)by striking
			 subsection (f);
					(2)by redesignating
			 subsections (a) through (e) as subsections (b) through (f),
			 respectively;
					(3)by inserting
			 before subsection (b) (as redesignated by paragraph (2)) the following:
						
							(a)Definition of
				non-Federal interestIn this section, the term non-Federal
				interest includes, with the consent of the affected local government,
				nonprofit entities, notwithstanding section 221 of the Flood Control Act of
				1970 (42 U.S.C.
				1962d–5b).
							;
					(4)in subsection (b)
			 (as redesignated by paragraph (2))—
						(A)by inserting
			 , and construction before assistance; and
						(B)by inserting
			 , including, with the consent of the affected local government,
			 nonprofit entities, after non-Federal interests;
						(5)in paragraph (3)
			 of subsection (c) (as redesignated by paragraph (2))—
						(A)by inserting
			 physical hazards and after adverse; and
						(B)by striking
			 drainage from;
						(6)in subsection (d)
			 (as redesignated by paragraph (2)), by striking 50 and inserting
			 25; and
					(7)by adding at the
			 end the following:
						
							(g)Operation and
				maintenanceThe non-Federal share of the costs of operation and
				maintenance for a project carried out under this section shall be 100
				percent.
							(h)No effect on
				liabilityThe provision of assistance under this section shall
				not relieve from liability any person that would otherwise be liable under
				Federal or State law for damages, response costs, natural resource damages,
				restitution, equitable relief, or any other relief.
							(i)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section for each fiscal year $45,000,000, to remain available until
				expended.
							.
					2037.Small
			 projects for the rehabilitation and removal of dams
					(a)In
			 generalThe Secretary may carry out a small dam removal or
			 rehabilitation project if the Secretary determines that the project will
			 improve the quality of the environment or is in the public interest.
					(b)Cost
			 sharingA non-Federal interest shall provide 35 percent of the
			 cost of the removal or remediation of any project carried out under this
			 section, including provision of all land, easements, rights-of-way, and
			 necessary relocations.
					(c)AgreementsConstruction
			 of a project under this section shall be commenced only after a non-Federal
			 interest has entered into a binding agreement with the Secretary to pay—
						(1)the non-Federal
			 share of the costs of construction required by this section; and
						(2)100 percent of
			 any operation and maintenance cost.
						(d)Cost
			 limitationNot more than $5,000,000 in Federal funds may be
			 allotted under this section for a project at any single location.
					(e)FundingThere
			 is authorized to be appropriated to carry out this section $25,000,000 for each
			 fiscal year.
					2038.Remote,
			 maritime-dependent communities
					(a)In
			 generalThe Secretary shall develop eligibility criteria for
			 Federal participation in navigation projects located in economically
			 disadvantaged communities that are—
						(1)dependent on
			 water transportation for subsistence; and
						(2)located
			 in—
							(A)remote areas of
			 the United States;
							(B)American
			 Samoa;
							(C)Guam;
							(D)the Commonwealth
			 of the Northern Mariana Islands;
							(E)the Commonwealth
			 of Puerto Rico; or
							(F)the United States
			 Virgin Islands.
							(b)AdministrationThe
			 criteria developed under this section—
						(1)shall—
							(A)provide for
			 economic expansion; and
							(B)identify
			 opportunities for promoting economic growth; and
							(2)shall not require
			 project justification solely on the basis of National Economic Development
			 benefits received.
						2039.Agreements
			 for water resource projects
					(a)Partnership
			 agreementsSection 221 of the Flood Control Act of 1970 (42
			 U.S.C. 1962d–5b) is amended—
						(1)by redesignating
			 subsection (e) as subsection (g); and
						(2)by inserting
			 after subsection (d) the following:
							
								(e)Public health
				and safetyIf the Secretary determines that a project needs to be
				continued for the purpose of public health and safety—
									(1)the non-Federal
				interest shall pay the increased projects costs, up to an amount equal to 20
				percent of the original estimated project costs and in accordance with the
				statutorily-determined cost share; and
									(2)notwithstanding
				the statutorily-determined Federal share, the Secretary shall pay all increased
				costs remaining after payment of 20 percent of the increased costs by the
				non-Federal interest under paragraph (1).
									(f)LimitationNothing
				in subsection (a) limits the authority of the Secretary to ensure that a
				partnership agreement meets the requirements of law and policies of the
				Secretary in effect on the date of execution of the partnership
				agreement.
								.
						(b)Local
			 cooperationSection 912(b) of the Water Resources Development Act
			 of 1986 (100 Stat. 4190) is amended—
						(1)in paragraph
			 (2)—
							(A)in the first
			 sentence, by striking shall and inserting may;
			 and
							(B)by striking the
			 second sentence; and
							(2)in paragraph
			 (4)—
							(A)in the first
			 sentence—
								(i)by
			 striking injunction, for and inserting injunction and
			 payment of liquidated damages, for; and
								(ii)by
			 striking to collect a civil penalty imposed under this section,;
			 and
								(B)in the second
			 sentence, by striking any civil penalty imposed under this
			 section, and inserting any liquidated damages,.
							(c)Applicability
						(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by subsections (a) and (b) shall apply only to partnership agreements entered
			 into after the date of enactment of this Act.
						(2)ExceptionNotwithstanding
			 paragraph (1), the district engineer for the district in which a project is
			 located may amend the partnership agreement for the project entered into on or
			 before the date of enactment of this Act—
							(A)at the request of
			 a non-Federal interest for a project; and
							(B)if construction
			 on the project has not been initiated as of the date of enactment of this
			 Act.
							(d)References
						(1)Cooperation
			 agreementsAny reference in a law, regulation, document, or other
			 paper of the United States to a cooperation agreement or project cooperation
			 agreement shall be considered to be a reference to a partnership agreement or a
			 project partnership agreement, respectively.
						(2)Partnership
			 agreementsAny reference to a partnership agreement or project
			 partnership agreement in this Act (other than in this section) shall be
			 considered to be a reference to a cooperation agreement or a project
			 cooperation agreement, respectively.
						2040.Program
			 namesSection 205 of the Flood
			 Control Act of 1948 (33 U.S.C. 701s) is amended by striking
			 Sec. 205. That the and inserting
			 the following:
					
						205.Projects to
				enhance reduction of flooding and obtain risk minimizationThe
						.
				CNational Levee
			 Safety Program
				2051.Short
			 titleThis subtitle may be
			 cited as the National Levee Safety Program Act of 2007.
				2052.DefinitionsIn this subtitle:
					(1)AssessmentThe
			 term assessment means the periodic engineering evaluation of a
			 levee by a registered professional engineer to—
						(A)review the
			 engineering features of the levee; and
						(B)develop a
			 risk-based performance evaluation of the levee, taking into consideration
			 potential consequences of failure or overtopping of the levee.
						(2)CommitteeThe
			 term Committee means the National Levee Safety Committee
			 established by section 2053(a).
					(3)InspectionThe
			 term inspection means an annual review of a levee to verify
			 whether the owner or operator of the levee is conducting required operation and
			 maintenance in accordance with established levee maintenance standards.
					(4)LeveeThe
			 term levee means an embankment (including a floodwall)
			 that—
						(A)is designed,
			 constructed, or operated for the purpose of flood or storm damage
			 reduction;
						(B)reduces the risk
			 of loss of human life or risk to the public safety; and
						(C)is not otherwise
			 defined as a dam by the Federal Guidelines for Dam Safety.
						(5)SecretaryThe
			 term Secretary means the Secretary of the Army, acting through the
			 Chief of Engineers.
					(6)StateThe
			 term State means—
						(A)a State;
						(B)the District of
			 Columbia;
						(C)the Commonwealth
			 of Puerto Rico; and
						(D)any other
			 territory or possession of the United States.
						(7)State levee
			 safety agencyThe term State levee safety agency
			 means the State agency that has regulatory authority over the safety of any
			 non-Federal levee in a State.
					(8)United
			 StatesThe term United States, when used in a
			 geographical sense, means all of the States.
					2053.National
			 Levee Safety Committee
					(a)Establishment
						(1)In
			 generalThe Secretary shall establish a National Levee Safety
			 Committee, consisting of representatives of Federal agencies and State, tribal,
			 and local governments, in accordance with this subsection.
						(2)Federal
			 agencies
							(A)In
			 generalThe head of each Federal agency and the head of the
			 International Boundary Waters Commission may designate a representative to
			 serve on the Committee.
							(B)Action by
			 SecretaryThe Secretary shall ensure, to the maximum extent
			 practicable, that—
								(i)each Federal
			 agency that designs, owns, operates, or maintains a levee is represented on the
			 Committee; and
								(ii)each Federal
			 agency that has responsibility for emergency preparedness or response
			 activities is represented on the Committee.
								(3)Tribal, State,
			 and local governments
							(A)In
			 generalThe Secretary shall appoint 8 members to the
			 Committee—
								(i)3
			 of whom shall represent tribal governments affected by levees, based on
			 recommendations of tribal governments;
								(ii)3
			 of whom shall represent State levee safety agencies, based on recommendations
			 of Governors of the States; and
								(iii)2
			 of whom shall represent local governments, based on recommendations of
			 Governors of the States.
								(B)RequirementIn
			 appointing members under subparagraph (A), the Secretary shall ensure broad
			 geographic representation, to the maximum extent practicable.
							(4)ChairpersonThe
			 Secretary shall serve as Chairperson of the Committee.
						(5)Other
			 membersThe Secretary, in consultation with the Committee, may
			 invite to participate in meetings of the Committee, as appropriate, 1 or more
			 of the following:
							(A)Representatives
			 of the National Laboratories.
							(B)Levee safety
			 experts.
							(C)Environmental
			 organizations.
							(D)Members of
			 private industry.
							(E)Any other
			 individual or entity, as the Committee determines to be appropriate.
							(b)Duties
						(1)In
			 generalThe Committee shall—
							(A)advise the
			 Secretary in implementing the national levee safety program under section
			 2054;
							(B)support the
			 establishment and maintenance of effective programs, policies, and guidelines
			 to enhance levee safety for the protection of human life and property
			 throughout the United States; and
							(C)support
			 coordination and information exchange between Federal agencies and State levee
			 safety agencies that share common problems and responsibilities relating to
			 levee safety, including planning, design, construction, operation, emergency
			 action planning, inspections, maintenance, regulation or licensing, technical
			 or financial assistance, research, and data management.
							(c)Powers
						(1)Information
			 from Federal agencies
							(A)In
			 generalThe Committee may secure directly from a Federal agency
			 such information as the Committee considers to be necessary to carry out this
			 section.
							(B)Provision of
			 informationOn request of the Committee, the head of a Federal
			 agency shall provide the information to the Committee.
							(2)ContractsThe
			 Committee may enter into any contract the Committee determines to be necessary
			 to carry out a duty of the Committee.
						(d)Working
			 groups
						(1)In
			 generalThe Secretary may establish working groups to assist the
			 Committee in carrying out this section.
						(2)MembershipA
			 working group under paragraph (1) shall be composed of—
							(A)members of the
			 Committee; and
							(B)any other
			 individual, as the Secretary determines to be appropriate.
							(e)Compensation of
			 members
						(1)Federal
			 employeesA member of the Committee who is an officer or employee
			 of the United States shall serve without compensation in addition to
			 compensation received for the services of the member as an officer or employee
			 of the United States.
						(2)Other
			 membersA member of the Committee who is not an officer or
			 employee of the United States shall serve without compensation.
						(f)Travel
			 expenses
						(1)Representatives
			 of Federal agenciesTo the extent amounts are made available in
			 advance in appropriations Acts, a member of the Committee who represents a
			 Federal agency shall be reimbursed with appropriations for travel expenses by
			 the agency of the member, including per diem in lieu of subsistence, at rates
			 authorized for an employee of an agency under subchapter I of chapter 57 of
			 title 5, United States Code, while away from home or regular place of business
			 of the member in the performance of services for the Committee.
						(2)Other
			 individualsTo the extent amounts are made available in advance
			 in appropriations Acts, a member of the Committee who represents a State levee
			 safety agency, a member of the Committee who represents the private sector, and
			 a member of a working group created under subsection (d) shall be reimbursed
			 for travel expenses by the Secretary, including per diem in lieu of
			 subsistence, at rates authorized for an employee of an agency under subchapter
			 1 of chapter 57 of title 5, United States Code, while away from home or regular
			 place of business of the member in performance of services for the
			 Committee.
						(g)Nonapplicability
			 of FACAThe Federal Advisory
			 Committee Act (5 U.S.C. App.) shall not apply to the
			 Committee.
					2054.National
			 Levee Safety Program
					(a)In
			 generalThe Secretary, in consultation with the Committee and
			 State levee safety agencies, shall establish and maintain a national levee
			 safety program.
					(b)PurposesThe
			 purposes of the program under this section are—
						(1)to ensure that
			 new and existing levees are safe through the development of technologically and
			 economically feasible programs and procedures for hazard reduction relating to
			 levees;
						(2)to encourage
			 appropriate engineering policies and procedures to be used for levee site
			 investigation, design, construction, operation and maintenance, and emergency
			 preparedness;
						(3)to encourage the
			 establishment and implementation of effective levee safety programs in each
			 State;
						(4)to develop and
			 support public education and awareness projects to increase public acceptance
			 and support of State levee safety programs;
						(5)to develop
			 technical assistance materials for Federal and State levee safety
			 programs;
						(6)to develop
			 methods of providing technical assistance relating to levee safety to
			 non-Federal entities; and
						(7)to develop
			 technical assistance materials, seminars, and guidelines to improve the
			 security of levees in the United States.
						(c)Strategic
			 planIn carrying out the program under this section, the
			 Secretary, in coordination with the Committee, shall prepare a strategic
			 plan—
						(1)to establish
			 goals, priorities, and target dates to improve the safety of levees in the
			 United States;
						(2)to cooperate and
			 coordinate with, and provide assistance to, State levee safety agencies, to the
			 maximum extent practicable;
						(3)to share
			 information among Federal agencies, State and local governments, and private
			 entities relating to levee safety; and
						(4)to provide
			 information to the public relating to risks associated with levee failure or
			 overtopping.
						(d)Federal
			 guidelines
						(1)In
			 generalIn carrying out the program under this section, the
			 Secretary, in coordination with the Committee, shall establish Federal
			 guidelines relating to levee safety.
						(2)Incorporation
			 of Federal activitiesThe Federal guidelines under paragraph (1)
			 shall incorporate, to the maximum extent practicable, any activity carried out
			 by a Federal agency as of the date on which the guidelines are
			 established.
						(e)Incorporation
			 of existing activitiesThe program under this section shall
			 incorporate, to the maximum extent practicable—
						(1)any activity
			 carried out by a State or local government, or a private entity, relating to
			 the construction, operation, or maintenance of a levee; and
						(2)any activity
			 carried out by a Federal agency to support an effort by a State levee safety
			 agency to develop and implement an effective levee safety program.
						(f)Inventory of
			 leveesThe Secretary shall develop, maintain, and periodically
			 publish an inventory of levees in the United States, including the results of
			 any levee assessment conducted under this section and inspection.
					(g)Assessments of
			 levees
						(1)In
			 generalExcept as provided in paragraph (2), as soon as
			 practicable after the date of enactment of this Act, the Secretary shall
			 conduct an assessment of each levee in the United States that protects human
			 life or the public safety to determine the potential for a failure or
			 overtopping of the levee that would pose a risk of loss of human life or a risk
			 to the public safety.
						(2)ExceptionThe
			 Secretary may exclude from assessment under paragraph (1) any non-Federal levee
			 the failure or overtopping of which would not pose a risk of loss of human life
			 or a risk to the public safety.
						(3)PrioritizationIn
			 determining the order in which to assess levees under paragraph (1), the
			 Secretary shall give priority to levees the failure or overtopping of which
			 would constitute the highest risk of loss of human life or a risk to the public
			 safety, as determined by the Secretary.
						(4)DeterminationIn
			 assessing levees under paragraph (1), the Secretary shall take into
			 consideration the potential of a levee to fail or overtop because of—
							(A)hydrologic or
			 hydraulic conditions;
							(B)storm
			 surges;
							(C)geotechnical
			 conditions;
							(D)inadequate
			 operating procedures;
							(E)structural,
			 mechanical, or design deficiencies; or
							(F)other conditions
			 that exist or may occur in the vicinity of the levee.
							(5)State
			 participationOn request of a State levee safety agency, with
			 respect to any levee the failure of which would affect the State, the Secretary
			 shall—
							(A)provide
			 information to the State levee safety agency relating to the construction,
			 operation, and maintenance of the levee; and
							(B)allow an official
			 of the State levee safety agency to participate in the assessment of the
			 levee.
							(6)ReportAs
			 soon as practicable after the date on which a levee is assessed under this
			 section, the Secretary shall provide to the Governor of the State in which the
			 levee is located a notice describing the results of the assessment,
			 including—
							(A)a description of
			 the results of the assessment under this subsection;
							(B)a description of
			 any hazardous condition discovered during the assessment; and
							(C)on request of the
			 Governor, information relating to any remedial measure necessary to mitigate or
			 avoid any hazardous condition discovered during the assessment.
							(7)Subsequent
			 assessments
							(A)In
			 generalAfter the date on which a levee is initially assessed
			 under this subsection, the Secretary shall conduct a subsequent assessment of
			 the levee not less frequently than once every 5 years.
							(B)State
			 assessment of non-Federal levees
								(i)In
			 generalEach State shall conduct assessments of non-Federal
			 levees located within the State in accordance with the applicable State levee
			 safety program.
								(ii)Availability
			 of informationEach State shall make the results of the
			 assessments under clause (i) available for inclusion in the national inventory
			 under subsection (f).
								(iii)Non-Federal
			 levees
									(I)In
			 generalOn request of the Governor of a State, the Secretary may
			 assess a non-Federal levee in the State.
									(II)CostThe
			 State shall pay 100 percent of the cost of an assessment under subclause
			 (I).
									(III)FundingThe
			 Secretary may accept funds from any levee owner for the purposes of conducting
			 engineering assessments to determine the performance and structural integrity
			 of a levee.
									(h)State levee
			 safety programs
						(1)Assistance to
			 StatesIn carrying out the program under this section, the
			 Secretary shall provide funds to State levee safety agencies (or another
			 appropriate State agency, as designated by the Governor of the State) to assist
			 States in establishing, maintaining, and improving levee safety
			 programs.
						(2)Application
							(A)In
			 generalTo receive funds under this subsection, a State levee
			 safety agency shall submit to the Secretary an application in such time, in
			 such manner, and containing such information as the Secretary may
			 require.
							(B)InclusionAn
			 application under subparagraph (A) shall include an agreement between the State
			 levee safety agency and the Secretary under which the State levee safety agency
			 shall, in accordance with State law—
								(i)review and
			 approve plans and specifications to construct, enlarge, modify, remove, or
			 abandon a levee in the State;
								(ii)perform periodic
			 evaluations during levee construction to ensure compliance with the approved
			 plans and specifications;
								(iii)approve the
			 construction of a levee in the State before the date on which the levee becomes
			 operational;
								(iv)assess, at least
			 once every 5 years, all levees and reservoirs in the State the failure of which
			 would cause a significant risk of loss of human life or risk to the public
			 safety to determine whether the levees and reservoirs are safe;
								(v)establish a
			 procedure for more detailed and frequent safety evaluations;
								(vi)ensure that
			 assessments are led by a State-registered professional engineer with related
			 experience in levee design and construction;
								(vii)issue notices,
			 if necessary, to require owners of levees to perform necessary maintenance or
			 remedial work, improve security, revise operating procedures, or take other
			 actions, including breaching levees;
								(viii)contribute
			 funds to—
									(I)ensure timely
			 repairs or other changes to, or removal of, a levee in order to reduce the risk
			 of loss of human life and the risk to public safety; and
									(II)if the owner of
			 a levee does not take an action described in subclause (I), take appropriate
			 action as expeditiously as practicable;
									(ix)establish a
			 system of emergency procedures and emergency response plans to be used if a
			 levee fails or if the failure of a levee is imminent;
								(x)identify—
									(I)each levee the
			 failure of which could be reasonably expected to endanger human life;
									(II)the maximum area
			 that could be flooded if a levee failed; and
									(III)necessary
			 public facilities that would be affected by the flooding; and
									(xi)for the period
			 during which the funds are provided, maintain or exceed the aggregate
			 expenditures of the State during the 2 fiscal years preceding the fiscal year
			 during which the funds are provided to ensure levee safety.
								(3)Determination
			 of Secretary
							(A)In
			 generalNot later than 120 days after the date on which the
			 Secretary receives an application under paragraph (2), the Secretary shall
			 approve or disapprove the application.
							(B)Notice of
			 disapprovalIf the Secretary disapproves an application under
			 subparagraph (A), the Secretary shall immediately provide to the State levee
			 safety agency a written notice of the disapproval, including a description
			 of—
								(i)the
			 reasons for the disapproval; and
								(ii)changes
			 necessary for approval of the application, if any.
								(C)Failure to
			 determineIf the Secretary fails to make a determination by the
			 deadline under subparagraph (A), the application shall be considered to be
			 approved.
							(4)Review of State
			 levee safety programs
							(A)In
			 generalThe Secretary, in conjunction with the Committee, may
			 periodically review any program carried out using funds under this
			 subsection.
							(B)Inadequate
			 programsIf the Secretary determines under a review under
			 subparagraph (A) that a program is inadequate to reasonably protect human life
			 and property, the Secretary shall, until the Secretary determines the program
			 to be adequate—
								(i)revoke the
			 approval of the program; and
								(ii)withhold
			 assistance under this subsection.
								(i)ReportingNot
			 later than 90 days after the end of each odd-numbered fiscal year, the
			 Secretary, in consultation with the Committee, shall submit to Congress a
			 report describing—
						(1)the status of the
			 program under this section;
						(2)the progress made
			 by Federal agencies during the 2 preceding fiscal years in implementing Federal
			 guidelines for levee safety;
						(3)the progress made
			 by State levee safety agencies participating in the program; and
						(4)recommendations
			 for legislative or other action that the Secretary considers to be necessary,
			 if any.
						(j)ResearchThe
			 Secretary, in coordination with the Committee, shall carry out a program of
			 technical and archival research to develop and support—
						(1)improved
			 techniques, historical experience, and equipment for rapid and effective levee
			 construction, rehabilitation, and assessment or inspection;
						(2)the development
			 of devices for the continued monitoring of levee safety;
						(3)the development
			 and maintenance of information resources systems required to manage levee
			 safety projects; and
						(4)public policy
			 initiatives and other improvements relating to levee safety engineering,
			 security, and management.
						(k)Participation
			 by State levee safety agenciesIn carrying out the levee safety
			 program under this section, the Secretary shall—
						(1)solicit
			 participation from State levee safety agencies; and
						(2)periodically
			 update State levee safety agencies and Congress on the status of the
			 program.
						(l)Levee safety
			 trainingThe Secretary, in consultation with the Committee, shall
			 establish a program under which the Secretary shall provide training for State
			 levee safety agency staff and inspectors to a State that has, or intends to
			 develop, a State levee safety program, on request of the State.
					(m)Effect of
			 subtitleNothing in this subtitle—
						(1)creates any
			 Federal liability relating to the recovery of a levee caused by an action or
			 failure to act;
						(2)relieves an owner
			 or operator of a levee of any legal duty, obligation, or liability relating to
			 the ownership or operation of the levee; or
						(3)except as
			 provided in subsection (g)(7)(B)(iii)(III), preempts any applicable Federal or
			 State law.
						2055.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Secretary—
					(1)$50,000,000 to
			 establish and maintain the inventory under section 2054(f);
					(2)$424,000,000 to
			 carry out levee safety assessments under section 2054(g);
					(3)to provide funds
			 for State levee safety programs under section 2054(h)—
						(A)$15,000,000 for
			 fiscal year 2007; and
						(B)$5,000,000 for
			 each of fiscal years 2008 through 2011;
						(4)$2,000,000 to
			 carry out research under section 2054(j);
					(5)$1,000,000 to
			 carry out levee safety training under section 2054(l); and
					(6)$150,000 to
			 provide travel expenses to members of the Committee under section
			 2053(f).
					IIIProject-related
			 provisions
			3001.St. Herman
			 and St. Paul Harbors, Kodiak, AlaskaThe Secretary shall carry out, on an
			 emergency basis, necessary removal of rubble, sediment, and rock impeding the
			 entrance to the St. Herman and St. Paul Harbors, Kodiak, Alaska, at a Federal
			 cost of $2,000,000.
			3002.Sitka,
			 AlaskaThe Sitka, Alaska,
			 element of the project for navigation, Southeast Alaska Harbors of Refuge,
			 Alaska, authorized by section 101 of the Water Resources Development Act of
			 1992 (106 Stat. 4801), is modified to direct the Secretary to take such action
			 as is necessary to correct design deficiencies in the Sitka Harbor Breakwater,
			 at full Federal expense. The estimated cost is $6,300,000.
			3003.Black
			 Warrior-Tombigbee Rivers, Alabama
				(a)In
			 generalThe Secretary shall construct a new project management
			 office located in the city of Tuscaloosa, Alabama, at a location within the
			 vicinity of the city, at full Federal expense.
				(b)Transfer of
			 land and structuresThe Secretary shall sell, convey, or
			 otherwise transfer to the city of Tuscaloosa, Alabama, at fair market value,
			 the land and structures associated with the existing project management office,
			 if the city agrees to assume full responsibility for demolition of the existing
			 project management office.
				(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out subsection (a) $32,000,000.
				3004.Rio de Flag,
			 Flagstaff, ArizonaThe project
			 for flood damage reduction, Rio De Flag, Flagstaff, Arizona, authorized by
			 section 101(b)(3) of the Water Resources Development Act of 2000 (114 Stat.
			 2576), is modified to authorize the Secretary to construct the project at a
			 total cost of $54,100,000, with an estimated Federal cost of $35,000,000 and a
			 non-Federal cost of $19,100,000.
			3005.Augusta and
			 Clarendon, ArkansasThe
			 Secretary may carry out rehabilitation of authorized and completed levees on
			 the White River between Augusta and Clarendon, Arkansas, at a total estimated
			 cost of $8,000,000, with an estimated Federal cost of $5,200,000 and an
			 estimated non-Federal cost of $2,800,000.
			3006.Red-Ouachita
			 River Basin levees, Arkansas and Louisiana
				(a)In
			 generalSection 204 of the Flood Control Act of 1950 (64 Stat.
			 170) is amended in the matter under the heading RED-OUACHITA RIVER
			 BASIN by striking at Calion, Arkansas and inserting
			 improvements at Calion, Arkansas (including authorization for the
			 comprehensive flood-control project for Ouachita River and tributaries,
			 incorporating in the project all flood control, drainage, and power
			 improvements in the basin above the lower end of the left bank Ouachita River
			 levee).
				(b)ModificationSection
			 3 of the Act of August 18, 1941 (55 Stat. 642, chapter 377), is amended in the
			 second sentence of subsection (a) in the matter under the heading “LOWER
			 MISSISSIPPI RIVER” by inserting before the period at the end the following:
			 “Provided, That the Ouachita River Levees,
			 Louisiana, authorized by the first section of the Act of May 15, 1928 (45 Stat.
			 534, chapter 569), shall remain as a component of the Mississippi River and
			 Tributaries Project and afforded operation and maintenance responsibilities as
			 directed in section 3 of that Act (45 Stat. 535)”.
				3007.St. Francis
			 Basin, Arkansas and Missouri
				(a)In
			 generalThe project for flood control, St. Francis River Basin,
			 Arkansas, and Missouri, authorized the Act of June 15, 1936 (49 Stat. 1508,
			 chapter 548), as modified, is further modified to authorize the Secretary to
			 undertake channel stabilization and sediment removal measures on the St.
			 Francis River and tributaries as an integral part of the original
			 project.
				(b)No separable
			 elementThe measures undertaken under subsection (a) shall not be
			 considered to be a separable element of the project.
				3008.St. Francis
			 Basin land transfer, Arkansas and Missouri
				(a)In
			 generalThe Secretary shall convey to the State of Arkansas,
			 without monetary consideration and subject to subsection (b), all right, title,
			 and interest to land within the State acquired by the Federal Government as
			 mitigation land for the project for flood control, St. Francis Basin, Arkansas
			 and Missouri Project, authorized by the Act of May 15, 1928 (33 U.S.C. 702a et
			 seq.) (commonly known as the Flood Control Act of 1928).
				(b)Terms and
			 conditions
					(1)In
			 generalThe conveyance by the United States under this section
			 shall be subject to—
						(A)the condition
			 that the State of Arkansas (including the successors and assigns of the State)
			 agree to operate, maintain, and manage the land at no cost or expense to the
			 United States and for fish and wildlife, recreation, and environmental
			 purposes; and
						(B)such other terms
			 and conditions as the Secretary determines to be in the interest of the United
			 States.
						(2)ReversionIf
			 the State (or a successor or assign of the State) ceases to operate, maintain,
			 and manage the land in accordance with this subsection, all right, title, and
			 interest in and to the property shall revert to the United States, at the
			 option of the Secretary.
					3009.McClellan-Kerr
			 Arkansas River Navigation System, Arkansas and Oklahoma
				(a)Navigation
			 channelThe Secretary shall continue construction of the
			 McClellan-Kerr Arkansas River Navigation System, Arkansas and Oklahoma, to
			 operate and maintain the navigation channel to the authorized depth of the
			 channel, in accordance with section 136 of the Energy and Water Development
			 Appropriations Act, 2004 (Public Law 108–137; 117 Stat. 1842).
				(b)Mitigation
					(1)In
			 generalAs mitigation for any incidental taking relating to the
			 McClellan-Kerr Navigation System, the Secretary shall determine the need for,
			 and construct modifications in, the structures and operations of the Arkansas
			 River in the area of Tulsa County, Oklahoma, including the construction of low
			 water dams and islands to provide nesting and foraging habitat for the interior
			 least tern, in accordance with the study entitled Arkansas River
			 Corridor Master Plan Planning Assistance to States.
					(2)Cost
			 sharingThe non-Federal share of the cost of a project under this
			 subsection shall be 35 percent.
					(3)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subsection $12,000,000.
					3010.Cache Creek
			 Basin, California
				(a)In
			 generalThe project for flood control, Cache Creek Basin,
			 California, authorized by section 401(a) of the Water Resources Development Act
			 of 1986 (100 Stat. 4112), is modified to direct the Secretary to mitigate the
			 impacts of the new south levee of the Cache Creek settling basin on the storm
			 drainage system of the city of Woodland, including all appurtenant features,
			 erosion control measures, and environmental protection features.
				(b)ObjectivesMitigation
			 under subsection (a) shall restore the pre-project capacity of the city (1,360
			 cubic feet per second) to release water to the Yolo Bypass, including—
					(1)channel
			 improvements;
					(2)an outlet work
			 through the west levee of the Yolo Bypass; and
					(3)a new low flow
			 cross channel to handle city and county storm drainage and settling basin flows
			 (1,760 cubic feet per second) when the Yolo Bypass is in a low flow
			 condition.
					3011.CALFED levee
			 stability program, CaliforniaIn addition to funds made available pursuant
			 to the Water Supply, Reliability, and Environmental Improvement Act (Public Law
			 108–361) to carry out section 103(f)(3)(D) of that Act (118 Stat. 1696), there
			 is authorized to be appropriated to carry out projects described in that
			 section $106,000,000, to remain available until expended.
			3012.Hamilton
			 Airfield, CaliforniaThe
			 project for environmental restoration, Hamilton Airfield, California,
			 authorized by section 101(b)(3) of the Water Resources Development Act of 1999
			 (113 Stat. 279), is modified to include the diked bayland parcel known as
			 Bel Marin Keys Unit V at an estimated total cost of
			 $221,700,000, with an estimated Federal cost of $166,200,000 and an estimated
			 non-Federal cost of $55,500,000, as part of the project to be carried out by
			 the Secretary substantially in accordance with the plans, and subject to the
			 conditions, recommended in the final report of the Chief of Engineers dated
			 July 19, 2004.
			3013.LA–3 dredged
			 material ocean disposal site designation, CaliforniaSection 102(c)(4) of the Marine Protection,
			 Research, and Sanctuaries Act of 1972 (33 U.S.C. 1412(c)(4)) is amended in the
			 third sentence by striking January 1, 2003 and inserting
			 January 1, 2007.
			3014.Larkspur
			 Ferry Channel, California
				(a)ReportThe
			 project for navigation, Larkspur Ferry Channel, Larkspur, California,
			 authorized by section 601(d) of the Water Resources Development Act of 1986
			 (100 Stat. 4148), is modified to direct the Secretary to prepare a limited
			 reevaluation report to determine whether maintenance of the project is
			 feasible.
				(b)Authorization
			 of projectIf the Secretary determines that maintenance of the
			 project is feasible, the Secretary shall carry out the maintenance.
				3015.Llagas Creek,
			 CaliforniaThe project for
			 flood damage reduction, Llagas Creek, California, authorized by section 501(a)
			 of the Water Resources Development Act of 1999 (113 Stat. 333), is modified to
			 authorize the Secretary to complete the project, in accordance with the
			 requirements of local cooperation as specified in section 5 of the Watershed
			 Protection and Flood Prevention Act (16 U.S.C. 1005), at a total remaining cost
			 of $105,000,000, with an estimated remaining Federal cost of $65,000,000 and an
			 estimated remaining non-Federal cost of $40,000,000.
			3016.Magpie Creek,
			 California
				(a)In
			 generalSubject to subsection (b), the project for Magpie Creek,
			 California, authorized by section 205 of the Flood Control Act of 1948 (33
			 U.S.C. 701s), is modified to direct the Secretary to apply the cost-sharing
			 requirements applicable to nonstructural flood control under section 103(b) of
			 the Water Resources Development Act of 1986 (100 Stat. 4085) for the portion of
			 the project consisting of land acquisition to preserve and enhance existing
			 floodwater storage.
				(b)CreditingThe
			 crediting allowed under subsection (a) shall not exceed the non-Federal share
			 of the cost of the project.
				3017.Pine Flat Dam
			 fish and wildlife habitat, California
				(a)Cooperative
			 program
					(1)In
			 generalThe Secretary shall participate with appropriate State
			 and local agencies in the implementation of a cooperative program to improve
			 and manage fisheries and aquatic habitat conditions in Pine Flat Reservoir and
			 in the 14-mile reach of the Kings River immediately below Pine Flat Dam,
			 California, in a manner that—
						(A)provides for
			 long-term aquatic resource enhancement; and
						(B)avoids adverse
			 effects on water storage and water rights holders.
						(2)Goals and
			 principlesThe cooperative program described in paragraph (1)
			 shall be carried out—
						(A)substantially in
			 accordance with the goals and principles of the document entitled Kings
			 River Fisheries Management Program Framework Agreement and dated May
			 29, 1999, between the California Department of Fish and Game and the Kings
			 River Water Association and the Kings River Conservation District; and
						(B)in cooperation
			 with the parties to that agreement.
						(b)Participation
			 by Secretary
					(1)In
			 generalIn furtherance of the goals of the agreement described in
			 subsection (a)(2), the Secretary shall participate in the planning, design, and
			 construction of projects and pilot projects on the Kings River and its
			 tributaries to enhance aquatic habitat and water availability for fisheries
			 purposes (including maintenance of a trout fishery) in accordance with flood
			 control operations, water rights, and beneficial uses in existence as of the
			 date of enactment of this Act.
					(2)ProjectsProjects
			 referred to in paragraph (1) may include—
						(A)projects to
			 construct or improve pumping, conveyance, and storage facilities to enhance
			 water transfers; and
						(B)projects to carry
			 out water exchanges and create opportunities to use floodwater within and
			 downstream of Pine Flat Reservoir.
						(c)No
			 authorization of certain dam-related projectsNothing in this
			 section authorizes any project for the raising of Pine Flat Dam or the
			 construction of a multilevel intake structure at Pine Flat Dam.
				(d)Use of existing
			 studiesIn carrying out this section, the Secretary shall use, to
			 the maximum extent practicable, studies in existence on the date of enactment
			 of this Act, including data and environmental documentation in the document
			 entitled Final Feasibility Report and Report of the Chief of Engineers
			 for Pine Flat Dam Fish and Wildlife Habitat Restoration and dated July
			 19, 2002.
				(e)Cost
			 sharing
					(1)Project
			 planning, design, and constructionThe Federal share of the cost
			 of planning, design, and construction of a project under subsection (b) shall
			 be 65 percent.
					(2)Non-Federal
			 share
						(A)Credit for
			 land, easements, and rights-of-wayThe Secretary shall credit
			 toward the non-Federal share of the cost of construction of any project under
			 subsection (b) the value, regardless of the date of acquisition, of any land,
			 easements, rights-of-way, dredged material disposal areas, or relocations
			 provided by the non-Federal interest for use in carrying out the
			 project.
						(B)FormThe
			 non-Federal interest may provide not more than 50 percent of the non-Federal
			 share required under this clause in the form of services, materials, supplies,
			 or other in-kind contributions.
						(f)Operation and
			 maintenanceThe operation, maintenance, repair, rehabilitation,
			 and replacement of projects carried out under this section shall be a
			 non-Federal responsibility.
				(g)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $20,000,000, to remain available until expended.
				3018.Redwood City
			 Navigation Project, CaliforniaThe Secretary may dredge the Redwood City
			 Navigation Channel, California, on an annual basis, to maintain the authorized
			 depth of –30 mean lower low water.
			3019.Sacramento
			 and American Rivers flood control, California
				(a)Credit for
			 non-Federal work
					(1)In
			 generalThe Secretary shall credit toward that portion of the
			 non-Federal share of the cost of any flood damage reduction project authorized
			 before the date of enactment of this Act that is to be paid by the Sacramento
			 Area Flood Control Agency an amount equal to the Federal share of the flood
			 control project authorized by section 9159 of the Department of Defense
			 Appropriations Act, 1993 (106 Stat. 1944).
					(2)Federal
			 shareIn determining the Federal share of the project authorized
			 by section 9159(b) of that Act, the Secretary shall include all audit verified
			 costs for planning, engineering, construction, acquisition of project land,
			 easements, rights-of-way, relocations, and environmental mitigation for all
			 project elements that the Secretary determines to be cost-effective.
					(3)Amount
			 creditedThe amount credited shall be equal to the Federal share
			 determined under this section, reduced by the total of all reimbursements paid
			 to the non-Federal interests for work under section 9159(b) of that Act before
			 the date of enactment of this Act.
					(b)Folsom
			 DamSection 128(a) of the Energy and Water Development
			 Appropriations Act, 2006 (Public Law 109–103; 119 Stat. 2259), is
			 amended—
					(1)in the first
			 sentence, by striking The Secretary and inserting the
			 following:
						
							(1)In
				generalThe
				Secretary
							;
					(2)in the second
			 sentence, by striking The Secretaries and inserting the
			 following:
						
							(2)Technical
				reviewsThe
				Secretaries
							;
					(3)in the third
			 sentence, by striking In developing and inserting the
			 following:
						
							(3)Improvements
								(A)In
				generalIn
				developing
								;
					(4)in the fourth
			 sentence, by striking In conducting and inserting the
			 following:
						
							(B)Use of
				fundsIn conducting
							;
				and
					(5)by adding at the
			 end the following:
						
							(4)Project
				alternative solutions studyThe Secretaries, in cooperation with
				non-Federal agencies, are directed to expedite their respective activities,
				including the formulation of all necessary studies and decision documents, in
				furtherance of the collaborative effort known as the Project Alternative
				Solutions Study, as well as planning, engineering, and design,
				including preparation of plans and specifications, of any features recommended
				for authorization by the Secretary of the Army under paragraph (6).
							(5)Consolidation
				of technical reviews and design activitiesThe Secretary of the
				Army shall consolidate technical reviews and design activities for—
								(A)the project for
				flood damage reduction authorized by section 101(a)(6) of the Water Resources
				Development Act of 1999 (113 Stat. 274); and
								(B)the project for
				flood damage reduction, dam safety, and environmental restoration authorized by
				sections 128 and 134 of the Energy and Water Development Appropriations Act,
				2004 (117 Stat. 1838, 1842).
								(6)ReportThe
				recommendations of the Secretary of the Army, along with the views of the
				Secretary of the Interior and relevant non-Federal agencies resulting from the
				activities directed in paragraphs (4) and (5), shall be submitted to the
				Committee on Environment and Public Works of the Senate and the Committee on
				Transportation and Infrastructure of the House of Representatives by not later
				than June 30, 2007, and the Secretary of the Army shall provide a status report
				by not later than April 30, 2007.
							(7)EffectNothing
				in this section shall be deemed as deauthorizing the full range of project
				features and parameters of the projects listed in paragraph (5), nor shall it
				limit any previous authorizations granted by
				Congress.
							.
					3020.Conditional
			 declaration of nonnavigability, Port of San Francisco, California
				(a)Conditional
			 declaration of nonnavigabilityIf the Secretary determines, in
			 consultation with appropriate Federal and non-Federal entities, that projects
			 proposed to be carried out by non-Federal entities within the portions of the
			 San Francisco, California, waterfront described in subsection (b) are in the
			 public interest, the portions shall be declared not to be navigable water of
			 the United States for the purposes of section 9 of the Act of March 3, 1899 (33
			 U.S.C. 401), and the General Bridge Act of 1946 (33 U.S.C. 525 et seq.).
				(b)Portions of
			 waterfrontThe portions of the San Francisco, California,
			 waterfront referred to in subsection (a) are those that are, or will be,
			 bulkheaded, filled, or otherwise occupied by permanent structures and that are
			 located as follows: beginning at the intersection of the northeasterly
			 prolongation of the portion of the northwesterly line of Bryant Street lying
			 between Beale Street and Main Street with the southwesterly line of Spear
			 Street, which intersection lies on the line of jurisdiction of the San
			 Francisco Port Commission; following thence southerly along said line of
			 jurisdiction as described in the State of California Harbor and Navigation Code
			 Section 1770, as amended in 1961, to its intersection with the easterly line of
			 Townsend Street along a line that is parallel and distant 10 feet from the
			 existing southern boundary of Pier 40 to its point of intersection with the
			 United States Government pier-head line; thence northerly along said pier-head
			 line to its intersection with a line parallel with, and distant 10 feet
			 easterly from, the existing easterly boundary line of Pier 30–32; thence
			 northerly along said parallel line and its northerly prolongation, to a point
			 of intersection with a line parallel with, and distant 10 feet northerly from,
			 the existing northerly boundary of Pier 30–32, thence westerly along last said
			 parallel line to its intersection with the United States Government pier-head
			 line; to the northwesterly line of Bryan Street northwesterly; thence
			 southwesterly along said northwesterly line of Bryant Street to the point of
			 beginning.
				(c)Requirement
			 that area be improvedIf, by the date that is 20 years after the
			 date of enactment of this Act, any portion of the San Francisco, California,
			 waterfront described in subsection (b) has not been bulkheaded, filled, or
			 otherwise occupied by 1 or more permanent structures, or if work in connection
			 with any activity carried out pursuant to applicable Federal law requiring a
			 permit, including sections 9 and 10 of the Act of March 3, 1899 (33 U.S.C.
			 401), is not commenced by the date that is 5 years after the date of issuance
			 of such a permit, the declaration of nonnavigability for the portion under this
			 section shall cease to be effective.
				3021.Salton Sea
			 restoration, California
				(a)DefinitionsIn
			 this section:
					(1)Salton Sea
			 AuthorityThe term Salton Sea Authority means the
			 Joint Powers Authority established under the laws of the State of California by
			 a joint power agreement signed on June 2, 1993.
					(2)Salton Sea
			 Science OfficeThe term Salton Sea Science Office
			 means the Office established by the United States Geological Survey and
			 currently located in La Quinta, California.
					(b)Pilot
			 projects
					(1)In
			 general
						(A)ReviewThe
			 Secretary shall review the preferred restoration concept plan approved by the
			 Salton Sea Authority to determine whether the pilot projects are economically
			 justified, technically sound, environmentally acceptable, and meet the
			 objectives of the Salton Sea Reclamation Act (Public Law 105–372).
						(B)ImplementationIf
			 the Secretary determines that the pilot projects meet the requirements of
			 subparagraph (A), the Secretary may enter into an agreement with the Salton Sea
			 Authority and, in consultation with the Salton Sea Science Office, carry out
			 pilot projects for improvement of the environment in the area of the Salton
			 Sea, except that the Secretary shall be a party to each contract for
			 construction under this subsection.
						(2)Local
			 participationIn prioritizing pilot projects under this section,
			 the Secretary shall—
						(A)consult with the
			 Salton Sea Authority and the Salton Sea Science Office; and
						(B)consider the
			 priorities of the Salton Sea Authority.
						(3)Cost
			 sharingBefore carrying out a pilot project under this section,
			 the Secretary shall enter into a written agreement with the Salton Sea
			 Authority that requires the non-Federal interest to—
						(A)pay 35 percent of
			 the total costs of the pilot project;
						(B)provide any land,
			 easements, rights-of-way, relocations, and dredged material disposal areas
			 necessary to carry out the pilot project; and
						(C)hold the United
			 States harmless from any claim or damage that may arise from carrying out the
			 pilot project, except any claim or damage that may arise from the negligence of
			 the Federal Government or a contractor of the Federal Government.
						(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out subsection (b) $26,000,000, of which not more than $5,000,000 may be used
			 for any 1 pilot project under this section.
				3022.Santa Barbara
			 Streams, Lower Mission Creek, CaliforniaThe project for flood damage reduction,
			 Santa Barbara Streams, Lower Mission Creek, California, authorized by section
			 101(b)(8) of the Water Resources Development Act of 2000 (114 Stat. 2577), is
			 modified to authorize the Secretary to construct the project at a total cost of
			 $30,000,000, with an estimated Federal cost of $15,000,000 and an estimated
			 non-Federal cost of $15,000,000.
			3023.Upper
			 Guadalupe River, CaliforniaThe project for flood damage reduction and
			 recreation, Upper Guadalupe River, California, authorized by section 101(a)(9)
			 of the Water Resources Development Act of 1999 (113 Stat. 275), is modified to
			 authorize the Secretary to construct the project generally in accordance with
			 the Upper Guadalupe River Flood Damage Reduction, San Jose, California, Limited
			 Reevaluation Report, dated March, 2004, at a total cost of $244,500,000, with
			 an estimated Federal cost of $130,600,000 and an estimated non-Federal cost of
			 $113,900,000.
			3024.Yuba River
			 Basin project, CaliforniaThe
			 project for flood damage reduction, Yuba River Basin, California, authorized by
			 section 101(a)(10) of the Water Resources Development Act of 1999 (113 Stat.
			 275), is modified to authorize the Secretary to construct the project at a
			 total cost of $107,700,000, with an estimated Federal cost of $70,000,000 and
			 an estimated non-Federal cost of $37,700,000.
			3025.Charles
			 Hervey Townshend Breakwater, New Haven Harbor, ConnecticutThe western breakwater for the project for
			 navigation, New Haven Harbor, Connecticut, authorized by the first section of
			 the Act of September 19, 1890 (26 Stat. 426), shall be known and designated as
			 the Charles Hervey Townshend Breakwater.
			3026.Anchorage
			 area, New London Harbor, Connecticut
				(a)In
			 generalThe portion of the project for navigation, New London
			 Harbor, Connecticut, authorized by the Act of June 13, 1902 (32 Stat. 333),
			 that consists of a 23-foot waterfront channel described in subsection (b), is
			 deauthorized.
				(b)Description of
			 channelThe channel referred to in subsection (a) may be
			 described as beginning at a point along the western limit of the existing
			 project, N. 188, 802.75, E. 779, 462.81, thence running northeasterly about
			 1,373.88 feet to a point N. 189, 554.87, E. 780, 612.53, thence running
			 southeasterly about 439.54 feet to a point N. 189, 319.88, E. 780, 983.98,
			 thence running southwesterly about 831.58 feet to a point N. 188, 864.63, E.
			 780, 288.08, thence running southeasterly about 567.39 feet to a point N. 188,
			 301.88, E. 780, 360.49, thence running northwesterly about 1,027.96 feet to the
			 point of origin.
				3027.Norwalk
			 Harbor, Connecticut
				(a)In
			 generalThe portions of a 10-foot channel of the project for
			 navigation, Norwalk Harbor, Connecticut, authorized by the first section of the
			 Act of March 2, 1919 (40 Stat. 1276) and described in subsection (b), are not
			 authorized.
				(b)Description of
			 portionsThe portions of the channel referred to in subsection
			 (a) are as follows:
					(1)Rectangular
			 portionAn approximately rectangular-shaped section along the
			 northwesterly terminus of the channel. The section is 35-feet wide and about
			 460-feet long and is further described as commencing at a point N. 104,165.85,
			 E. 417,662.71, thence running south 24°06′55" E. 395.00 feet to a point N.
			 103,805.32, E. 417,824.10, thence running south 00°38′06" E. 87.84 feet to a
			 point N. 103,717.49, E. 417,825.07, thence running north 24°06′55" W. 480.00
			 feet, to a point N. 104,155.59, E. 417.628.96, thence running north 73°05′25"
			 E. 35.28 feet to the point of origin.
					(2)Parallelogram-shaped
			 portionAn area having the approximate shape of a parallelogram
			 along the northeasterly portion of the channel, southeast of the area described
			 in paragraph (1), approximately 20 feet wide and 260 feet long, and further
			 described as commencing at a point N. 103,855.48, E. 417,849.99, thence running
			 south 33°07′30" E. 133.40 feet to a point N. 103,743.76, E. 417,922.89, thence
			 running south 24°07′04" E. 127.75 feet to a point N. 103,627.16, E. 417,975.09,
			 thence running north 33°07′30" W. 190.00 feet to a point N. 103,786.28, E.
			 417,871.26, thence running north 17°05′15" W. 72.39 feet to the point of
			 origin.
					(c)ModificationThe
			 10-foot channel portion of the Norwalk Harbor, Connecticut navigation project
			 described in subsection (a) is modified to authorize the Secretary to realign
			 the channel to include, immediately north of the area described in subsection
			 (b)(2), a triangular section described as commencing at a point N. 103,968.35,
			 E. 417,815.29, thence running S. 17°05′15" east 118.09 feet to a point N.
			 103,855.48, E. 417,849.99, thence running N. 33°07′30" west 36.76 feet to a
			 point N. 103,886.27, E. 417,829.90, thence running N. 10°05′26" west 83.37 feet
			 to the point of origin.
				3028.St. George’s
			 Bridge, DelawareSection
			 102(g) of the Water Resources Development Act of 1990 (104 Stat. 4612) is
			 amended by adding at the end the following: The Secretary shall assume
			 ownership responsibility for the replacement bridge not later than the date on
			 which the construction of the bridge is completed and the contractors are
			 released of their responsibility by the State. In addition, the Secretary may
			 not carry out any action to close or remove the St. George’s Bridge, Delaware,
			 without specific congressional authorization..
			3029.Additional
			 program authority, comprehensive Everglades restoration, FloridaSection 601(c)(3) of the Water Resources
			 Development Act of 2000 (114 Stat. 2684) is amended by adding at the end the
			 following:
				
					(C)Maximum cost of
				program authoritySection 902 of the Water Resources Development
				Act of 1986 (33 U.S.C. 2280) shall apply to the individual project funding
				limits in subparagraph (A) and the aggregate cost limits in subparagraph
				(B).
					.
			3030.Brevard
			 County, Florida
				(a)In
			 generalThe project for shoreline protection, Brevard County,
			 Florida, authorized by section 418 of the Water Resources Development Act of
			 2000 (114 Stat. 2637), is amended by striking 7.1-mile reach and
			 inserting 7.6-mile reach.
				(b)ReferencesAny
			 reference to a 7.1-mile reach with respect to the project described in
			 subsection (a) shall be considered to be a reference to a 7.6-mile reach with
			 respect to that project.
				3031.Critical
			 restoration projects, Everglades and south Florida ecosystem restoration,
			 FloridaSection 528(b)(3)(C)
			 of the Water Resources Development Act of 1996 (110 Stat. 3769) is
			 amended—
				(1)in clause (i), by
			 striking $75,000,000 and all that follows and inserting
			 $95,000,000.; and
				(2)by striking
			 clause (ii) and inserting the following:
					
						(ii)Federal
				share
							(I)In
				generalExcept as provided in subclause (II), the Federal share
				of the cost of carrying out a project under subparagraph (A) shall not exceed
				$25,000,000.
							(II)Seminole water
				conservation planThe Federal share of the cost of carrying out
				the Seminole Water Conservation Plan shall not exceed
				$30,000,000.
							.
				3032.Lake
			 Okeechobee and Hillsboro Aquifer pilot projects, comprehensive Everglades
			 restoration, FloridaSection
			 601(b)(2)(B) of the Water Resources Development Act of 2000 (114 Stat. 2681) is
			 amended by adding at the end the following:
				
					(v)Hillsboro and
				Okeechobee Aquifer, FloridaThe pilot projects for aquifer
				storage and recovery, Hillsboro and Okeechobee Aquifer, Florida, authorized by
				section 101(a)(16) of the Water Resources Development Act of 1999 (113 Stat.
				276), shall be treated for the purposes of this section as being in the Plan
				and carried out in accordance with this section, except that costs of operation
				and maintenance of those projects shall remain 100 percent
				non-Federal.
					.
			3033.Lido Key,
			 Sarasota County, FloridaThe
			 Secretary shall carry out the project for hurricane and storm damage reduction
			 in Lido Key, Sarasota County, Florida, based on the report of the Chief of
			 Engineers dated December 22, 2004, at a total cost of $14,809,000, with an
			 estimated Federal cost of $9,088,000 and an estimated non-Federal cost of
			 $5,721,000, and at an estimated total cost $63,606,000 for periodic beach
			 nourishment over the 50-year life of the project, with an estimated Federal
			 cost of $31,803,000 and an estimated non-Federal cost of $31,803,000.
			3034.Port Sutton
			 Channel, Tampa Harbor, FloridaThe project for navigation, Port Sutton
			 Channel, Tampa Harbor, Florida, authorized by section 101(b)(12) of the Water
			 Resources Development Act of 2000 (114 Stat. 2577), is modified to authorize
			 the Secretary to carry out the project at a total cost of $12,900,000.
			3035.Tampa Harbor,
			 Cut B, Tampa, FloridaThe
			 project for navigation, Tampa Harbor, Florida, authorized by section 101 of the
			 River and Harbor Act of 1970 (84 Stat. 1818), is modified to authorize the
			 Secretary to construct passing lanes in an area approximately 3.5 miles long
			 and centered on Tampa Bay Cut B, if the Secretary determines that the
			 improvements are necessary for navigation safety.
			3036.Allatoona
			 Lake, Georgia
				(a)Land
			 exchange
					(1)In
			 generalThe Secretary may exchange land above 863 feet in
			 elevation at Allatoona Lake, Georgia, identified in the Real Estate Design
			 Memorandum prepared by the Mobile district engineer, April 5, 1996, and
			 approved October 8, 1996, for land on the north side of Allatoona Lake that is
			 required for wildlife management and protection of the water quality and
			 overall environment of Allatoona Lake.
					(2)Terms and
			 conditionsThe basis for all land exchanges under this subsection
			 shall be a fair market appraisal to ensure that land exchanged is of equal
			 value.
					(b)Disposal and
			 acquisition of land, Allatoona Lake, Georgia
					(1)In
			 generalThe Secretary may—
						(A)sell land above
			 863 feet in elevation at Allatoona Lake, Georgia, identified in the memorandum
			 referred to in subsection (a)(1); and
						(B)use the proceeds
			 of the sale, without further appropriation, to pay costs associated with the
			 purchase of land required for wildlife management and protection of the water
			 quality and overall environment of Allatoona Lake.
						(2)Terms and
			 conditions
						(A)Willing
			 sellersLand acquired under this subsection shall be by
			 negotiated purchase from willing sellers only.
						(B)BasisThe
			 basis for all transactions under this subsection shall be a fair market value
			 appraisal acceptable to the Secretary.
						(C)Sharing of
			 costsEach purchaser of land under this subsection shall share in
			 the associated environmental and real estate costs of the purchase, including
			 surveys and associated fees in accordance with the memorandum referred to in
			 subsection (a)(1).
						(D)Other
			 conditionsThe Secretary may impose on the sale and purchase of
			 land under this subsection such other conditions as the Secretary determines to
			 be appropriate.
						(c)RepealSection
			 325 of the Water Resources Development Act of 1992 (106 Stat. 4849) is
			 repealed.
				3037.Dworshak
			 Reservoir improvements, Idaho
				(a)In
			 generalThe Secretary shall carry out additional general
			 construction measures to allow for operation at lower pool levels to satisfy
			 the recreation mission at Dworshak Dam, Idaho.
				(b)ImprovementsIn
			 carrying out subsection (a), the Secretary shall provide for appropriate
			 improvements to—
					(1)facilities that
			 are operated by the Corps of Engineers; and
					(2)facilities that,
			 as of the date of enactment of this Act, are leased, permitted, or licensed for
			 use by others.
					(c)Cost
			 sharingThe Secretary shall carry out this section through a
			 cost-sharing program with Idaho State Parks and Recreation Department, with a
			 total estimated project cost of $5,300,000, with an estimated Federal cost of
			 $3,900,000 and an estimated non-Federal cost of $1,400,000.
				3038.Little Wood
			 River, Gooding, IdahoThe
			 project for flood control, Gooding, Idaho, as constructed under the emergency
			 conservation work program established under the Act of March 31, 1933 (16
			 U.S.C. 585 et seq.), is modified—
				(1)to direct the
			 Secretary to rehabilitate the Gooding Channel Project for the purposes of flood
			 control and ecosystem restoration, if the Secretary determines that the
			 rehabilitation and ecosystem restoration is feasible;
				(2)to authorize and
			 direct the Secretary to plan, design, and construct the project at a total cost
			 of $9,000,000;
				(3)to authorize the
			 non-Federal interest to provide any portion of the non-Federal share of the
			 cost of the project in the form of services, materials, supplies, or other
			 in-kind contributions;
				(4)to authorize the
			 non-Federal interest to use funds made available under any other Federal
			 program toward the non-Federal share of the cost of the project if the use of
			 the funds is permitted under the other Federal program; and
				(5)to direct the
			 Secretary, in calculating the non-Federal share of the cost of the project, to
			 make a determination under section 103(m) of the Water Resources Development
			 Act of 1986 (33 U.S.C. 2213(m)) on the ability to pay of the non-Federal
			 interest.
				3039.Port of
			 Lewiston, Idaho
				(a)Extinguishment
			 of reversionary interests and use restrictionsWith respect to
			 property covered by each deed described in subsection (b)—
					(1)the reversionary
			 interests and use restrictions relating to port and industrial use purposes are
			 extinguished;
					(2)the restriction
			 that no activity shall be permitted that will compete with services and
			 facilities offered by public marinas is extinguished;
					(3)the human
			 habitation or other building structure use restriction is extinguished in each
			 area in which the elevation is above the standard project flood elevation;
			 and
					(4)the use of fill
			 material to raise low areas above the standard project flood elevation is
			 authorized, except in any low area constituting wetland for which a permit
			 under section 404 of the Federal Water
			 Pollution Control Act (33 U.S.C. 1344) is required.
					(b)DeedsThe
			 deeds referred to in subsection (a) are as follows:
					(1)Auditor’s
			 Instrument No. 399218 of Nez Perce County, Idaho, 2.07 acres.
					(2)Auditor’s
			 Instrument No. 487437 of Nez Perce County, Idaho, 7.32 acres.
					(c)No effect on
			 other rightsNothing in this section affects the remaining rights
			 and interests of the Corps of Engineers for authorized project purposes with
			 respect to property covered by deeds described in subsection (b).
				3040.Cache River
			 Levee, IllinoisThe Cache
			 River Levee created for flood control at the Cache River, Illinois, and
			 authorized by the Act of June 28, 1938 (52 Stat. 1215, chapter 795), is
			 modified to add environmental restoration as a project purpose.
			3041.Chicago,
			 IllinoisSection 425(a) of the
			 Water Resources Development Act of 2000 (114 Stat. 2638) is amended by
			 inserting Lake Michigan and before the Chicago
			 River.
			3042.Chicago
			 River, IllinoisThe Federal
			 navigation channel for the North Branch Channel portion of the Chicago River
			 authorized by section 22 of the Act of March 3, 1899 (30 Stat. 1156, chapter
			 425), extending from 100 feet downstream of the Halsted Street Bridge to 100
			 feet upstream of the Division Street Bridge, Chicago, Illinois, is redefined to
			 be no wider than 66 feet.
			3043.Illinois
			 River Basin restorationSection 519(c)(3) of the Water Resources
			 Development Act of 2000 (114 Stat. 2654) is amended by striking
			 $5,000,000 and inserting $20,000,000.
			3044.Missouri and
			 Illinois flood protection projects reconstruction pilot program
				(a)Definition of
			 reconstructionIn this section:
					(1)In
			 generalThe term reconstruction means any action
			 taken to address 1 or more major deficiencies of a project caused by long-term
			 degradation of the foundation, construction materials, or engineering systems
			 or components of the project, the results of which render the project at risk
			 of not performing in compliance with the authorized purposes of the
			 project.
					(2)InclusionsThe
			 term reconstruction includes the incorporation by the Secretary of
			 current design standards and efficiency improvements in a project if the
			 incorporation does not significantly change the authorized scope, function, or
			 purpose of the project.
					(b)Participation
			 by SecretaryThe Secretary may participate in the reconstruction
			 of flood control projects within Missouri and Illinois as a pilot program if
			 the Secretary determines that such reconstruction is not required as a result
			 of improper operation and maintenance by the non-Federal interest.
				(c)Cost
			 sharing
					(1)In
			 generalCosts for reconstruction of a project under this section
			 shall be shared by the Secretary and the non-Federal interest in the same
			 percentages as the costs of construction of the original project were
			 shared.
					(2)Operation,
			 maintenance, and repair costsThe costs of operation,
			 maintenance, repair, and rehabilitation of a project carried out under this
			 section shall be a non-Federal responsibility.
					(d)Critical
			 projectsIn carrying out this section, the Secretary shall give
			 priority to the following projects:
					(1)Clear Creek
			 Drainage and Levee District, Illinois.
					(2)Fort Chartres and
			 Ivy Landing Drainage District, Illinois.
					(3)Wood River
			 Drainage and Levee District, Illinois.
					(4)City of St.
			 Louis, Missouri.
					(5)Missouri River
			 Levee Drainage District, Missouri.
					(e)Economic
			 justificationReconstruction efforts and activities carried out
			 under this section shall not require economic justification.
				(f)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $50,000,000, to remain available until expended.
				3045.Spunky
			 Bottom, Illinois
				(a)In
			 generalThe project for flood control, Illinois and Des Plaines
			 River Basin, between Beardstown, Illinois, and the mouth of the Illinois River,
			 authorized by section 5 of the Act of June 22, 1936 (49 Stat. 1583, chapter
			 688), is modified to authorize ecosystem restoration as a project
			 purpose.
				(b)Modifications
					(1)In
			 generalSubject to paragraph (2), notwithstanding the limitation
			 on the expenditure of Federal funds to carry out project modifications in
			 accordance with section 1135 of the Water Resources Development Act of 1986 (33
			 U.S.C. 2309a), modifications to the project referred to in subsection (a) shall
			 be carried out at Spunky Bottoms, Illinois, in accordance with subsection
			 (a).
					(2)Federal
			 shareNot more than $7,500,000 in Federal funds may be expended
			 under this section to carry out modifications to the project referred to in
			 subsection (a).
					(3)Post-construction
			 monitoring and managementOf the Federal funds expended under
			 paragraph (2), not less than $500,000 shall remain available for a period of 5
			 years after the date of completion of construction of the modifications for use
			 in carrying out post-construction monitoring and adaptive management.
					(c)Emergency
			 repair assistanceNotwithstanding any modifications carried out
			 under subsection (b), the project described in subsection (a) shall remain
			 eligible for emergency repair assistance under section 5 of the Act of August
			 18, 1941 (33 U.S.C. 701n), without consideration of economic
			 justification.
				3046.Strawn
			 Cemetery, John Redmond Lake, Kansas
				(a)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary, acting through the Tulsa District of the Corps of
			 Engineers, shall transfer to Pleasant Township, Coffey County, Kansas, for use
			 as the New Strawn Cemetery, all right, title, and interest of the United States
			 in and to the land described in subsection (c).
				(b)ReversionIf
			 the land transferred under this section ceases at any time to be used as a
			 nonprofit cemetery or for another public purpose, the land shall revert to the
			 United States.
				(c)DescriptionThe
			 land to be conveyed under this section is a tract of land near John Redmond
			 Lake, Kansas, containing approximately 3 acres and lying adjacent to the west
			 line of the Strawn Cemetery located in the SE corner of the
			 NE1/4 of sec. 32, T. 20 S., R. 14 E., Coffey County,
			 Kansas.
				(d)Consideration
					(1)In
			 generalThe conveyance under this section shall be at fair market
			 value.
					(2)CostsAll
			 costs associated with the conveyance shall be paid by Pleasant Township, Coffey
			 County, Kansas.
					(e)Other terms and
			 conditionsThe conveyance under this section shall be subject to
			 such other terms and conditions as the Secretary considers necessary to protect
			 the interests of the United States.
				3047.Milford Lake,
			 Milford, Kansas
				(a)In
			 generalSubject to subsections (b) and (c), the Secretary shall
			 convey at fair market value by quitclaim deed to the Geary County Fire
			 Department, Milford, Kansas, all right, title, and interest of the United
			 States in and to a parcel of land consisting of approximately 7.4 acres located
			 in Geary County, Kansas, for construction, operation, and maintenance of a fire
			 station.
				(b)Survey to
			 obtain legal descriptionThe exact acreage and the description of
			 the real property referred to in subsection (a) shall be determined by a survey
			 that is satisfactory to the Secretary.
				(c)ReversionIf
			 the Secretary determines that the property conveyed under subsection (a) ceases
			 to be held in public ownership or to be used for any purpose other than a fire
			 station, all right, title, and interest in and to the property shall revert to
			 the United States, at the option of the United States.
				3048.Ohio River,
			 Kentucky, Illinois, Indiana, Ohio, Pennsylvania, and West
			 VirginiaSection 101(b)(16) of
			 the Water Resources Development Act of 2000 (114 Stat. 2578) is amended—
				(1)by striking
			 (A) In
			 general.—Projects for ecosystem restoration, Ohio River
			 Mainstem and inserting the following:
					
						(A)Authorization
							(i)In
				generalProjects for ecosystem restoration, Ohio River Basin
				(excluding the Tennessee and Cumberland River
				Basins)
							;
				and
				(2)in subparagraph
			 (A), by adding at the end the following:
					
						(ii)Nonprofit
				entityFor any ecosystem restoration project carried out under
				this paragraph, with the consent of the affected local government, a nonprofit
				entity may be considered to be a non-Federal interest.
						(iii)Program
				implementation planThere is authorized to be developed a program
				implementation plan of the Ohio River Basin (excluding the Tennessee and
				Cumberland River Basins) at full Federal expense.
						(iv)Pilot
				programThere is authorized to be initiated a completed pilot
				program in Lower Scioto Basin,
				Ohio.
						.
				3049.McAlpine Lock
			 and Dam, Kentucky and IndianaSection 101(a)(10) of the Water Resources
			 Development Act of 1990 (104 Stat. 4606) is amended by striking
			 $219,600,000 each place it appears and inserting
			 $430,000,000.
			3050.Public
			 access, Atchafalaya Basin Floodway System, Louisiana
				(a)In
			 generalThe public access feature of the Atchafalaya Basin
			 Floodway System, Louisiana project, authorized by section 601(a) of the Water
			 Resources Development Act of 1986 (100 Stat. 4142), is modified to authorize
			 the Secretary to acquire from willing sellers the fee interest (exclusive of
			 oil, gas, and minerals) of an additional 20,000 acres of land in the Lower
			 Atchafalaya Basin Floodway for the public access feature of the Atchafalaya
			 Basin Floodway System, Louisiana project.
				(b)Modification
					(1)In
			 generalSubject to paragraph (2), effective beginning November
			 17, 1986, the public access feature of the Atchafalaya Basin Floodway System,
			 Louisiana project, is modified to remove the $32,000,000 limitation on the
			 maximum Federal expenditure for the first costs of the public access
			 feature.
					(2)First
			 costThe authorized first cost of $250,000,000 for the total
			 project (as defined in section 601(a) of the Water Resources Development Act of
			 1986 (100 Stat. 4142)) shall not be exceeded, except as authorized by section
			 902 of that Act (100 Stat. 4183).
					(c)Technical
			 amendmentSection 315(a)(2) of the Water Resources Development
			 Act of 2000 (114 Stat. 2603) is amended by inserting before the period at the
			 end the following: and may include Eagle Point Park, Jeanerette,
			 Louisiana, as 1 of the alternative sites.
				3051.Regional
			 visitor center, Atchafalaya Basin Floodway System, Louisiana
				(a)Project for
			 flood controlNotwithstanding paragraph (3) of the report of the
			 Chief of Engineers dated February 28, 1983 (relating to recreational
			 development in the Lower Atchafalaya Basin Floodway), the Secretary shall carry
			 out the project for flood control, Atchafalaya Basin Floodway System,
			 Louisiana, authorized by chapter IV of title I of the Act of August 15, 1985
			 (Public Law 99–88; 99 Stat. 313; 100 Stat. 4142).
				(b)Visitors
			 center
					(1)In
			 generalThe Secretary, acting through the Chief of Engineers and
			 in consultation with the State of Louisiana, shall study, design, and construct
			 a type A regional visitors center in the vicinity of Morgan City,
			 Louisiana.
					(2)Cost
			 sharing
						(A)In
			 generalThe cost of construction of the visitors center shall be
			 shared in accordance with the recreation cost-share requirement under section
			 103(c) of the Water Resources Development Act of 1986 (33 U.S.C.
			 2213(c)).
						(B)Cost of
			 upgradingThe non-Federal share of the cost of upgrading the
			 visitors center from a type B to type A regional visitors center shall be 100
			 percent.
						(3)AgreementThe
			 project under this subsection shall be initiated only after the Secretary and
			 the non-Federal interests enter into a binding agreement under which the
			 non-Federal interests shall—
						(A)provide any land,
			 easement, right-of-way, or dredged material disposal area required for the
			 project that is owned, claimed, or controlled by—
							(i)the
			 State of Louisiana (including agencies and political subdivisions of the
			 State); or
							(ii)any other
			 non-Federal government entity authorized under the laws of the State of
			 Louisiana;
							(B)pay 100 percent
			 of the cost of the operation, maintenance, repair, replacement, and
			 rehabilitation of the project; and
						(C)hold the United
			 States free from liability for the construction, operation, maintenance,
			 repair, replacement, and rehabilitation of the project, except for damages due
			 to the fault or negligence of the United States or a contractor of the United
			 States.
						(4)DonationsIn
			 carrying out the project under this subsection, the Mississippi River
			 Commission may accept the donation of cash or other funds, land, materials, and
			 services from any non-Federal government entity or nonprofit corporation, as
			 the Commission determines to be appropriate.
					3052.Calcasieu
			 River and Pass, LouisianaThe
			 project for the Calcasieu River and Pass, Louisiana, authorized by section 101
			 of the River and Harbor Act of 1960 (74 Stat. 481), is modified to authorize
			 the Secretary to provide $3,000,000 for each fiscal year, in a total amount of
			 $15,000,000, for such rock bank protection of the Calcasieu River from mile 5
			 to mile 16 as the Chief of Engineers determines to be advisable to reduce
			 maintenance dredging needs and facilitate protection of valuable disposal areas
			 for the Calcasieu River and Pass, Louisiana.
			3053.East Baton
			 Rouge Parish, LouisianaThe
			 project for flood damage reduction and recreation, East Baton Rouge Parish,
			 Louisiana, authorized by section 101(a)(21) of the Water Resources Development
			 Act of 1999 (113 Stat. 277), as amended by section 116 of the Consolidated
			 Appropriations Resolution, 2003 (117 Stat. 140), is modified to authorize the
			 Secretary to carry out the project substantially in accordance with the Report
			 of the Chief of Engineers dated December 23, 1996, and the subsequent Post
			 Authorization Change Report dated December 2004, at a total cost of
			 $178,000,000.
			3054.Mississippi
			 River Gulf Outlet relocation assistance, Louisiana
				(a)Port facilities
			 relocation
					(1)Authorization
			 of appropriationsThere is authorized to be appropriated
			 $175,000,000, to remain available until expended, to support the relocation of
			 Port of New Orleans deep draft facilities from the Mississippi River Gulf
			 Outlet (referred to in this section as the Outlet), the Gulf
			 Intercoastal Waterway, and the Inner Harbor Navigation Canal to the Mississippi
			 River.
					(2)Administration
						(A)In
			 generalAmounts appropriated pursuant to paragraph (1) shall be
			 administered by the Assistant Secretary for Economic Development (referred to
			 in this section as the Assistant Secretary) pursuant to sections
			 209(c)(2) and 703 of the Public Works and Economic Development Act of 1965 (42
			 U.S.C. 3149(c)(2), 3233).
						(B)RequirementThe
			 Assistant Secretary shall make amounts appropriated pursuant to paragraph (1)
			 available to the Port of New Orleans to relocate to the Mississippi River
			 within the State of Louisiana the port-owned facilities that are occupied by
			 businesses in the vicinity that may be impacted due to the treatment of the
			 Outlet under the analysis and design of comprehensive hurricane protection
			 authorized by title I of the Energy and Water Development Appropriations Act,
			 2006 (Public Law 109–103; 119 Stat. 2247).
						(b)Revolving loan
			 fund grantsThere is authorized to be appropriated to the
			 Assistant Secretary $185,000,000, to remain available until expended, to
			 provide assistance pursuant to sections 209(c)(2) and 703 of the Public Works
			 and Economic Development Act of 1965 (42 U.S.C. 3149(c)(2), 3233) to 1 or more
			 eligible recipients to establish revolving loan funds to make loans for terms
			 up to 20 years at or below market interest rates (including interest-free
			 loans) to private businesses within the Port of New Orleans that may need to
			 relocate to the Mississippi River within the State of Louisiana due to the
			 treatment of the Outlet under the analysis and design of comprehensive
			 hurricane protection authorized by title I of the Energy and Water Development
			 Appropriations Act, 2006 (Public Law 109–103; 119 Stat. 2247).
				(c)Coordination
			 with SecretaryThe Assistant Secretary shall ensure that the
			 programs described in subsections (a) and (b) are fully coordinated with the
			 Secretary to ensure that facilities are relocated in a manner that is
			 consistent with the analysis and design of comprehensive hurricane protection
			 authorized by title I of the Energy and Water Development Appropriations Act,
			 2006 (Public Law 109–103; 119 Stat. 2247).
				(d)Administrative
			 expensesThe Assistant Secretary may use up to 2 percent of the
			 amounts made available under subsections (a) and (b) for administrative
			 expenses.
				3055.Red River (J.
			 Bennett Johnston) Waterway, LouisianaThe project for mitigation of fish and
			 wildlife losses, Red River Waterway, Louisiana, authorized by section 601(a) of
			 the Water Resources Development Act of 1986 (100 Stat. 4142) and modified by
			 section 4(h) of the Water Resources Development Act of 1988 (102 Stat. 4016),
			 section 102(p) of the Water Resources Development Act of 1990 (104 Stat. 4613),
			 section 301(b)(7) of the Water Resources Development Act of 1996 (110 Stat.
			 3710), and section 316 of the Water Resources Development Act of 2000 (114
			 Stat. 2604), is further modified—
				(1)to authorize the
			 Secretary to carry out the project at a total cost of $33,200,000;
				(2)to permit the
			 purchase of marginal farmland for reforestation (in addition to the purchase of
			 bottomland hardwood); and
				(3)to incorporate
			 wildlife and forestry management practices to improve species diversity on
			 mitigation land that meets habitat goals and objectives of the Corps of
			 Engineers and the State of Louisiana.
				3056.Camp Ellis,
			 Saco, MaineThe maximum amount
			 of Federal funds that may be expended for the project being carried out under
			 section 111 of the River and Harbor Act of 1968 (33 U.S.C. 426i) for the
			 mitigation of shore damages attributable to the project for navigation, Camp
			 Ellis, Saco, Maine, shall be $20,000,000.
			3057.Union River,
			 MaineThe project for
			 navigation, Union River, Maine, authorized by the first section of the Act of
			 June 3, 1896 (29 Stat. 215, chapter 314), is modified by redesignating as an
			 anchorage area that portion of the project consisting of a 6-foot turning basin
			 and lying northerly of a line commencing at a point N. 315,975.13, E.
			 1,004,424.86, thence running N. 61° 27′ 20.71" W. about 132.34 feet to a point
			 N. 316,038.37, E. 1,004,308.61.
			3058.Chesapeake
			 Bay environmental restoration and protection program, Maryland, Pennsylvania,
			 and VirginiaSection 510(i) of
			 the Water Resources Development Act of 1996 (110 Stat. 3761) is amended by
			 striking $10,000,000 and inserting
			 $30,000,000.
			3059.Cumberland,
			 MarylandSection 580(a) of the
			 Water Resources Development Act of 1999 (113 Stat. 375) is amended—
				(1)by striking
			 $15,000,000 and inserting $25,750,000;
				(2)by striking
			 $9,750,000 and inserting $16,738,000; and
				(3)by striking
			 $5,250,000 and inserting $9,012,000.
				3060.Aunt Lydia’s
			 Cove, Massachusetts
				(a)DeauthorizationThe
			 portion of the project for navigation, Aunt Lydia’s Cove, Massachusetts,
			 authorized August 31, 1994, pursuant to section 107 of the Act of July 14, 1960
			 (33 U.S.C. 577) (commonly known as the River and Harbor Act of
			 1960), consisting of the 8-foot deep anchorage in the cove described in
			 subsection (b) is deauthorized.
				(b)DescriptionThe
			 portion of the project described in subsection (a) is more particularly
			 described as the portion beginning at a point along the southern limit of the
			 existing project, N. 254332.00, E. 1023103.96, thence running northwesterly
			 about 761.60 feet to a point along the western limit of the existing project N.
			 255076.84, E. 1022945.07, thence running southwesterly about 38.11 feet to a
			 point N. 255038.99, E. 1022940.60, thence running southeasterly about 267.07
			 feet to a point N. 254772.00, E. 1022947.00, thence running southeasterly about
			 462.41 feet to a point N. 254320.06, E. 1023044.84, thence running
			 northeasterly about 60.31 feet to the point of origin.
				3061.Fall River
			 Harbor, Massachusetts and Rhode Island
				(a)In
			 generalNotwithstanding section 1001(b)(2) of the Water Resources
			 Development Act of 1986 (33 U.S.C. 579a(b)(2)), the project for navigation,
			 Fall River Harbor, Massachusetts and Rhode Island, authorized by section 101 of
			 the River and Harbor Act of 1968 (82 Stat. 731), shall remain authorized to be
			 carried out by the Secretary, except that the authorized depth of that portion
			 of the project extending riverward of the Charles M. Braga, Jr. Memorial
			 Bridge, Fall River and Somerset, Massachusetts, shall not exceed 35
			 feet.
				(b)FeasibilityThe
			 Secretary shall conduct a study to determine the feasibility of deepening that
			 portion of the navigation channel of the navigation project for Fall River
			 Harbor, Massachusetts and Rhode Island, authorized by section 101 of the River
			 and Harbor Act of 1968 (82 Stat. 731), seaward of the Charles M. Braga, Jr.
			 Memorial Bridge Fall River and Somerset, Massachusetts.
				(c)LimitationThe
			 project described in subsection (a) shall not be authorized for construction
			 after the last day of the 5-year period beginning on the date of enactment of
			 this Act unless, during that period, funds have been obligated for construction
			 (including planning and design) of the project.
				3062.St. Clair
			 River and Lake St. Clair, MichiganSection 426 of the Water Resources
			 Development Act of 1999 (113 Stat. 326) is amended to read as follows:
				
					426.St. Clair
				River and Lake St. Clair, Michigan
						(a)DefinitionsIn
				this section:
							(1)Management
				planThe term management plan means the management
				plan for the St. Clair River and Lake St. Clair, Michigan, that is in effect as
				of the date of enactment of this section.
							(2)PartnershipThe
				term Partnership means the partnership established by the
				Secretary under subsection (b)(1).
							(b)Partnership
							(1)In
				generalThe Secretary shall establish and lead a partnership of
				appropriate Federal agencies (including the Environmental Protection Agency)
				and the State of Michigan (including political subdivisions of the
				State)—
								(A)to promote
				cooperation among the Federal Government, State and local governments, and
				other involved parties in the management of the St. Clair River and Lake St.
				Clair watersheds; and
								(B)develop and
				implement projects consistent with the management plan.
								(2)Coordination
				with actions under other law
								(A)In
				generalActions taken under this section by the Partnership shall
				be coordinated with actions to restore and conserve the St. Clair River and
				Lake St. Clair and watersheds taken under other provisions of Federal and State
				law.
								(B)No effect on
				other lawNothing in this section alters, modifies, or affects
				any other provision of Federal or State law.
								(c)Implementation
				of St. Clair River and Lake St. Clair Management Plan
							(1)In
				generalThe Secretary shall—
								(A)develop a St.
				Clair River and Lake St. Clair strategic implementation plan in accordance with
				the management plan;
								(B)provide
				technical, planning, and engineering assistance to non-Federal interests for
				developing and implementing activities consistent with the management
				plan;
								(C)plan, design, and
				implement projects consistent with the management plan; and
								(D)provide, in
				coordination with the Administrator of the Environmental Protection Agency,
				financial and technical assistance, including grants, to the State of Michigan
				(including political subdivisions of the State) and interested nonprofit
				entities for the planning, design, and implementation of projects to restore,
				conserve, manage, and sustain the St. Clair River, Lake St. Clair, and
				associated watersheds.
								(2)Specific
				measuresFinancial and technical assistance provided under
				subparagraphs (B) and (C) of paragraph (1) may be used in support of
				non-Federal activities consistent with the management plan.
							(d)Supplements to
				management plan and strategic implementation planIn consultation
				with the Partnership and after providing an opportunity for public review and
				comment, the Secretary shall develop information to supplement—
							(1)the management
				plan; and
							(2)the strategic
				implementation plan developed under subsection (c)(1)(A).
							(e)Cost
				sharing
							(1)Non-Federal
				shareThe non-Federal share of the cost of technical assistance,
				or the cost of planning, design, construction, and evaluation of a project
				under subsection (c), and the cost of development of supplementary information
				under subsection (d)—
								(A)shall be 25
				percent of the total cost of the project or development; and
								(B)may be provided
				through the provision of in-kind services.
								(2)Credit for
				land, easements, and rights-of-wayThe Secretary shall credit the
				non-Federal sponsor for the value of any land, easements, rights-of-way,
				dredged material disposal areas, or relocations provided for use in carrying
				out a project under subsection (c).
							(3)Nonprofit
				entitiesNotwithstanding section 221 of the Flood Control Act of
				1970 (42 U.S.C. 1962d–5b), a non-Federal sponsor for any project carried out
				under this section may include a nonprofit entity.
							(4)Operation and
				maintenanceThe operation, maintenance, repair, rehabilitation,
				and replacement of projects carried out under this section shall be non-Federal
				responsibilities.
							(f)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $10,000,000 for each fiscal
				year.
						.
			3063.Duluth
			 Harbor, Minnesota
				(a)In
			 generalNotwithstanding the cost limitation described in section
			 107(b) of the River and Harbor Act of 1960 (33 U.S.C. 577(b)), the Secretary
			 shall carry out the project for navigation, Duluth Harbor, Minnesota, pursuant
			 to the authority provided under that section at a total Federal cost of
			 $9,000,000.
				(b)Public access
			 and recreational facilitiesSection 321 of the Water Resources
			 Development Act of 2000 (114 Stat. 2605) is amended by inserting , and
			 to provide public access and recreational facilities after
			 including any required bridge construction.
				3064.Bonnet Carre
			 Freshwater Diversion Project, Mississippi and Louisiana
				(a)In
			 generalThe project for environmental enhancement, Mississippi
			 and Louisiana Estuarine Areas, Mississippi and Louisiana, authorized by section
			 3(a)(8) of the Water Resources Development Act of 1988 (102 Stat. 4013) is
			 modified to direct the Secretary to carry out that portion of the project
			 identified as the Bonnet Carre Freshwater Diversion Project, in
			 accordance with this section.
				(b)Non-Federal
			 financing requirements
					(1)Mississippi and
			 Louisiana
						(A)In
			 generalThe States of Mississippi and Louisiana shall provide the
			 funds needed during any fiscal year for meeting the respective non-Federal cost
			 sharing requirements of each State for the Bonnet Carre Freshwater Diversion
			 Project during that fiscal year by making deposits of the necessary funds into
			 an escrow account or into such other account as the Secretary determines to be
			 acceptable.
						(B)DeadlineAny
			 deposits required under this paragraph shall be made by the affected State by
			 not later than 30 days after receipt of notification from the Secretary that
			 the amounts are due.
						(2)Failure to
			 pay
						(A)LouisianaIn
			 the case of deposits required to be made by the State of Louisiana, the
			 Secretary may not award any new contract or proceed to the next phase of any
			 feature being carried out in the State of Louisiana under section 1003 if the
			 State of Louisiana is not in compliance with paragraph (1).
						(B)MississippiIn
			 the case of deposits required to be made by the State of Mississippi, the
			 Secretary may not award any new contract or proceed to the next phase of any
			 feature being carried out as a part of the Bonnet Carre Freshwater Diversion
			 Project if the State of Mississippi is not in compliance with paragraph
			 (1).
						(3)AllocationThe
			 non-Federal share of project costs shall be allocated between the States of
			 Mississippi and Louisiana as described in the report to Congress on the status
			 and potential options and enhancement of the Bonnet Carre Freshwater Diversion
			 Project dated December 1996.
					(4)EffectThe
			 modification of the Bonnet Carre Freshwater Diversion Project by this section
			 shall not reduce the percentage of the cost of the project that is required to
			 be paid by the Federal Government as determined on the date of enactment of
			 section 3(a)(8) of the Water Resources Development Act of 1988 (102 Stat.
			 4013).
					(c)Design
			 schedule
					(1)In
			 generalSubject to the availability of appropriations, the
			 Secretary shall complete the design of the Bonnet Carre Freshwater Diversion
			 Project by not later than 1 year after the date of enactment of this
			 Act.
					(2)Missed
			 deadlineIf the Secretary does not complete the design of the
			 project by the date described in paragraph (1)—
						(A)the Secretary
			 shall assign such resources as the Secretary determines to be available and
			 necessary to complete the design; and
						(B)the authority of
			 the Secretary to expend funds for travel, official receptions, and official
			 representations shall be suspended until the design is complete.
						(d)Construction
			 schedule
					(1)In
			 generalSubject to the availability of appropriations, the
			 Secretary shall complete construction of the Bonnet Carre Freshwater Diversion
			 Project by not later than September 30, 2012.
					(2)Missed
			 deadlineIf the Secretary does not complete the construction of
			 the Bonnet Carre Freshwater Diversion Project by the date described in
			 paragraph (1)—
						(A)the Secretary
			 shall assign such resources as the Secretary determines to be available and
			 necessary to complete the construction; and
						(B)the authority of
			 the Secretary to expend funds for travel, official receptions, and official
			 representations shall be suspended until the construction is complete.
						3065.Land
			 exchange, Pike County, Missouri
				(a)DefinitionsIn
			 this section:
					(1)Federal
			 landThe term Federal land means the 2 parcels of
			 Corps of Engineers land totaling approximately 42 acres, located on Buffalo
			 Island in Pike County, Missouri, and consisting of Government Tract Numbers
			 MIS–7 and a portion of FM–46.
					(2)Non-Federal
			 landThe term non-Federal land means the
			 approximately 42 acres of land, subject to any existing flowage easements
			 situated in Pike County, Missouri, upstream and northwest, about 200 feet from
			 Drake Island (also known as Grimes Island).
					(b)Land
			 exchangeSubject to subsection (c), on conveyance by S.S.S.,
			 Inc., to the United States of all right, title, and interest in and to the
			 non-Federal land, the Secretary shall convey to S.S.S., Inc., all right, title,
			 and interest of the United States in and to the Federal land.
				(c)Conditions
					(1)Deeds
						(A)Non-Federal
			 landThe conveyance of the non-Federal land to the Secretary
			 shall be by a warranty deed acceptable to the Secretary.
						(B)Federal
			 landThe conveyance of the Federal land to S.S.S., Inc., shall
			 be—
							(i)by
			 quitclaim deed; and
							(ii)subject to any
			 reservations, terms, and conditions that the Secretary determines to be
			 necessary to allow the United States to operate and maintain the Mississippi
			 River 9-Foot Navigation Project.
							(C)Legal
			 descriptionsThe Secretary shall, subject to approval of S.S.S.,
			 Inc., provide a legal description of the Federal land and non-Federal land for
			 inclusion in the deeds referred to in subparagraphs (A) and (B).
						(2)Removal of
			 improvements
						(A)In
			 generalThe Secretary may require the removal of, or S.S.S.,
			 Inc., may voluntarily remove, any improvements to the non-Federal land before
			 the completion of the exchange or as a condition of the exchange.
						(B)No
			 liabilityIf S.S.S., Inc., removes any improvements to the
			 non-Federal land under subparagraph (A)—
							(i)S.S.S., Inc.,
			 shall have no claim against the United States relating to the removal;
			 and
							(ii)the United
			 States shall not incur or be liable for any cost associated with the removal or
			 relocation of the improvements.
							(3)Administrative
			 costsThe Secretary shall require S.S.S., Inc. to pay reasonable
			 administrative costs associated with the exchange.
					(4)Cash
			 equalization paymentIf the appraised fair market value, as
			 determined by the Secretary, of the Federal land exceeds the appraised fair
			 market value, as determined by the Secretary, of the non-Federal land, S.S.S.,
			 Inc., shall make a cash equalization payment to the United States.
					(5)DeadlineThe
			 land exchange under subsection (b) shall be completed not later than 2 years
			 after the date of enactment of this Act.
					3066.L–15 levee,
			 MissouriThe portion of the
			 L–15 levee system that is under the jurisdiction of the Consolidated North
			 County Levee District and situated along the right descending bank of the
			 Mississippi River from the confluence of that river with the Missouri River and
			 running upstream approximately 14 miles shall be considered to be a Federal
			 levee for purposes of cost sharing under section 5 of the Act of August 18,
			 1941 (33 U.S.C. 701n).
			3067.Union Lake,
			 Missouri
				(a)In
			 generalThe Secretary shall offer to convey to the State of
			 Missouri all right, title, and interest in and to approximately 205.50 acres of
			 land described in subsection (b) purchased for the Union Lake Project that was
			 deauthorized as of January 1, 1990 (55 Fed. Reg. 40906), in accordance with
			 section 1001 of the Water Resources Development Act of 1986 (33 U.S.C.
			 579a(a)).
				(b)Land
			 descriptionThe land referred to in subsection (a) is described
			 as follows:
					(1)Tract
			 500A tract of land situated in Franklin County, Missouri, being
			 part of the SW1/4 of sec. 7, and the
			 NW1/4 of the SW1/4 of sec. 8, T. 42
			 N., R. 2 W. of the fifth principal meridian, consisting of approximately 112.50
			 acres.
					(2)Tract
			 605A tract of land situated in Franklin County, Missouri, being
			 part of the N1/2 of the NE, and part of the SE of the NE
			 of sec. 18, T. 42 N., R. 2 W. of the fifth principal meridian, consisting of
			 approximately 93.00 acres.
					(c)ConveyanceOn
			 acceptance by the State of Missouri of the offer by the Secretary under
			 subsection (a), the land described in subsection (b) shall immediately be
			 conveyed, in its current condition, by Secretary to the State of
			 Missouri.
				3068.Lower
			 Yellowstone project, MontanaThe Secretary may use funds appropriated to
			 carry out the Missouri River recovery and mitigation program to assist the
			 Bureau of Reclamation in the design and construction of the Lower Yellowstone
			 project of the Bureau, Intake, Montana, for the purpose of ecosystem
			 restoration.
			3069.Yellowstone
			 River and tributaries, Montana and North Dakota
				(a)Definition of
			 restoration projectIn this section, the term restoration
			 project means a project that will produce, in accordance with other
			 Federal programs, projects, and activities, substantial ecosystem restoration
			 and related benefits, as determined by the Secretary.
				(b)ProjectsThe
			 Secretary shall carry out, in accordance with other Federal programs, projects,
			 and activities, restoration projects in the watershed of the Yellowstone River
			 and tributaries in Montana, and in North Dakota, to produce immediate and
			 substantial ecosystem restoration and recreation benefits.
				(c)Local
			 participationIn carrying out subsection (b), the Secretary
			 shall—
					(1)consult with, and
			 consider the activities being carried out by—
						(A)other Federal
			 agencies;
						(B)Indian
			 tribes;
						(C)conservation
			 districts; and
						(D)the Yellowstone
			 River Conservation District Council; and
						(2)seek the full
			 participation of the State of Montana.
					(d)Cost
			 sharingBefore carrying out any restoration project under this
			 section, the Secretary shall enter into an agreement with the non-Federal
			 interest for the restoration project under which the non-Federal interest shall
			 agree—
					(1)to provide 35
			 percent of the total cost of the restoration project, including necessary land,
			 easements, rights-of-way, relocations, and disposal sites;
					(2)to pay the
			 non-Federal share of the cost of feasibility studies and design during
			 construction following execution of a project cooperation agreement;
					(3)to pay 100
			 percent of the operation, maintenance, repair, replacement, and rehabilitation
			 costs incurred after the date of enactment of this Act that are associated with
			 the restoration project; and
					(4)to hold the
			 United States harmless for any claim of damage that arises from the negligence
			 of the Federal Government or a contractor of the Federal Government in carrying
			 out the restoration project.
					(e)Form of
			 non-Federal shareNot more than 50 percent of the non-Federal
			 share of the cost of a restoration project carried out under this section may
			 be provided in the form of in-kind credit for work performed during
			 construction of the restoration project.
				(f)Non-Federal
			 interestsNotwithstanding section 221 of the Flood Control Act of
			 1970 (42 U.S.C. 1962d–5b), with the consent of the applicable local government,
			 a nonprofit entity may be a non-Federal interest for a restoration project
			 carried out under this section.
				(g)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $30,000,000.
				3070.Lower Truckee
			 River, McCarran Ranch, NevadaThe maximum amount of Federal funds that may
			 be expended for the project being carried out, as of the date of enactment of
			 this Act, under section 1135 of the Water Resources Development Act of 1986 (33
			 U.S.C. 2309a) for environmental restoration of McCarran Ranch, Nevada, shall be
			 $5,775,000.
			3071.Middle Rio
			 Grande restoration, New Mexico
				(a)Restoration
			 projects
					(1)DefinitionThe
			 term restoration project means a project that will produce,
			 consistent with other Federal programs, projects, and activities, immediate and
			 substantial ecosystem restoration and recreation benefits.
					(2)ProjectsThe
			 Secretary shall carry out restoration projects in the Middle Rio Grande from
			 Cochiti Dam to the headwaters of Elephant Butte Reservoir, in the State of New
			 Mexico.
					(b)Project
			 selectionThe Secretary shall select restoration projects in the
			 Middle Rio Grande.
				(c)Local
			 participationIn carrying out subsection (b), the Secretary shall
			 consult with, and consider the activities being carried out by—
					(1)the Middle Rio
			 Grande Endangered Species Act Collaborative Program; and
					(2)the Bosque
			 Improvement Group of the Middle Rio Grande Bosque Initiative.
					(d)Cost
			 sharingBefore carrying out any restoration project under this
			 section, the Secretary shall enter into an agreement with non-Federal interests
			 that requires the non-Federal interests to—
					(1)provide 35
			 percent of the total cost of the restoration projects including provisions for
			 necessary lands, easements, rights-of-way, relocations, and disposal
			 sites;
					(2)pay 100 percent
			 of the operation, maintenance, repair, replacement, and rehabilitation costs
			 incurred after the date of the enactment of this Act that are associated with
			 the restoration projects; and
					(3)hold the United
			 States harmless for any claim of damage that arises from the negligence of the
			 Federal Government or a contractor of the Federal Government.
					(e)Non-Federal
			 interestsNot withstanding section 221 of the Flood Control Act
			 of 1970 (42 U.S.C. 1962d–5b), a non-Federal interest for any project carried
			 out under this section may include a nonprofit entity, with the consent of the
			 local government.
				(f)Authorization
			 of appropriationsThere is authorized to be appropriated
			 $25,000,000 to carry out this section.
				3072.Long Island
			 Sound oyster restoration, New York and Connecticut
				(a)In
			 generalThe Secretary shall plan, design, and construct projects
			 to increase aquatic habitats within Long Island Sound and adjacent waters,
			 including the construction and restoration of oyster beds and related shellfish
			 habitat.
				(b)Cost
			 sharingThe non-Federal share of the cost of activities carried
			 out under this section shall be 25 percent and may be provided through in-kind
			 services and materials.
				(c)Authorization
			 of appropriationsThere is authorized to be appropriated
			 $25,000,000 to carry out this section.
				3073.Orchard
			 Beach, Bronx, New YorkSection
			 554 of the Water Resources Development Act of 1996 (110 Stat. 3781) is amended
			 by striking $5,200,000 and inserting
			 $18,200,000.
			3074.New York
			 Harbor, New York, New YorkSection 217 of the Water Resources
			 Development Act of 1996 (33 U.S.C. 2326a) is amended—
				(1)by redesignating
			 subsection (c) as subsection (d);
				(2)by inserting
			 after subsection (b) the following:
					
						(c)Dredged
				material facility
							(1)In
				generalThe Secretary may enter into cost-sharing agreements with
				1 or more non-Federal public interests with respect to a project, or group of
				projects within a geographic region, if appropriate, for the acquisition,
				design, construction, management, or operation of a dredged material
				processing, treatment, contaminant reduction, or disposal facility (including
				any facility used to demonstrate potential beneficial uses of dredged material,
				which may include effective sediment contaminant reduction technologies) using
				funds provided in whole or in part by the Federal Government.
							(2)PerformanceOne
				or more of the parties to the agreement may perform the acquisition, design,
				construction, management, or operation of a dredged material processing,
				treatment, contaminant reduction, or disposal facility.
							(3)Multiple
				Federal projectsIf appropriate, the Secretary may combine
				portions of separate Federal projects with appropriate combined cost-sharing
				between the various projects, if the facility serves to manage dredged material
				from multiple Federal projects located in the geographic region of the
				facility.
							(4)Public
				financing
								(A)Agreements
									(i)Specified
				Federal funding sources and cost sharingThe cost-sharing
				agreement used shall clearly specify—
										(I)the Federal
				funding sources and combined cost-sharing when applicable to multiple Federal
				navigation projects; and
										(II)the
				responsibilities and risks of each of the parties related to present and future
				dredged material managed by the facility.
										(ii)Management of
				sediments
										(I)In
				generalThe cost-sharing agreement may include the management of
				sediments from the maintenance dredging of Federal navigation projects that do
				not have partnerships agreements.
										(II)PaymentsThe
				cost-sharing agreement may allow the non-Federal interest to receive
				reimbursable payments from the Federal Government for commitments made by the
				non-Federal interest for disposal or placement capacity at dredged material
				treatment, processing, contaminant reduction, or disposal facilities.
										(iii)CreditThe
				cost-sharing agreement may allow costs incurred prior to execution of a
				partnership agreement for construction or the purchase of equipment or capacity
				for the project to be credited according to existing cost-sharing rules.
									(B)Credit
									(i)Effect on
				existing agreementsNothing in this subsection supersedes or
				modifies an agreement in effect on the date of enactment of this paragraph
				between the Federal Government and any other non-Federal interest for the
				cost-sharing, construction, and operation and maintenance of a Federal
				navigation project.
									(ii)Credit for
				fundsSubject to the approval of the Secretary and in accordance
				with law (including regulations and policies) in effect on the date of
				enactment of this paragraph, a non-Federal public interest of a Federal
				navigation project may seek credit for funds provided for the acquisition,
				design, construction, management, or operation of a dredged material
				processing, treatment, or disposal facility to the extent the facility is used
				to manage dredged material from the Federal navigation project.
									(iii)Non-Federal
				interest responsibilitiesThe non-Federal interest shall—
										(I)be responsible
				for providing all necessary land, easement rights-of-way, or relocations
				associated with the facility; and
										(II)receive credit
				for those items.
										;
				and
				(3)in paragraphs (1)
			 and (2)(A) of subsection (d) (as redesignated by paragraph (1))—
					(A)by inserting
			 and maintenance after operation each place it
			 appears; and
					(B)by inserting
			 processing, treatment, or after dredged material
			 the first place it appears in each of those paragraphs.
					3075.Missouri
			 River restoration, North DakotaSection 707(a) of the Water Resources Act of
			 2000 (114 Stat. 2699) is amended in the first sentence by striking
			 $5,000,000 and all that follows through 2005 and
			 inserting $25,000,000.
			3076.Lower Girard
			 Lake Dam, Girard, OhioSection
			 507(1) of the Water Resources Development Act of 1996 (110 Stat. 3758) is
			 amended—
				(1)by striking
			 $2,500,000 and inserting $5,500,000; and
				(2)by adding before
			 the period at the end the following: (which repair and rehabilitation
			 shall include lowering the crest of the Dam by not more than 12.5
			 feet).
				3077.Toussaint
			 River Navigation Project, Carroll Township, OhioIncreased operation and maintenance
			 activities for the Toussaint River Federal Navigation Project, Carroll
			 Township, Ohio, that are carried out in accordance with section 107 of the
			 River and Harbor Act of 1960 (33 U.S.C. 577) and relate directly to the
			 presence of unexploded ordnance, shall be carried out at full Federal
			 expense.
			3078.Arcadia Lake,
			 OklahomaPayments made by the
			 city of Edmond, Oklahoma, to the Secretary in October 1999 of all costs
			 associated with present and future water storage costs at Arcadia Lake,
			 Oklahoma, under Arcadia Lake Water Storage Contract Number DACW56–79–C–0072
			 shall satisfy the obligations of the city under that contract.
			3079.Lake Eufaula,
			 Oklahoma
				(a)Project
			 goal
					(1)In
			 generalThe goal for operation of Lake Eufaula shall be to
			 maximize the use of available storage in a balanced approach that incorporates
			 advice from representatives from all the project purposes to ensure that the
			 full value of the reservoir is realized by the United States.
					(2)Recognition of
			 purposeTo achieve the goal described in paragraph (1),
			 recreation is recognized as a project purpose at Lake Eufaula, pursuant to the
			 Act of December 22, 1944 (commonly known as the Flood Control Act of
			 1944) (58 Stat. 887, chapter 665).
					(b)Lake Eufaula
			 advisory committee
					(1)In
			 generalIn accordance with the Federal Advisory Committee Act (5 U.S.C. App.),
			 the Secretary shall establish an advisory committee for the Lake Eufaula,
			 Canadian River, Oklahoma project authorized by the Act of July 24, 1946
			 (commonly known as the River and Harbor Act of 1946) (Public Law
			 79–525; 60 Stat. 634).
					(2)PurposeThe
			 purpose of the committee shall be advisory only.
					(3)DutiesThe
			 committee shall provide information and recommendations to the Corps of
			 Engineers regarding the operations of Lake Eufaula for the project purposes for
			 Lake Eufaula.
					(4)CompositionThe
			 Committee shall be composed of members that equally represent the project
			 purposes for Lake Eufaula.
					(c)Reallocation
			 study
					(1)In
			 generalSubject to the appropriation of funds, the Secretary,
			 acting through the Chief of Engineers, shall perform a reallocation study, at
			 full Federal expense, to develop and present recommendations concerning the
			 best value, while minimizing ecological damages, for current and future use of
			 the Lake Eufaula storage capacity for the authorized project purposes of flood
			 control, water supply, hydroelectric power, navigation, fish and wildlife, and
			 recreation.
					(2)Factors for
			 considerationThe reallocation study shall take into
			 consideration the recommendations of the Lake Eufaula Advisory
			 Committee.
					(d)Pool management
			 plan
					(1)In
			 generalNot later than 360 days after the date of enactment of
			 this Act, to the extent feasible within available project funds and subject to
			 the completion and approval of the reallocation study under subsection (c), the
			 Tulsa District Engineer, taking into consideration recommendations of the Lake
			 Eufaula Advisory Committee, shall develop an interim management plan that
			 accommodates all project purposes for Lake Eufaula.
					(2)ModificationsA
			 modification of the plan under paragraph (1) shall not cause significant
			 adverse impacts on any existing permit, lease, license, contract, public law,
			 or project purpose, including flood control operation, relating to Lake
			 Eufaula.
					3080.Release of
			 reversionary interest, Oklahoma
				(a)ReleaseAny
			 reversionary interest relating to public parks and recreation on the land
			 conveyed by the Secretary to the State of Oklahoma at Lake Texoma pursuant to
			 the Act entitled “An Act to authorize the sale of certain lands to the State of
			 Oklahoma” (67 Stat. 63, chapter 118), shall terminate on the date of enactment
			 of this Act.
				(b)Instrument of
			 releaseAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall execute and file in the appropriate office a deed
			 of release, an amended deed, or another appropriate instrument to release each
			 reversionary interest described in subsection (a).
				(c)Preservation of
			 reserved rightsA release of a reversionary interest under this
			 section shall not affect any other right of the United States in any deed of
			 conveyance pursuant to the Act entitled “An Act to authorize the sale of
			 certain lands to the State of Oklahoma” (67 Stat. 63, chapter 118).
				3081.Oklahoma
			 lakes demonstration program, Oklahoma
				(a)Implementation
			 of programNot later than 1 year after the date of enactment of
			 this Act, the Secretary shall implement an innovative program at the lakes
			 located primarily in the State of Oklahoma that are a part of an authorized
			 civil works project under the administrative jurisdiction of the Corps of
			 Engineers for the purpose of demonstrating the benefits of enhanced recreation
			 facilities and activities at those lakes.
				(b)RequirementsIn
			 implementing the program under subsection (a), the Secretary shall, consistent
			 with authorized project purposes—
					(1)pursue strategies
			 that will enhance, to the maximum extent practicable, recreation experiences at
			 the lakes included in the program;
					(2)use creative
			 management strategies that optimize recreational activities; and
					(3)ensure continued
			 public access to recreation areas located on or associated with the civil works
			 project.
					(c)GuidelinesNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall issue guidelines for the implementation of this section, to be developed
			 in coordination with the State of Oklahoma.
				(d)Report
					(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall submit to the Committee on Environment and Public
			 Works of the Senate and the Committee on Transportation and Infrastructure of
			 the House of Representatives a report describing the results of the program
			 under subsection (a).
					(2)InclusionsThe
			 report under paragraph (1) shall include a description of the projects
			 undertaken under the program, including—
						(A)an estimate of
			 the change in any related recreational opportunities;
						(B)a description of
			 any leases entered into, including the parties involved; and
						(C)the financial
			 conditions that the Corps of Engineers used to justify those leases.
						(3)Availability to
			 publicThe Secretary shall make the report available to the
			 public in electronic and written formats.
					(e)TerminationThe
			 authority provided by this section shall terminate on the date that is 10 years
			 after the date of enactment of this Act.
				3082.Waurika Lake,
			 OklahomaThe remaining
			 obligation of the Waurika Project Master Conservancy District payable to the
			 United States Government in the amounts, rates of interest, and payment
			 schedules—
				(1)is set at the
			 amounts, rates of interest, and payment schedules that existed on June 3, 1986;
			 and
				(2)may not be
			 adjusted, altered, or changed without a specific, separate, and written
			 agreement between the District and the United States.
				3083.Lookout Point
			 project, Lowell, Oregon
				(a)In
			 generalSubject to subsection (c), the Secretary shall convey at
			 fair market value to the Lowell School District No. 71, all right, title, and
			 interest of the United States in and to a parcel consisting of approximately
			 0.98 acres of land, including 3 abandoned buildings on the land, located in
			 Lowell, Oregon, as described in subsection (b).
				(b)Description of
			 propertyThe parcel of land to be conveyed under subsection (a)
			 is more particularly described as follows: Commencing at the point of
			 intersection of the west line of Pioneer Street with the westerly extension of
			 the north line of Summit Street, in Meadows Addition to Lowell, as platted and
			 recorded on page 56 of volume 4, Lane County Oregon Plat Records; thence north
			 on the west line of Pioneer Street a distance of 176.0 feet to the true point
			 of beginning of this description; thence north on the west line of Pioneer
			 Street a distance of 170.0 feet; thence west at right angles to the west line
			 of Pioneer Street a distance of 250.0 feet; thence south and parallel to the
			 west line of Pioneer Street a distance of 170.0 feet; and thence east 250.0
			 feet to the true point of beginning of this description in sec. 14, T. 19 S.,
			 R. 1 W. of the Willamette Meridian, Lane County, Oregon.
				(c)ConditionThe
			 Secretary shall not complete the conveyance under subsection (a) until such
			 time as the Forest Service—
					(1)completes and
			 certifies that necessary environmental remediation associated with the
			 structures located on the property is complete; and
					(2)transfers the
			 structures to the Corps of Engineers.
					(d)Effect of other
			 law
					(1)Applicability
			 of property screening provisionsSection 2696 of title 10, United
			 States Code, shall not apply to any conveyance under this section.
					(2)Liability
						(A)In
			 generalLowell School District No, 71 shall hold the United
			 States harmless from any liability with respect to activities carried out on
			 the property described in subsection (b) on or after the date of the conveyance
			 under subsection (a).
						(B)Certain
			 activitiesThe United States shall be liable with respect to any
			 activity carried out on the property described in subsection (b) before the
			 date of conveyance under subsection (a).
						3084.Upper
			 Willamette River Watershed ecosystem restoration
				(a)In
			 generalThe Secretary shall conduct studies and ecosystem
			 restoration projects for the upper Willamette River watershed from Albany,
			 Oregon, to the headwaters of the Willamette River and tributaries.
				(b)ConsultationThe
			 Secretary shall carry out ecosystem restoration projects under this section for
			 the Upper Willamette River watershed in consultation with the Governor of the
			 State of Oregon, the heads of appropriate Indian tribes, the Environmental
			 Protection Agency, the United States Fish and Wildlife Service, the National
			 Marine Fisheries Service, the Bureau of Land Management, the Forest Service,
			 and local entities.
				(c)Authorized
			 activitiesIn carrying out ecosystem restoration projects under
			 this section, the Secretary shall undertake activities necessary to protect,
			 monitor, and restore fish and wildlife habitat.
				(d)Cost sharing
			 requirements
					(1)StudiesStudies
			 conducted under this section shall be subject to cost sharing in accordance
			 with section 206 of the Water Resources Development Act of 1996 (33 U.S.C.
			 2330).
					(2)Ecosystem
			 restoration projects
						(A)In
			 generalNon-Federal interests shall pay 35 percent of the cost of
			 any ecosystem restoration project carried out under this section.
						(B)Items provided
			 by non-Federal interests
							(i)In
			 generalNon-Federal interests shall provide all land, easements,
			 rights-of-way, dredged material disposal areas, and relocations necessary for
			 ecosystem restoration projects to be carried out under this section.
							(ii)Credit toward
			 paymentThe value of the land, easements, rights-of-way, dredged
			 material disposal areas, and relocations provided under paragraph (1) shall be
			 credited toward the payment required under subsection (a).
							(C)In-kind
			 contributions100 percent of the non-Federal share required under
			 subsection (a) may be satisfied by the provision of in-kind
			 contributions.
						(3)Operations and
			 maintenanceNon-Federal interests shall be responsible for all
			 costs associated with operating, maintaining, replacing, repairing, and
			 rehabilitating all projects carried out under this section.
					(e)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $15,000,000.
				3085.Upper
			 Susquehanna River Basin, Pennsylvania and New YorkSection
			 567 of the Water Resources Development Act of 1996 (110 Stat. 3787) is
			 amended—
				(1)by striking
			 subsection (c) and inserting the following:
					
						(c)Cooperation
				agreements
							(1)In
				generalIn conducting the study and implementing the strategy
				under this section, the Secretary shall enter into cost-sharing and project
				cooperation agreements with the Federal Government, State and local governments
				(with the consent of the State and local governments), land trusts, or
				nonprofit, nongovernmental organizations with expertise in wetland
				restoration.
							(2)Financial
				assistanceUnder the cooperation agreement, the Secretary may
				provide assistance for implementation of wetland restoration projects and soil
				and water conservation measures.
							;
				and
				(2)by striking
			 subsection (d) and inserting the following:
					
						(d)Implementation
				of strategy
							(1)In
				generalThe Secretary shall carry out the development,
				demonstration, and implementation of the strategy under this section in
				cooperation with local landowners, local government officials, and land
				trusts.
							(2)Goals of
				projectsProjects to implement the strategy under this subsection
				shall be designed to take advantage of ongoing or planned actions by other
				agencies, local municipalities, or nonprofit, nongovernmental organizations
				with expertise in wetland restoration that would increase the effectiveness or
				decrease the overall cost of implementing recommended
				projects.
							.
				3086.Narragansett
			 Bay, Rhode IslandThe
			 Secretary may use amounts in the Environmental Restoration Account, Formerly
			 Used Defense Sites, under section 2703(a)(5) of title 10, United States Code,
			 for the removal of abandoned marine camels at any Formerly Used Defense Site
			 under the jurisdiction of the Department of Defense that is undergoing (or is
			 scheduled to undergo) environmental remediation under chapter 160 of title 10,
			 United States Code (and other provisions of law), in Narragansett Bay, Rhode
			 Island, in accordance with the Corps of Engineers prioritization process under
			 the Formerly Used Defense Sites program.
			3087.South
			 Carolina Department of Commerce development proposal at Richard B. Russell
			 Lake, South Carolina
				(a)In
			 generalThe Secretary shall convey to the State of South
			 Carolina, by quitclaim deed, all right, title, and interest of the United
			 States in and to the parcels of land described in subsection (b)(1) that are
			 managed, as of the date of enactment of this Act, by the South Carolina
			 Department of Commerce for public recreation purposes for the Richard B.
			 Russell Dam and Lake, South Carolina, project authorized by section 203 of the
			 Flood Control Act of 1966 (80 Stat. 1420).
				(b)Land
			 description
					(1)In
			 generalSubject to paragraphs (2) and (3), the parcels of land
			 referred to in subsection (a) are the parcels contained in the portion of land
			 described in Army Lease Number DACW21–1–92–0500.
					(2)Retention of
			 interestsThe United States shall retain—
						(A)ownership of all
			 land included in the lease referred to in paragraph (1) that would have been
			 acquired for operational purposes in accordance with the 1971 implementation of
			 the 1962 Army/Interior Joint Acquisition Policy; and
						(B)such other land
			 as is determined by the Secretary to be required for authorized project
			 purposes, including easement rights-of-way to remaining Federal land.
						(3)SurveyThe
			 exact acreage and legal description of the land described in paragraph (1)
			 shall be determined by a survey satisfactory to the Secretary, with the cost of
			 the survey to be paid by the State.
					(c)General
			 provisions
					(1)Applicability
			 of property screening provisionsSection 2696 of title 10, United
			 States Code, shall not apply to the conveyance under this section.
					(2)Additional
			 terms and conditionsThe Secretary may require that the
			 conveyance under this section be subject to such additional terms and
			 conditions as the Secretary considers appropriate to protect the interests of
			 the United States.
					(3)Costs of
			 conveyance
						(A)In
			 generalThe State shall be responsible for all costs, including
			 real estate transaction and environmental compliance costs, associated with the
			 conveyance under this section.
						(B)Form of
			 contributionAs determined appropriate by the Secretary, in lieu
			 of payment of compensation to the United States under subparagraph (A), the
			 State may perform certain environmental or real estate actions associated with
			 the conveyance under this section if those actions are performed in close
			 coordination with, and to the satisfaction of, the United States.
						(4)LiabilityThe
			 State shall hold the United States harmless from any liability with respect to
			 activities carried out, on or after the date of the conveyance, on the real
			 property conveyed under this section.
					(d)Additional
			 terms and conditions
					(1)In
			 generalThe State shall pay fair market value consideration, as
			 determined by the United States, for any land included in the conveyance under
			 this section.
					(2)No effect on
			 shore management policyThe Shoreline Management Policy
			 (ER–1130–2–406) of the Corps of Engineers shall not be changed or altered for
			 any proposed development of land conveyed under this section.
					(3)Federal
			 statutesThe conveyance under this section shall be subject to
			 the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) (including public review under that
			 Act) and other Federal statutes.
					(4)Cost
			 sharingIn carrying out the conveyance under this section, the
			 Secretary and the State shall comply with all obligations of any cost sharing
			 agreement between the Secretary and the State in effect as of the date of the
			 conveyance.
					(5)Land not
			 conveyedThe State shall continue to manage the land not conveyed
			 under this section in accordance with the terms and conditions of Army Lease
			 Number DACW21–1–92–0500.
					3088.Missouri
			 River restoration, South Dakota
				(a)MembershipSection
			 904(b)(1)(B) of the Water Resources Development Act of 2000 (114 Stat. 2708) is
			 amended—
					(1)in clause (vii),
			 by striking and at the end;
					(2)by redesignating
			 clause (viii) as clause (ix); and
					(3)by inserting
			 after clause (vii) the following:
						
							(viii)rural water
				systems;
				and
							.
					(b)ReauthorizationSection
			 907(a) of the Water Resources Development Act of 2000 (114 Stat. 2712) is
			 amended in the first sentence by striking 2005 and inserting
			 2010.
				3089.Missouri and
			 Middle Mississippi Rivers enhancement projectSection 514 of the Water Resources
			 Development Act of 1999 (113 Stat. 343; 117 Stat. 142) is amended—
				(1)by redesignating
			 subsections (f) and (g) as subsections (h) and (i), respectively;
				(2)in subsection (h)
			 (as redesignated by paragraph (1)), by striking paragraph (1) and inserting the
			 following:
					
						(1)Non-Federal
				share
							(A)In
				generalThe non-Federal share of the cost of projects may be
				provided—
								(i)in cash;
								(ii)by the provision
				of land, easements, rights-of-way, relocations, or disposal areas;
								(iii)by in-kind
				services to implement the project; or
								(iv)by any
				combination of the foregoing.
								(B)Private
				ownershipLand needed for a project under this authority may
				remain in private ownership subject to easements that are—
								(i)satisfactory to
				the Secretary; and
								(ii)necessary to
				assure achievement of the project
				purposes.
								;
				(3)in subsection (i)
			 (as redesignated by paragraph (1)), by striking for the period of fiscal
			 years 2000 and 2001. and inserting per year, and that authority
			 shall extend until Federal fiscal year 2015.; and
				(4)by inserting
			 after subsection (e) the following:
					
						(f)Nonprofit
				entitiesNotwithstanding section 221(b) of the Flood Control Act
				of 1970 (42 U.S.C. 1962d–5b(b)), for any project undertaken under this section,
				a non-Federal interest may include a regional or national nonprofit entity with
				the consent of the affected local government.
						(g)Cost
				limitationNot more than $5,000,000 in Federal funds may be
				allotted under this section for a project at any single
				locality.
						.
				3090.Nonconnah
			 Weir, Memphis, TennesseeThe
			 project for flood control, Nonconnah Creek, Tennessee and Mississippi,
			 authorized by section 401 of the Water Resources Development Act of 1986 (100
			 Stat. 4124) and modified by the section 334 of the Water Resources Development
			 Act of 2000 (114 Stat. 2611), is modified to authorize the Secretary—
				(1)to reconstruct,
			 at full Federal expense, the weir originally constructed in the vicinity of the
			 mouth of Nonconnah Creek; and
				(2)to make repairs
			 and maintain the weir in the future so that the weir functions properly.
				3091.Old Hickory
			 Lock and Dam, Cumberland River, Tennessee
				(a)Release of
			 retained rights, interests, reservationsWith respect to land
			 conveyed by the Secretary to the Tennessee Society of Crippled Children and
			 Adults, Incorporated (commonly known as Easter Seals Tennessee)
			 at Old Hickory Lock and Dam, Cumberland River, Tennessee, under section 211 of
			 the Flood Control Act of 1965 (79 Stat. 1087), the reversionary interests and
			 the use restrictions relating to recreation and camping purposes are
			 extinguished.
				(b)Instrument of
			 releaseAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall execute and file in the appropriate office a deed
			 of release, amended deed, or other appropriate instrument effectuating the
			 release of interests required by subsection (a).
				(c)No effect on
			 other rightsNothing in this section affects any remaining right
			 or interest of the Corps of Engineers with respect to an authorized purpose of
			 any project.
				3092.Sandy Creek,
			 Jackson County, Tennessee
				(a)In
			 generalThe Secretary may carry out a project for flood damage
			 reduction under section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s)
			 at Sandy Creek, Jackson County, Tennessee, if the Secretary determines that the
			 project is technically sound, environmentally acceptable, and economically
			 justified.
				(b)Relationship to
			 West Tennessee Tributaries project, TennesseeConsistent with the
			 report of the Chief of Engineers dated March 24, 1948, on the West Tennessee
			 Tributaries project—
					(1)Sandy Creek shall
			 not be considered to be an authorized channel of the West Tennessee Tributaries
			 Project; and
					(2)the Sandy Creek
			 flood damage reduction project shall not be considered to be part of the West
			 Tennessee Tributaries Project.
					3093.Cedar Bayou,
			 TexasSection 349(a)(2) of the
			 Water Resources Development Act of 2000 (114 Stat. 2632) is amended by striking
			 except that the project is authorized only for construction of a
			 navigation channel 12 feet deep by 125 feet wide and inserting
			 except that the project is authorized for construction of a navigation
			 channel that is 10 feet deep by 100 feet wide.
			3094.Denison,
			 Texas
				(a)In
			 generalThe Secretary may offer to convey at fair market value to
			 the city of Denison, Texas (or a designee of the city), all right, title, and
			 interest of the United States in and to the approximately 900 acres of land
			 located in Grayson County, Texas, which is currently subject to an Application
			 for Lease for Public Park and Recreational Purposes made by the city of
			 Denison, dated August 17, 2005.
				(b)Survey to
			 obtain legal descriptionThe exact acreage and description of the
			 real property referred to in subsection (a) shall be determined by a survey
			 paid for by the city of Denison, Texas (or a designee of the city), that is
			 satisfactory to the Secretary.
				(c)ConveyanceOn
			 acceptance by the city of Denison, Texas (or a designee of the city), of an
			 offer under subsection (a), the Secretary may immediately convey the land
			 surveyed under subsection (b) by quitclaim deed to the city of Denison, Texas
			 (or a designee of the city).
				3095.Freeport
			 Harbor, Texas
				(a)In
			 generalThe project for navigation, Freeport Harbor, Texas,
			 authorized by section 101 of the River and Harbor Act of 1970 (84 Stat. 1818),
			 is modified to provide that—
					(1)all project costs
			 incurred as a result of the discovery of the sunken vessel COMSTOCK of the
			 Corps of Engineers are a Federal responsibility; and
					(2)the Secretary
			 shall not seek further obligation or responsibility for removal of the vessel
			 COMSTOCK, or costs associated with a delay due to the discovery of the sunken
			 vessel COMSTOCK, from the Port of Freeport.
					(b)Cost
			 sharingThis section does not affect the authorized cost sharing
			 for the balance of the project described in subsection (a).
				3096.Harris
			 County, TexasSection 575(b)
			 of the Water Resources Development Act of 1996 (110 Stat. 3789; 113 Stat. 311)
			 is amended—
				(1)in paragraph (3),
			 by striking and at the end;
				(2)in paragraph (4),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding the
			 following:
					
						(5)the project for
				flood control, Upper White Oak Bayou, Texas, authorized by section 401(a) of
				the Water Resources Development Act of 1986 (100 Stat.
				4125).
						.
				3097.Connecticut
			 River restoration, VermontNotwithstanding section 221 of the Flood
			 Control Act of 1970 (42 U.S.C. 1962d–5b), with respect to the study entitled
			 Connecticut River Restoration Authority, dated May 23, 2001, a
			 nonprofit entity may act as the non-Federal interest for purposes of carrying
			 out the activities described in the agreement executed between The Nature
			 Conservancy and the Department of the Army on August 5, 2005.
			3098.Dam
			 remediation, VermontSection
			 543 of the Water Resources Development Act of 2000 (114 Stat. 2673) is
			 amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (2),
			 by striking and at the end;
					(B)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(4)may carry out
				measures to restore, protect, and preserve an ecosystem affected by a dam
				described in subsection (b).
							;
				and
					(2)in subsection
			 (b), by adding at the end the following:
					
						(11)Camp Wapanacki,
				Hardwick.
						(12)Star Lake Dam,
				Mt. Holly.
						(13)Curtis Pond,
				Calais.
						(14)Weathersfield
				Reservoir, Springfield.
						(15)Burr Pond,
				Sudbury.
						(16)Maidstone Lake,
				Guildhall.
						(17)Upper and Lower
				Hurricane Dam.
						(18)Lake
				Fairlee.
						(19)West Charleston
				Dam.
						.
				3099.Lake
			 Champlain Eurasian milfoil, water chestnut, and other nonnative plant control,
			 VermontUnder authority of
			 section 104 of the River and Harbor Act of 1958 (33 U.S.C. 610), the Secretary
			 shall revise the existing General Design Memorandum to permit the use of
			 chemical means of control, when appropriate, of Eurasian milfoil, water
			 chestnuts, and other nonnative plants in the Lake Champlain basin,
			 Vermont.
			3100.Upper
			 Connecticut River Basin wetland restoration, Vermont and New Hampshire
				(a)In
			 generalThe Secretary, in cooperation with the States of Vermont
			 and New Hampshire, shall carry out a study and develop a strategy for the use
			 of wetland restoration, soil and water conservation practices, and
			 nonstructural measures to reduce flood damage, improve water quality, and
			 create wildlife habitat in the Upper Connecticut River watershed.
				(b)Cost
			 sharing
					(1)Federal
			 shareThe Federal share of the cost of the study and development
			 of the strategy under subsection (a) shall be 65 percent.
					(2)Non-Federal
			 shareThe non-Federal share of the cost of the study and
			 development of the strategy may be provided through the contribution of in-kind
			 services and materials.
					(c)Non-Federal
			 interestA nonprofit organization with wetland restoration
			 experience may serve as the non-Federal interest for the study and development
			 of the strategy under this section.
				(d)Cooperative
			 agreementsIn conducting the study and developing the strategy
			 under this section, the Secretary may enter into 1 or more cooperative
			 agreements to provide technical assistance to appropriate Federal, State, and
			 local agencies and nonprofit organizations with wetland restoration experience,
			 including assistance for the implementation of wetland restoration projects and
			 soil and water conservation measures.
				(e)ImplementationThe
			 Secretary shall carry out development and implementation of the strategy under
			 this section in cooperation with local landowners and local government
			 officials.
				(f)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $5,000,000, to remain available until expended.
				3101.Upper
			 Connecticut River Basin ecosystem restoration, Vermont and New
			 Hampshire
				(a)General
			 management plan development
					(1)In
			 generalThe Secretary, in cooperation with the Secretary of
			 Agriculture and in consultation with the States of Vermont and New Hampshire
			 and the Connecticut River Joint Commission, shall conduct a study and develop a
			 general management plan for ecosystem restoration of the Upper Connecticut
			 River ecosystem for the purposes of—
						(A)habitat
			 protection and restoration;
						(B)streambank
			 stabilization;
						(C)restoration of
			 stream stability;
						(D)water quality
			 improvement;
						(E)invasive species
			 control;
						(F)wetland
			 restoration;
						(G)fish passage;
			 and
						(H)natural flow
			 restoration.
						(2)Existing
			 plansIn developing the general management plan, the Secretary
			 shall depend heavily on existing plans for the restoration of the Upper
			 Connecticut River.
					(b)Critical
			 restoration projects
					(1)In
			 generalThe Secretary may participate in any critical restoration
			 project in the Upper Connecticut River Basin in accordance with the general
			 management plan developed under subsection (a).
					(2)Eligible
			 projectsA critical restoration project shall be eligible for
			 assistance under this section if the project—
						(A)meets the
			 purposes described in the general management plan developed under subsection
			 (a); and
						(B)with respect to
			 the Upper Connecticut River and Upper Connecticut River watershed, consists
			 of—
							(i)bank
			 stabilization of the main stem, tributaries, and streams;
							(ii)wetland
			 restoration and migratory bird habitat restoration;
							(iii)soil and water
			 conservation;
							(iv)restoration of
			 natural flows;
							(v)restoration of
			 stream stability;
							(vi)implementation
			 of an intergovernmental agreement for coordinating ecosystem restoration, fish
			 passage installation, streambank stabilization, wetland restoration, habitat
			 protection and restoration, or natural flow restoration;
							(vii)water quality
			 improvement;
							(viii)invasive
			 species control;
							(ix)wetland
			 restoration and migratory bird habitat restoration;
							(x)improvements in
			 fish migration; and
							(xi)conduct of any
			 other project or activity determined to be appropriate by the Secretary.
							(c)Cost
			 sharingThe Federal share of the cost of any project carried out
			 under this section shall not be less than 65 percent.
				(d)Non-Federal
			 interestA nonprofit organization may serve as the non-Federal
			 interest for a project carried out under this section.
				(e)Crediting
					(1)For
			 workThe Secretary shall provide credit, including credit for
			 in-kind contributions of up to 100 percent of the non-Federal share, for work
			 (including design work and materials) if the Secretary determines that the work
			 performed by the non-Federal interest is integral to the product.
					(2)For other
			 contributionsThe non-Federal interest shall receive credit for
			 land, easements, rights-of-way, dredged material disposal areas, and
			 relocations necessary to implement the projects.
					(f)Cooperative
			 agreementsIn carrying out this section, the Secretary may enter
			 into 1 or more cooperative agreements to provide financial assistance to
			 appropriate Federal, State, or local governments or nonprofit agencies,
			 including assistance for the implementation of projects to be carried out under
			 subsection (b).
				(g)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $20,000,000, to remain available until expended.
				3102.Lake
			 Champlain watershed, Vermont and New YorkSection 542 of the Water Resources
			 Development Act of 2000 (114 Stat. 2671) is amended—
				(1)in subsection
			 (b)(2)—
					(A)in subparagraph
			 (D), by striking or at the end;
					(B)by redesignating
			 subparagraph (E) as subparagraph (G); and
					(C)by inserting
			 after subparagraph (D) the following:
						
							(E)river corridor
				assessment, protection, management, and restoration for the purposes of
				ecosystem restoration;
							(F)geographic
				mapping conducted by the Secretary using existing technical capacity to produce
				a high-resolution, multispectral satellite imagery-based land use and cover
				data set;
				or
							;
					(2)in subsection
			 (e)(2)—
					(A)in subparagraph
			 (A)—
						(i)by
			 striking The non-Federal and inserting the following:
							
								(i)In
				generalThe non-Federal
								;
				and
						(ii)by
			 adding at the end the following:
							
								(ii)Approval of
				district engineerApproval of credit for design work of less than
				$100,000 shall be determined by the appropriate district
				engineer.
								;
				and
						(B)in subparagraph
			 (C), by striking up to 50 percent of; and
					(3)in subsection
			 (g), by striking $20,000,000 and inserting
			 $32,000,000.
				3103.Chesapeake
			 Bay oyster restoration, Virginia and MarylandSection 704(b) of the Water Resources
			 Development Act of 1986 (33 U.S.C. 2263(b)) is amended—
				(1)by redesignating
			 paragraph (2) as paragraph (4);
				(2)in paragraph
			 (1)—
					(A)in the second
			 sentence, by striking $30,000,000 and inserting
			 $50,000,000; and
					(B)in the third
			 sentence, by striking Such projects and inserting the
			 following:
						
							(2)InclusionsSuch
				projects
							;
					(3)by striking
			 paragraph (2)(D) (as redesignated by paragraph (2)(B)) and inserting the
			 following:
					
						(D)the restoration
				and rehabilitation of habitat for fish, including native oysters, in the
				Chesapeake Bay and its tributaries in Virginia and Maryland, including—
							(i)the construction
				of oyster bars and reefs;
							(ii)the
				rehabilitation of existing marginal habitat;
							(iii)the use of
				appropriate alternative substrate material in oyster bar and reef
				construction;
							(iv)the construction
				and upgrading of oyster hatcheries; and
							(v)activities
				relating to increasing the output of native oyster broodstock for seeding and
				monitoring of restored sites to ensure ecological success.
							(3)Restoration and
				rehabilitation activitiesThe restoration and rehabilitation
				activities described in paragraph (2)(D) shall be—
							(A)for the purpose
				of establishing permanent sanctuaries and harvest management areas; and
							(B)consistent with
				plans and strategies for guiding the restoration of the Chesapeake Bay oyster
				resource and fishery.
							;
				and
				(4)by adding at the
			 end the following:
					
						(5)Definition of
				ecological successIn this subsection, the term ecological
				success means—
							(A)achieving a
				tenfold increase in native oyster biomass by the year 2010, from a 1994
				baseline; and
							(B)the establishment
				of a sustainable fishery as determined by a broad scientific and economic
				consensus.
							.
				3104.Tangier
			 Island Seawall, VirginiaSection 577(a) of the Water Resources
			 Development Act of 1996 (110 Stat. 3789) is amended by striking at a
			 total cost of $1,200,000, with an estimated Federal cost of $900,000 and an
			 estimated non-Federal cost of $300,000. and inserting at a total
			 cost of $3,000,000, with an estimated Federal cost of $2,400,000 and an
			 estimated non-Federal cost of $600,000..
			3105.Erosion
			 control, Puget Island, Wahkiakum County, Washington
				(a)In
			 generalThe Lower Columbia River levees and bank protection works
			 authorized by section 204 of the Flood Control Act of 1950 (64 Stat. 178) is
			 modified with regard to the Wahkiakum County diking districts No. 1 and 3, but
			 without regard to any cost ceiling authorized before the date of enactment of
			 this Act, to direct the Secretary to provide a 1-time placement of dredged
			 material along portions of the Columbia River shoreline of Puget Island,
			 Washington, between river miles 38 to 47, and the shoreline of Westport Beach,
			 Clatsop County, Oregon, between river miles 43 to 45, to protect economic and
			 environmental resources in the area from further erosion.
				(b)Coordination
			 and cost sharing requirementsThe Secretary shall carry out
			 subsection (a)—
					(1)in coordination
			 with appropriate resource agencies;
					(2)in accordance
			 with all applicable Federal law (including regulations); and
					(3)at full Federal
			 expense.
					(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000.
				3106.Lower granite
			 pool, Washington
				(a)Extinguishment
			 of reversionary interests and use restrictionsWith respect to
			 property covered by each deed described in subsection (b)—
					(1)the reversionary
			 interests and use restrictions relating to port or industrial purposes are
			 extinguished;
					(2)the human
			 habitation or other building structure use restriction is extinguished in each
			 area in which the elevation is above the standard project flood elevation;
			 and
					(3)the use of fill
			 material to raise low areas above the standard project flood elevation is
			 authorized, except in any low area constituting wetland for which a permit
			 under section 404 of the Federal Water
			 Pollution Control Act (33 U.S.C. 1344) would be required for the use
			 of fill material.
					(b)DeedsThe
			 deeds referred to in subsection (a) are as follows:
					(1)Auditor’s File
			 Numbers 432576, 443411, 499988, and 579771 of Whitman County,
			 Washington.
					(2)Auditor’s File
			 Numbers 125806, 138801, 147888, 154511, 156928, and 176360 of Asotin County,
			 Washington.
					(c)No effect on
			 other rightsNothing in this section affects any remaining rights
			 and interests of the Corps of Engineers for authorized project purposes in or
			 to property covered by a deed described in subsection (b).
				3107.McNary Lock
			 and Dam, McNary National Wildlife Refuge, Washington and Idaho
				(a)Transfer of
			 administrative jurisdictionAdministrative jurisdiction over the
			 land acquired for the McNary Lock and Dam Project and managed by the United
			 States Fish and Wildlife Service under Cooperative Agreement Number
			 DACW68–4–00–13 with the Corps of Engineers, Walla Walla District, is
			 transferred from the Secretary to the Secretary of the Interior.
				(b)EasementsThe
			 transfer of administrative jurisdiction under subsection (a) shall be subject
			 to easements in existence as of the date of enactment of this Act on land
			 subject to the transfer.
				(c)Rights of
			 Secretary
					(1)In
			 generalExcept as provided in paragraph (3), the Secretary shall
			 retain rights described in paragraph (2) with respect to the land for which
			 administrative jurisdiction is transferred under subsection (a).
					(2)RightsThe
			 rights of the Secretary referred to in paragraph (1) are the rights—
						(A)to flood land
			 described in subsection (a) to the standard project flood elevation;
						(B)to manipulate the
			 level of the McNary Project Pool;
						(C)to access such
			 land described in subsection (a) as may be required to install, maintain, and
			 inspect sediment ranges and carry out similar activities;
						(D)to construct and
			 develop wetland, riparian habitat, or other environmental restoration features
			 authorized by section 1135 of the Water Resources Development Act of 1986 (33
			 U.S.C. 2309a) and section 206 of the Water Resources Development Act of 1996
			 (33 U.S.C. 2330);
						(E)to dredge and
			 deposit fill materials; and
						(F)to carry out
			 management actions for the purpose of reducing the take of juvenile salmonids
			 by avian colonies that inhabit, before, on, or after the date of enactment of
			 this Act, any island included in the land described in subsection (a).
						(3)CoordinationBefore
			 exercising a right described in any of subparagraphs (C) through (F) of
			 paragraph (2), the Secretary shall coordinate the exercise with the United
			 States Fish and Wildlife Service.
					(d)Management
					(1)In
			 generalThe land described in subsection (a) shall be managed by
			 the Secretary of the Interior as part of the McNary National Wildlife
			 Refuge.
					(2)Cummins
			 property
						(A)Retention of
			 creditsHabitat unit credits described in the memorandum entitled
			 Design Memorandum No. 6, LOWER SNAKE RIVER FISH AND WILDLIFE
			 COMPENSATION PLAN, Wildlife Compensation and Fishing Access Site Selection,
			 Letter Supplement No. 15, SITE DEVELOPMENT PLAN FOR THE WALLULA HMU
			 provided for the Lower Snake River Fish and Wildlife Compensation Plan through
			 development of the parcel of land formerly known as the Cummins
			 property shall be retained by the Secretary despite any changes in
			 management of the parcel on or after the date of enactment of this Act.
						(B)Site
			 development planThe United States Fish and Wildlife Service
			 shall obtain prior approval of the Washington State Department of Fish and
			 Wildlife for any change to the previously approved site development plan for
			 the parcel of land formerly known as the Cummins
			 property.
						(3)Madame dorian
			 recreation areaThe United States Fish and Wildlife Service shall
			 continue operation of the Madame Dorian Recreation Area for public use and
			 boater access.
					(e)Administrative
			 costsThe United States Fish and Wildlife Service shall be
			 responsible for all survey, environmental compliance, and other administrative
			 costs required to implement the transfer of administrative jurisdiction under
			 subsection (a).
				3108.Snake River
			 project, Washington and IdahoThe Fish and Wildlife Compensation Plan for
			 the Lower Snake River, Washington and Idaho, as authorized by section 101 of
			 the Water Resources Development Act of 1976 (90 Stat. 2921), is amended to
			 authorize the Secretary to conduct studies and implement aquatic and riparian
			 ecosystem restorations and improvements specifically for fisheries and
			 wildlife.
			3109.Whatcom Creek
			 Waterway, Bellingham, WashingtonThat portion of the project for navigation,
			 Whatcom Creek Waterway, Bellingham, Washington, authorized by the Act of June
			 25, 1910 (36 Stat. 664, chapter 382) (commonly known as the River and
			 Harbor Act of 1910) and the River and Harbor Act of 1958 (72 Stat.
			 299), consisting of the last 2,900 linear feet of the inner portion of the
			 waterway, and beginning at station 29+00 to station 0+00, shall not be
			 authorized as of the date of enactment of this Act.
			3110.Lower Mud
			 River, Milton, West VirginiaThe project for flood control at Milton,
			 West Virginia, authorized by section 580 of the Water Resources Development Act
			 of 1996 (110 Stat. 3790), as modified by section 340 of the Water Resources
			 Development Act of 2000 (114 Stat. 2612), is modified to authorize the
			 Secretary to construct the project substantially in accordance with the draft
			 report of the Corps of Engineers dated May 2004, at an estimated total cost of
			 $45,500,000, with an estimated Federal cost of $34,125,000 and an estimated
			 non-Federal cost of $11,375,000.
			3111.McDowell
			 County, West Virginia
				(a)In
			 generalThe McDowell County nonstructural component of the
			 project for flood control, Levisa and Tug Fork of the Big Sandy and Cumberland
			 Rivers, West Virginia, Virginia, and Kentucky, authorized by section 202(a) of
			 the Energy and Water Development Appropriation Act, 1981 (94 Stat. 1339), is
			 modified to direct the Secretary to take measures to provide protection,
			 throughout McDowell County, West Virginia, from the reoccurrence of the greater
			 of—
					(1)the April 1977
			 flood;
					(2)the July 2001
			 flood;
					(3)the May 2002
			 flood; or
					(4)the 100-year
			 frequency event.
					(b)Updates and
			 revisionsThe measures under subsection (a) shall be carried out
			 in accordance with, and during the development of, the updates and revisions
			 under section 2006(e)(2).
				3112.Green Bay
			 Harbor project, Green Bay, WisconsinThe portion of the inner harbor of the
			 Federal navigation channel of the Green Bay Harbor project, authorized by the
			 first section of the Act entitled An Act making appropriations for the
			 construction, repair, and preservation of certain public works on rivers and
			 harbors, and for other purposes, approved July 5, 1884 (commonly known
			 as the River and Harbor Act of 1884) (23 Stat. 136, chapter
			 229), from Station 190+00 to Station 378+00 is authorized to a width of 75 feet
			 and a depth of 6 feet.
			3113.Underwood
			 Creek diversion facility project, Milwaukee County, WisconsinSection 212(e) of the Water Resources
			 Development Act of 1999 (33 U.S.C. 2332(e)) is amended—
				(1)in paragraph
			 (27), by striking and at the end;
				(2)in paragraph
			 (28), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(29)Underwood Creek
				Diversion Facility Project (County Grounds), Milwaukee County,
				Wisconsin.
						.
				3114.Oconto
			 Harbor, Wisconsin
				(a)In
			 generalThe portion of the project for navigation, Oconto Harbor,
			 Wisconsin, authorized by the Act of August 2, 1882 (22 Stat. 196, chapter 375),
			 and the Act of June 25, 1910 (36 Stat. 664, chapter 382) (commonly known as the
			 River and Harbor Act of 1910), consisting of a 15-foot-deep
			 turning basin in the Oconto River, as described in subsection (b), is no longer
			 authorized.
				(b)Project
			 descriptionThe project referred to in subsection (a) is more
			 particularly described as—
					(1)beginning at a
			 point along the western limit of the existing project, N. 394,086.71, E.
			 2,530,202.71;
					(2)thence
			 northeasterly about 619.93 feet to a point N. 394,459.10, E.
			 2,530,698.33;
					(3)thence
			 southeasterly about 186.06 feet to a point N. 394,299.20, E.
			 2,530,793.47;
					(4)thence
			 southwesterly about 355.07 feet to a point N. 393,967.13, E.
			 2,530,667.76;
					(5)thence
			 southwesterly about 304.10 feet to a point N. 393,826.90, E. 2,530,397.92;
			 and
					(6)thence
			 northwesterly about 324.97 feet to the point of origin.
					3115.Mississippi
			 River headwaters reservoirsSection 21 of the Water Resources
			 Development Act of 1988 (102 Stat. 4027) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 1276.42 and inserting 1278.42;
					(B)by striking
			 1218.31 and inserting 1221.31; and
					(C)by striking
			 1234.82 and inserting 1235.30; and
					(2)by striking
			 subsection (b) and inserting the following:
					
						(b)Exception
							(1)In
				generalThe Secretary may operate the headwaters reservoirs below
				the minimum or above the maximum water levels established under subsection (a)
				in accordance with water control regulation manuals (or revisions to those
				manuals) developed by the Secretary, after consultation with the Governor of
				Minnesota and affected tribal governments, landowners, and commercial and
				recreational users.
							(2)Effective date
				of manualsThe water control regulation manuals referred to in
				paragraph (1) (and any revisions to those manuals) shall be effective as of the
				date on which the Secretary submits the manuals (or revisions) to
				Congress.
							(3)Notification
								(A)In
				generalExcept as provided in subparagraph (B), not less than 14
				days before operating any headwaters reservoir below the minimum or above the
				maximum water level limits specified in subsection (a), the Secretary shall
				submit to Congress a notice of intent to operate the headwaters
				reservoir.
								(B)ExceptionNotice
				under subparagraph (A) shall not be required in any case in which—
									(i)the operation of
				a headwaters reservoir is necessary to prevent the loss of life or to ensure
				the safety of a dam; or
									(ii)the drawdown of
				the water level of the reservoir is in anticipation of a flood control
				operation.
									.
				3116.Lower
			 Mississippi River Museum and Riverfront Interpretive SiteSection 103(c)(2) of the Water Resources
			 Development Act of 1992 (106 Stat. 4811) is amended by striking property
			 currently held by the Resolution Trust Corporation in the vicinity of the
			 Mississippi River Bridge and inserting riverfront
			 property.
			3117.Upper
			 Mississippi River system environmental management program
				(a)In
			 generalNotwithstanding section 221 of the Flood Control Act of
			 1970 (42 U.S.C. 1962d–5b), for any Upper Mississippi River fish and wildlife
			 habitat rehabilitation and enhancement project carried out under section
			 1103(e) of the Water Resources Development Act of 1986 (33 U.S.C. 652(e)), with
			 the consent of the affected local government, a nongovernmental organization
			 may be considered to be a non-Federal interest.
				(b)Conforming
			 amendmentSection 1103(e)(1)(A)(ii) of the Water Resources
			 Development Act of 1986 (33 U.S.C. 652(e)(1)(A)(ii)) is amended by inserting
			 before the period at the end the following: , including research on
			 water quality issues affecting the Mississippi River, including elevated
			 nutrient levels, and the development of remediation strategies.
				3118.Upper basin
			 of Missouri River
				(a)Use of
			 fundsNotwithstanding the Energy and Water Development
			 Appropriations Act, 2006 (Public Law 109–103; 119 Stat. 2247), funds made
			 available for recovery or mitigation activities in the lower basin of the
			 Missouri River may be used for recovery or mitigation activities in the upper
			 basin of the Missouri River, including the States of Montana, Nebraska, North
			 Dakota, and South Dakota.
				(b)Conforming
			 amendmentThe matter under the heading
			 missouri river mitigation, missouri, kansas, iowa, and
			 nebraska of section 601(a) of the Water Resources
			 Development Act of 1986 (100 Stat. 4143), as modified by section 334 of the
			 Water Resources Development Act of 1999 (113 Stat. 306), is amended by adding
			 at the end the following: The Secretary may carry out any recovery or
			 mitigation activities in the upper basin of the Missouri River, including the
			 States of Montana, Nebraska, North Dakota, and South Dakota, using funds made
			 available under this heading in accordance with the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.) and consistent with the project purposes of the Missouri
			 River Mainstem System as authorized by section 10 of the Act of December 22,
			 1944 (commonly known as the Flood Control Act of 1944) (58 Stat.
			 897)..
				3119.Great Lakes
			 fishery and ecosystem restoration program
				(a)Great Lakes
			 fishery and ecosystem restorationSection 506(c) of the Water
			 Resources Development Act of 2000 (42 U.S.C. 1962d–22(c)) is amended—
					(1)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
					(2)by inserting
			 after paragraph (1) the following:
						
							(2)Reconnaissance
				studiesBefore planning, designing, or constructing a project
				under paragraph (3), the Secretary shall carry out a reconnaissance
				study—
								(A)to identify
				methods of restoring the fishery, ecosystem, and beneficial uses of the Great
				Lakes; and
								(B)to determine
				whether planning of a project under paragraph (3) should
				proceed.
								;
				and
					(3)in paragraph
			 (4)(A) (as redesignated by paragraph (1)), by striking paragraph
			 (2) and inserting paragraph (3).
					(b)Cost
			 sharingSection 506(f) of the Water Resources Development Act of
			 2000 (42 U.S.C. 1962d–22(f)) is amended—
					(1)by redesignating
			 paragraphs (2) through (5) as paragraphs (3) through (6), respectively;
					(2)by inserting
			 after paragraph (1) the following:
						
							(2)Reconnaissance
				studiesAny reconnaissance study under subsection (c)(2) shall be
				carried out at full Federal
				expense.
							;
					(3)in paragraph (3)
			 (as redesignated by paragraph (1)), by striking (2) or (3) and
			 inserting (3) or (4); and
					(4)in paragraph
			 (4)(A) (as redesignated by paragraph (1)), by striking subsection
			 (c)(2) and inserting subsection (c)(3).
					3120.Great Lakes
			 remedial action plans and sediment remediationSection 401(c) of the Water Resources
			 Development Act of 1990 (104 Stat. 4644; 33 U.S.C. 1268 note) is amended by
			 striking through 2006 and inserting through
			 2011.
			3121.Great Lakes
			 tributary modelsSection
			 516(g)(2) of the Water Resources Development Act of 1996 (33 U.S.C.
			 2326b(g)(2)) is amended by striking through 2006 and inserting
			 through 2011.
			3122.Upper Ohio
			 River and tributaries navigation system new technology pilot program
				(a)Definition of
			 Upper Ohio River and Tributaries Navigation SystemIn this
			 section, the term Upper Ohio River and Tributaries Navigation
			 System means the Allegheny, Kanawha, Monongahela, and Ohio
			 Rivers.
				(b)Establishment
					(1)In
			 generalThe Secretary shall establish a pilot program to evaluate
			 new technologies applicable to the Upper Ohio River and Tributaries Navigation
			 System.
					(2)InclusionsThe
			 program may include the design, construction, or implementation of innovative
			 technologies and solutions for the Upper Ohio River and Tributaries Navigation
			 System, including projects for—
						(A)improved
			 navigation;
						(B)environmental
			 stewardship;
						(C)increased
			 navigation reliability; and
						(D)reduced
			 navigation costs.
						(3)PurposesThe
			 purposes of the program shall be, with respect to the Upper Ohio River and
			 Tributaries Navigation System—
						(A)to increase the
			 reliability and availability of federally-owned and federally-operated
			 navigation facilities;
						(B)to decrease
			 system operational risks; and
						(C)to
			 improve—
							(i)vessel traffic
			 management;
							(ii)access;
			 and
							(iii)Federal asset
			 management.
							(c)Federal
			 ownership requirementThe Secretary may provide assistance for a
			 project under this section only if the project is federally owned.
				(d)Local
			 cooperation agreements
					(1)In
			 generalThe Secretary shall enter into local cooperation
			 agreements with non-Federal interests to provide for the design, construction,
			 installation, and operation of the projects to be carried out under the
			 program.
					(2)RequirementsEach
			 local cooperation agreement entered into under this subsection shall include
			 the following:
						(A)PlanDevelopment
			 by the Secretary, in consultation with appropriate Federal and State officials,
			 of a navigation improvement project, including appropriate engineering plans
			 and specifications.
						(B)Legal and
			 institutional structuresEstablishment of such legal and
			 institutional structures as are necessary to ensure the effective long-term
			 operation of the project.
						(3)Cost
			 sharingTotal project costs under each local cooperation
			 agreement shall be cost-shared in accordance with the formula relating to the
			 applicable original construction project.
					(4)Expenditures
						(A)In
			 generalExpenditures under the program may include, for
			 establishment at federally-owned property, such as locks, dams, and
			 bridges—
							(i)transmitters;
							(ii)responders;
							(iii)hardware;
							(iv)software;
			 and
							(v)wireless
			 networks.
							(B)ExclusionsTransmitters,
			 responders, hardware, software, and wireless networks or other equipment
			 installed on privately-owned vessels or equipment shall not be eligible under
			 the program.
						(e)ReportNot
			 later than December 31, 2007, the Secretary shall submit to Congress a report
			 on the results of the pilot program carried out under this section, together
			 with recommendations concerning whether the program or any component of the
			 program should be implemented on a national basis.
				(f)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $3,100,000, to remain available until expended.
				IVStudies
			4001.Eurasian
			 milfoilUnder the authority of
			 section 104 of the River and Harbor Act of 1958 (33 U.S.C. 610), the Secretary
			 shall carry out a study, at full Federal expense, to develop national protocols
			 for the use of the Euhrychiopsis lecontei weevil for biological control of
			 Eurasian milfoil in the lakes of Vermont and other northern tier States.
			4002.McClellan-Kerr
			 Arkansas River Navigation Channel
				(a)In
			 generalTo determine with improved accuracy the environmental
			 impacts of the project on the McClellan-Kerr Arkansas River Navigation Channel
			 (referred to in this section as the MKARN), the Secretary shall
			 carry out the measures described in subsection (b) in a timely manner.
				(b)Species
			 study
					(1)In
			 generalThe Secretary, in conjunction with Oklahoma State
			 University, shall convene a panel of experts with acknowledged expertise in
			 wildlife biology and genetics to review the available scientific information
			 regarding the genetic variation of various sturgeon species and possible
			 hybrids of those species that, as determined by the United States Fish and
			 Wildlife Service, may exist in any portion of the MKARN.
					(2)ReportThe
			 Secretary shall direct the panel to report to the Secretary, not later than 1
			 year after the date of enactment of this Act and in the best scientific
			 judgment of the panel—
						(A)the level of
			 genetic variation between populations of sturgeon sufficient to determine or
			 establish that a population is a measurably distinct species, subspecies, or
			 population segment; and
						(B)whether any
			 pallid sturgeons that may be found in the MKARN (including any tributary of the
			 MKARN) would qualify as such a distinct species, subspecies, or population
			 segment.
						4003.Los Angeles
			 River revitalization study, California
				(a)In
			 generalThe Secretary, in coordination with the city of Los
			 Angeles, shall—
					(1)prepare a
			 feasibility study for environmental ecosystem restoration, flood control,
			 recreation, and other aspects of Los Angeles River revitalization that is
			 consistent with the goals of the Los Angeles River Revitalization Master Plan
			 published by the city of Los Angeles; and
					(2)consider any
			 locally-preferred project alternatives developed through a full and open
			 evaluation process for inclusion in the study.
					(b)Use of existing
			 information and measuresIn preparing the study under subsection
			 (a), the Secretary shall use, to the maximum extent practicable—
					(1)information
			 obtained from the Los Angeles River Revitalization Master Plan; and
					(2)the development
			 process of that plan.
					(c)Demonstration
			 projects
					(1)In
			 generalThe Secretary is authorized to construct demonstration
			 projects in order to provide information to develop the study under subsection
			 (a)(1).
					(2)Federal
			 shareThe Federal share of the cost of any project under this
			 subsection shall be not more than 65 percent.
					(3)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subsection $12,000,000.
					4004.Nicholas
			 Canyon, Los Angeles, CaliforniaThe Secretary shall carry out a study for
			 bank stabilization and shore protection for Nicholas Canyon, Los Angeles,
			 California, under section 3 of the Act of August 13, 1946 (33 U.S.C.
			 426g).
			4005.Oceanside,
			 California, shoreline special studySection 414 of the Water Resources
			 Development Act of 2000 (114 Stat. 2636) is amended by striking 32
			 months and inserting 44 months.
			4006.Comprehensive
			 flood protection project, St. Helena, California
				(a)Flood
			 protection project
					(1)ReviewThe
			 Secretary shall review the project for flood control and environmental
			 restoration at St. Helena, California, generally in accordance with Enhanced
			 Minimum Plan A, as described in the final environmental impact report prepared
			 by the city of St. Helena, California, and certified by the city to be in
			 compliance with the California Environmental Quality Act on February 24,
			 2004.
					(2)Action on
			 determinationIf the Secretary determines under paragraph (1)
			 that the project is economically justified, technically sound, and
			 environmentally acceptable, the Secretary is authorized to carry out the
			 project at a total cost of $30,000,000, with an estimated Federal cost of
			 $19,500,000 and an estimated non-Federal cost of $10,500,000.
					(b)Cost
			 sharingCost sharing for the project described in subsection (a)
			 shall be in accordance with section 103 of the Water Resources Development Act
			 of 1986 (33 U.S.C. 2213).
				4007.San Francisco
			 Bay, Sacramento-San Joaquin Delta, Sherman Island, CaliforniaThe Secretary shall carry out a study of the
			 feasibility of a project to use Sherman Island, California, as a dredged
			 material rehandling facility for the beneficial use of dredged material to
			 enhance the environment and meet other water resource needs on the
			 Sacramento-San Joaquin Delta, California, under section 204 of the Water
			 Resources Development Act of 1992 (33 U.S.C. 2326).
			4008.South San
			 Francisco Bay shoreline study, California
				(a)In
			 generalThe Secretary, in cooperation with non-Federal interests,
			 shall conduct a study of the feasibility of carrying out a project for—
					(1)flood protection
			 of South San Francisco Bay shoreline;
					(2)restoration of
			 the South San Francisco Bay salt ponds (including on land owned by other
			 Federal agencies); and
					(3)other related
			 purposes, as the Secretary determines to be appropriate.
					(b)Independent
			 reviewTo the extent required by applicable Federal law, a
			 national science panel shall conduct an independent review of the study under
			 subsection (a).
				(c)Report
					(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall submit to Congress a report describing the
			 results of the study under subsection (a).
					(2)InclusionsThe
			 report under paragraph (1) shall include recommendations of the Secretary with
			 respect to the project described in subsection (a) based on planning, design,
			 and land acquisition documents prepared by—
						(A)the California
			 State Coastal Conservancy;
						(B)the Santa Clara
			 Valley Water District; and
						(C)other local
			 interests.
						4009.San Pablo Bay
			 Watershed restoration, California
				(a)In
			 generalThe Secretary shall complete work as expeditiously as
			 practicable on the study for the San Pablo watershed, California, authorized by
			 section 209 of the Flood Control Act of 1962 (76 Stat. 1196) to determine the
			 feasibility of opportunities for restoring, preserving, and protecting the San
			 Pablo Bay Watershed.
				(b)ReportNot
			 later than March 31, 2008, the Secretary shall submit to Congress a report that
			 describes the results of the study.
				4010.Fountain
			 Creek, North of Pueblo, ColoradoSubject to the availability of
			 appropriations, the Secretary shall expedite the completion of the Fountain
			 Creek, North of Pueblo, Colorado, watershed study authorized by a resolution
			 adopted by the Committee on Public Works and Transportation of the House of
			 Representatives on September 23, 1976.
			4011.Selenium
			 study, Colorado
				(a)In
			 generalThe Secretary, in consultation with State water quality
			 and resource and conservation agencies, shall conduct regional and
			 watershed-wide studies to address selenium concentrations in the State of
			 Colorado, including studies—
					(1)to measure
			 selenium on specific sites; and
					(2)to determine
			 whether specific selenium measures studied should be recommended for use in
			 demonstration projects.
					(b)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $5,000,000.
				4012.Promontory
			 Point third-party review, Chicago shoreline, Chicago, Illinois
				(a)Review
					(1)In
			 generalThe Secretary is authorized to conduct a third-party
			 review of the Promontory Point project along the Chicago Shoreline, Chicago,
			 Illinois, at a cost not to exceed $450,000.
					(2)Joint
			 reviewThe Buffalo and Seattle Districts of the Corps of
			 Engineers shall jointly conduct the review under paragraph (1).
					(3)StandardsThe
			 review shall be based on the standards under part 68 of title 36, Code of
			 Federal Regulations (or successor regulation), for implementation by the
			 non-Federal sponsor for the Chicago Shoreline Chicago, Illinois,
			 project.
					(b)ContributionsThe
			 Secretary shall accept from a State or political subdivision of a State
			 voluntarily contributed funds to initiate the third-party review.
				(c)TreatmentWhile
			 the third-party review is of the Promontory Point portion of the Chicago
			 Shoreline, Chicago, Illinois, project, the third-party review shall be separate
			 and distinct from the Chicago Shoreline, Chicago, Illinois, project.
				(d)Effect of
			 sectionNothing in this section affects the authorization for the
			 Chicago Shoreline, Chicago, Illinois, project.
				4013.Vidalia Port,
			 LouisianaThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 navigation improvement at Vidalia, Louisiana.
			4014.Lake Erie at
			 Luna Pier, MichiganThe
			 Secretary shall study the feasibility of storm damage reduction and beach
			 erosion protection and other related purposes along Lake Erie at Luna Pier,
			 Michigan.
			4015.Middle Bass
			 Island State Park, Middle Bass Island, OhioThe Secretary shall carry out a study of the
			 feasibility of a project for navigation improvements, shoreline protection, and
			 other related purposes, including the rehabilitation the harbor basin
			 (including entrance breakwaters), interior shoreline protection, dredging, and
			 the development of a public launch ramp facility, for Middle Bass Island State
			 Park, Middle Bass Island, Ohio.
			4016.Jasper County
			 port facility study, South Carolina
				(a)In
			 generalThe Secretary may determine the feasibility of providing
			 improvements to the Savannah River for navigation and related purposes that may
			 be necessary to support the location of container cargo and other port
			 facilities to be located in Jasper County, South Carolina, near the vicinity of
			 mile 6 of the Savannah Harbor Entrance Channel.
				(b)ConsiderationIn
			 making a determination under subsection (a), the Secretary shall take into
			 consideration—
					(1)landside
			 infrastructure;
					(2)the provision of
			 any additional dredged material disposal area for maintenance of the ongoing
			 Savannah Harbor Navigation project; and
					(3)the results of a
			 consultation with the Governor of the State of Georgia and the Governor of the
			 State of South Carolina.
					4017.Johnson
			 Creek, Arlington, TexasThe
			 Secretary shall conduct a feasibility study to determine the technical
			 soundness, economic feasibility, and environmental acceptability of the plan
			 prepared by the city of Arlington, Texas, as generally described in the report
			 entitled Johnson Creek: A Vision of Conservation, Arlington,
			 Texas, dated March 2006.
			4018.Lake
			 Champlain Canal study, Vermont and New York
				(a)Dispersal
			 barrier projectThe Secretary shall determine, at full Federal
			 expense, the feasibility of a dispersal barrier project at the Lake Champlain
			 Canal.
				(b)Construction,
			 maintenance, and operationIf the Secretary determines that the
			 project described in subsection (a) is feasible, the Secretary shall construct,
			 maintain, and operate a dispersal barrier at the Lake Champlain Canal at full
			 Federal expense.
				VMiscellaneous
			 provisions
			5001.Lakes
			 programSection 602(a) of the
			 Water Resources Development Act of 1986 (100 Stat. 4148; 110 Stat. 3758; 113
			 Stat. 295) is amended—
				(1)in paragraph
			 (18), by striking and at the end;
				(2)in paragraph
			 (19), by striking the period at the end and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(20)Kinkaid Lake,
				Jackson County, Illinois, removal of silt and aquatic growth and measures to
				address excessive sedimentation;
						(21)Lake Sakakawea,
				North Dakota, removal of silt and aquatic growth and measures to address
				excessive sedimentation;
						(22)Lake Morley,
				Vermont, removal of silt and aquatic growth and measures to address excessive
				sedimentation;
						(23)Lake Fairlee,
				Vermont, removal of silt and aquatic growth and measures to address excessive
				sedimentation; and
						(24)Lake Rodgers,
				Creedmoor, North Carolina, removal of silt and excessive nutrients and
				restoration of structural
				integrity.
						.
				5002.Estuary
			 restoration
				(a)PurposesSection
			 102 of the Estuary Restoration Act of 2000 (33 U.S.C. 2901) is amended—
					(1)in paragraph (1),
			 by inserting before the semicolon the following: by implementing a
			 coordinated Federal approach to estuary habitat restoration activities,
			 including the use of common monitoring standards and a common system for
			 tracking restoration acreage;
					(2)in paragraph (2),
			 by inserting and implement after to develop;
			 and
					(3)in paragraph (3),
			 by inserting through cooperative agreements after
			 restoration projects.
					(b)Definition of
			 estuary habitat restoration planSection 103(6)(A) of the Estuary
			 Restoration Act of 2000 (33 U.S.C. 2902(6)(A)) is amended by striking
			 Federal or State and inserting Federal, State, or
			 regional.
				(c)Estuary habitat
			 restoration programSection 104 of the Estuary Restoration Act of
			 2000 (33 U.S.C. 2903) is amended—
					(1)in subsection
			 (a), by inserting through the award of contracts and cooperative
			 agreements after assistance;
					(2)in subsection
			 (c)—
						(A)in paragraph
			 (3)(A), by inserting or State after Federal;
			 and
						(B)in paragraph
			 (4)(B), by inserting or approach after
			 technology;
						(3)in subsection
			 (d)—
						(A)in paragraph
			 (1)—
							(i)by
			 striking Except and inserting the following:
								
									(i)In
				generalExcept
									;
				and
							(ii)by
			 adding at the end the following:
								
									(ii)Monitoring
										(I)CostsThe
				costs of monitoring an estuary habitat restoration project funded under this
				title may be included in the total cost of the estuary habitat restoration
				project.
										(II)GoalsThe
				goals of the monitoring shall be—
											(aa)to
				measure the effectiveness of the restoration project; and
											(bb)to
				allow adaptive management to ensure project
				success.
											;
							(B)in paragraph (2),
			 by inserting or approach after technology;
			 and
						(C)in paragraph (3),
			 by inserting (including monitoring) after
			 services;
						(4)in subsection
			 (f)(1)(B), by inserting long-term before
			 maintenance; and
					(5)in subsection
			 (g)—
						(A)by striking
			 In carrying and inserting the following:
							
								(1)In
				generalIn carrying
								;
				and
						(B)by adding at the
			 end the following:
							
								(2)Small
				projects
									(A)Definition of
				small projectIn this paragraph, the term small
				project means a project carried out under this title at a Federal cost
				of less than $1,000,000.
									(B)Small project
				delegationIn carrying out this title, the Secretary, upon the
				recommendation of the Council, may delegate implementation of a small project
				to—
										(i)the Secretary of
				the Interior (acting through the Director of the United States Fish and
				Wildlife Service);
										(ii)the Under
				Secretary for Oceans and Atmosphere of the Department of Commerce;
										(iii)the
				Administrator of the Environmental Protection Agency; or
										(iv)the Secretary of
				Agriculture.
										(C)FundingThe
				implementation of a small project delegated to the head of a Federal department
				or agency under this paragraph may be carried out using—
										(i)funds
				appropriated to the department or agency under section 109(a)(1); or
										(ii)any other funds
				available to the department or agency.
										(D)AgreementsThe
				Federal department or agency to which implementation of a small project is
				delegated shall enter into an agreement with the non-Federal interest generally
				in conformance with the criteria in subsections (d) and (e). Cooperative
				agreements may be used for any delegated
				project.
									.
						(d)Establishment
			 of Estuary Habitat Restoration CouncilSection 105(b) of the
			 Estuary Restoration Act of 2000 (33 U.S.C. 2904(b)) is amended—
					(1)in paragraph (4),
			 by striking and after the semicolon;
					(2)in paragraph (5),
			 by striking the period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following:
						
							(6)cooperating in
				the implementation of the strategy developed under section 106;
							(7)recommending
				standards for monitoring for restoration projects and contribution of project
				information to the database developed under section 107; and
							(8)otherwise using
				the respective agency authorities of the Council members to carry out this
				title.
							.
					(e)Monitoring of
			 estuary habitat restoration projectsSection 107(d) of the
			 Estuary Restoration Act of 2000 (33 U.S.C. 2906(d)) is amended by striking
			 compile and inserting have general data compilation,
			 coordination, and analysis responsibilities to carry out this title and in
			 support of the strategy developed under this section, including compilation
			 of.
				(f)ReportingSection
			 108(a) of the Estuary Restoration Act of 2000 (33 U.S.C. 2907(a)) is amended by
			 striking third and fifth and inserting sixth, eighth, and
			 tenth.
				(g)FundingSection
			 109(a) of the Estuary Restoration Act of 2000 (33 U.S.C. 2908(a)) is
			 amended—
					(1)in paragraph
			 (1)—
						(A)in the matter
			 preceding subparagraph (A), by striking to the Secretary;
			 and
						(B)by striking
			 subparagraphs (A) through (D) and inserting the following:
							
								(A)to the Secretary,
				$25,000,000 for each of fiscal years 2007 through 2011;
								(B)to the Secretary
				of the Interior (acting through the Director of the United States Fish and
				Wildlife Service), $2,500,000 for each of fiscal years 2007 through
				2011;
								(C)to the Under
				Secretary for Oceans and Atmosphere of the Department of Commerce, $2,500,000
				for each of fiscal years 2007 through 2011;
								(D)to the
				Administrator of the Environmental Protection Agency, $2,500,000 for each of
				fiscal years 2007 through 2011; and
								(E)to the Secretary
				of Agriculture, $2,500,000 for each of fiscal years 2007 through
				2011.
								;
				and
						(2)in the first
			 sentence of paragraph (2)—
						(A)by inserting
			 and other information compiled under section 107 after
			 this title; and
						(B)by striking
			 2005 and inserting 2011.
						(h)General
			 provisionsSection 110 of the Estuary Restoration Act of 2000 (33
			 U.S.C. 2909) is amended—
					(1)in subsection
			 (b)(1)—
						(A)by inserting
			 or contracts after agreements; and
						(B)by inserting
			 , nongovernmental organizations, after agencies;
			 and
						(2)by striking
			 subsections (d) and (e).
					5003.Delmarva
			 conservation corridor, Delaware and Maryland
				(a)AssistanceThe
			 Secretary may provide technical assistance to the Secretary of Agriculture for
			 use in carrying out the Conservation Corridor Demonstration Program established
			 under subtitle G of title II of the Farm Security and Rural Investment Act of
			 2002 (16 U.S.C. 3801 note; 116 Stat. 275).
				(b)Coordination
			 and integrationIn carrying out water resources projects in the
			 States on the Delmarva Peninsula, the Secretary shall coordinate and integrate
			 those projects, to the maximum extent practicable, with any activities carried
			 out to implement a conservation corridor plan approved by the Secretary of
			 Agriculture under section 2602 of the Farm Security and Rural Investment Act of
			 2002 (16 U.S.C. 3801 note; 116 Stat. 275).
				5004.Susquehanna,
			 Delaware, and Potomac River Basins, Delaware, Maryland, Pennsylvania, and
			 Virginia
				(a)Ex officio
			 memberNotwithstanding section 3001(a) of the 1997 Emergency
			 Supplemental Appropriations Act for Recovery From Natural Disasters, and for
			 Overseas Peacekeeping Efforts, Including Those in Bosnia (111 Stat. 176) and
			 sections 2.2 of the Susquehanna River Basin Compact (Public Law 91–575) and the
			 Delaware River Basin Compact (Public Law 87–328), beginning in fiscal year
			 2002, and each fiscal year thereafter, the Division Engineer, North Atlantic
			 Division, Corps of Engineers—
					(1)shall be the ex
			 officio United States member under the Susquehanna River Basin Compact, the
			 Delaware River Basin Compact, and the Potomac River Basin Compact;
					(2)shall serve
			 without additional compensation; and
					(3)may designate an
			 alternate member in accordance with the terms of those compacts.
					(b)Authorization
			 to allocateThe Secretary shall allocate funds to the Susquehanna
			 River Basin Commission, Delaware River Basin Commission, and the Interstate
			 Commission on the Potomac River Basin (Potomac River Basin Compact (Public Law
			 91–407)) to fulfill the equitable funding requirements of the respective
			 interstate compacts.
				(c)Water supply
			 and conservation storage, Delaware River Basin
					(1)In
			 generalThe Secretary shall enter into an agreement with the
			 Delaware River Basin Commission to provide temporary water supply and
			 conservation storage at the Francis E. Walter Dam, Pennsylvania, for any period
			 during which the Commission has determined that a drought warning or drought
			 emergency exists.
					(2)LimitationThe
			 agreement shall provide that the cost for water supply and conservation storage
			 under paragraph (1) shall not exceed the incremental operating costs associated
			 with providing the storage.
					(d)Water supply
			 and conservation storage, Susquehanna River Basin
					(1)In
			 generalThe Secretary shall enter into an agreement with the
			 Susquehanna River Basin Commission to provide temporary water supply and
			 conservation storage at Federal facilities operated by the Corps of Engineers
			 in the Susquehanna River Basin, during any period in which the Commission has
			 determined that a drought warning or drought emergency exists.
					(2)LimitationThe
			 agreement shall provide that the cost for water supply and conservation storage
			 under paragraph (1) shall not exceed the incremental operating costs associated
			 with providing the storage.
					(e)Water supply
			 and conservation storage, Potomac River Basin
					(1)In
			 generalThe Secretary shall enter into an agreement with the
			 Potomac River Basin Commission to provide temporary water supply and
			 conservation storage at Federal facilities operated by the Corps of Engineers
			 in the Potomac River Basin for any period during which the Commission has
			 determined that a drought warning or drought emergency exists.
					(2)LimitationThe
			 agreement shall provide that the cost for water supply and conservation storage
			 under paragraph (1) shall not exceed the incremental operating costs associated
			 with providing the storage.
					5005.Anacostia
			 River, District of Columbia and Maryland
				(a)Comprehensive
			 action planNot later than 1 year after the date of enactment of
			 this Act, the Secretary, in coordination with the Mayor of the District of
			 Columbia, the Governor of Maryland, the county executives of Montgomery County
			 and Prince George’s County, Maryland, and other stakeholders, shall develop and
			 make available to the public a 10-year comprehensive action plan to provide for
			 the restoration and protection of the ecological integrity of the Anacostia
			 River and its tributaries.
				(b)Public
			 availabilityOn completion of the comprehensive action plan under
			 subsection (a), the Secretary shall make the plan available to the
			 public.
				5006.Chicago
			 Sanitary and Ship Canal Dispersal Barriers project, Illinois
				(a)Treatment as
			 single projectThe Chicago Sanitary and Ship Canal Dispersal
			 Barrier Project (Barrier I) (as in existence on the date of enactment of this
			 Act), constructed as a demonstration project under section 1202(i)(3) of the
			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C.
			 4722(i)(3)), and Barrier II, as authorized by section 345 of the District of
			 Columbia Appropriations Act, 2005 (Public Law 108–335; 118 Stat. 1352), shall
			 be considered to constitute a single project.
				(b)Authorization
					(1)In
			 generalThe Secretary, acting through the Chief of Engineers, is
			 authorized and directed, at full Federal expense—
						(A)to upgrade and
			 make permanent Barrier I;
						(B)to construct
			 Barrier II, notwithstanding the project cooperation agreement with the State of
			 Illinois dated June 14, 2005;
						(C)to operate and
			 maintain Barrier I and Barrier II as a system to optimize effectiveness;
						(D)to conduct, in
			 consultation with appropriate Federal, State, local, and nongovernmental
			 entities, a study of a full range of options and technologies for reducing
			 impacts of hazards that may reduce the efficacy of the Barriers; and
						(E)to provide to
			 each State a credit in an amount equal to the amount of funds contributed by
			 the State toward Barrier II.
						(2)Use of
			 creditA State may apply a credit received under paragraph (1)(E)
			 to any cost sharing responsibility for an existing or future Federal project
			 with the Corps of Engineers in the State.
					(c)Conforming
			 amendments
					(1)Nonindigenous
			 aquatic nuisance prevention and controlSection 1202(i)(3)(C) of
			 the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16
			 U.S.C. 4722(i)(3)(C)), is amended by striking , to carry out this
			 paragraph, $750,000 and inserting such sums as are necessary to
			 carry out the dispersal barrier demonstration project under this
			 paragraph.
					(2)Barrier II
			 authorizationSection 345 of the District of Columbia
			 Appropriations Act, 2005 (Public Law 108–335; 118 Stat. 1352), is amended to
			 read as follows:
						
							345.Chicago
				Sanitary and Ship Canal Dispersal Barrier, IllinoisThere are authorized to be appropriated such
				sums as are necessary to carry out the Barrier II project of the project for
				the Chicago Sanitary and Ship Canal Dispersal Barrier, Illinois, initiated
				pursuant to section 1135 of the Water Resources Development Act of 1986 (33
				U.S.C. 2294 note; 100 Stat.
				4251).
							.
					5007.Rio Grande
			 environmental management program, Colorado, New Mexico, and Texas
				(a)Short
			 titleThis section may be cited as the Rio Grande
			 Environmental Management Act of 2007.
				(b)DefinitionsIn
			 this section:
					(1)Rio Grande
			 CompactThe term Rio Grande Compact means the
			 compact approved by Congress under the Act of May 31, 1939 (53 Stat. 785,
			 chapter 155), and ratified by the States.
					(2)Rio Grande
			 BasinThe term Rio Grande Basin means the Rio Grande
			 (including all tributaries and their headwaters) located—
						(A)in the State of
			 Colorado, from the Rio Grande Reservoir, near Creede, Colorado, to the New
			 Mexico State border;
						(B)in the State of
			 New Mexico, from the Colorado State border downstream to the Texas State
			 border; and
						(C)in the State of
			 Texas, from the New Mexico State border to the southern terminus of the Rio
			 Grande at the Gulf of Mexico.
						(3)StatesThe
			 term States means the States of Colorado, New Mexico, and
			 Texas.
					(c)Program
			 authority
					(1)In
			 generalThe Secretary shall carry out, in the Rio Grande
			 Basin—
						(A)a program for the
			 planning, construction, and evaluation of measures for fish and wildlife
			 habitat rehabilitation and enhancement; and
						(B)implementation of
			 a long-term monitoring, computerized data inventory and analysis, applied
			 research, and adaptive management program.
						(2)ReportsNot
			 later than December 31, 2008, and not later than December 31 of every sixth
			 year thereafter, the Secretary, in consultation with the Secretary of the
			 Interior and the States, shall submit to Congress a report that—
						(A)contains an
			 evaluation of the programs described in paragraph (1);
						(B)describes the
			 accomplishments of each program;
						(C)provides updates
			 of a systemic habitat needs assessment; and
						(D)identifies any
			 needed adjustments in the authorization of the programs.
						(d)State and local
			 consultation and cooperative effortFor the purpose of ensuring
			 the coordinated planning and implementation of the programs described in
			 subsection (c), the Secretary shall—
					(1)consult with the
			 States and other appropriate entities in the States the rights and interests of
			 which might be affected by specific program activities; and
					(2)enter into an
			 interagency agreement with the Secretary of the Interior to provide for the
			 direct participation of, and transfer of funds to, the United States Fish and
			 Wildlife Service and any other agency or bureau of the Department of the
			 Interior for the planning, design, implementation, and evaluation of those
			 programs.
					(e)Cost
			 sharing
					(1)In
			 generalThe non-Federal share of the cost of a project carried
			 out under subsection (c)(1)(A)—
						(A)shall be 35
			 percent;
						(B)may be provided
			 through in-kind services or direct cash contributions; and
						(C)shall include
			 provision of necessary land, easements, relocations, and disposal sites.
						(2)Operation and
			 maintenanceThe costs of operation and maintenance of a project
			 located on Federal land, or land owned or operated by a State or local
			 government, shall be borne by the Federal, State, or local agency that has
			 jurisdiction over fish and wildlife activities on the land.
					(f)Nonprofit
			 entitiesNotwithstanding section 221 of the Flood Control Act of
			 1970 (42 U.S.C. 1962d–5b), with the consent of the affected local government, a
			 nonprofit entity may be included as a non-Federal interest for any project
			 carried out under subsection (c)(1)(A).
				(g)Effect on other
			 law
					(1)Water
			 lawNothing in this section preempts any State water law.
					(2)Compacts and
			 decreesIn carrying out this section, the Secretary shall comply
			 with the Rio Grande Compact, and any applicable court decrees or Federal and
			 State laws, affecting water or water rights in the Rio Grande Basin.
					(h)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section $25,000,000 for fiscal year 2006 and each
			 subsequent fiscal year.
				5008.Missouri
			 River and tributaries, mitigation, recovery and restoration, Iowa, Kansas,
			 Missouri, Montana, Nebraska, North Dakota, South Dakota, and Wyoming
				(a)Study
					(1)In
			 generalThe Secretary, in consultation with the Missouri River
			 Recovery and Implementation Committee established by subsection (b)(1), shall
			 conduct a study of the Missouri River and its tributaries to determine actions
			 required—
						(A)to mitigate
			 losses of aquatic and terrestrial habitat;
						(B)to recover
			 federally listed species under the Endangered Species Act (16 U.S.C. 1531 et
			 seq.); and
						(C)to restore the
			 ecosystem to prevent further declines among other native species.
						(2)FundingThe
			 study under paragraph (1) shall be funded under the Missouri River Fish and
			 Wildlife Mitigation Program.
					(b)Missouri River
			 Recovery Implementation Committee
					(1)EstablishmentNot
			 later than June 31, 2006, the Secretary shall establish a committee to be known
			 as the Missouri River Recovery Implementation Committee
			 (referred to in this section as the Committee).
					(2)MembershipThe
			 Committee shall include representatives from—
						(A)Federal
			 agencies;
						(B)States located
			 near the Missouri River Basin; and
						(C)other appropriate
			 entities, as determined by the Secretary, including—
							(i)water management
			 and fish and wildlife agencies;
							(ii)Indian tribes
			 located near the Missouri River Basin; and
							(iii)nongovernmental
			 stakeholders.
							(3)DutiesThe
			 Commission shall—
						(A)with respect to
			 the study under subsection (a), provide guidance to the Secretary and any other
			 affected Federal agency, State agency, or Indian tribe;
						(B)provide guidance
			 to the Secretary with respect to the Missouri River recovery and mitigation
			 program in existence on the date of enactment of this Act, including
			 recommendations relating to—
							(i)changes to the
			 implementation strategy from the use of adaptive management; and
							(ii)the coordination
			 of the development of consistent policies, strategies, plans, programs,
			 projects, activities, and priorities for the program;
							(C)exchange
			 information regarding programs, projects, and activities of the agencies and
			 entities represented on the Committee to promote the goals of the Missouri
			 River recovery and mitigation program;
						(D)establish such
			 working groups as the Committee determines to be necessary to assist in
			 carrying out the duties of the Committee, including duties relating to public
			 policy and scientific issues;
						(E)facilitate the
			 resolution of interagency and intergovernmental conflicts between entities
			 represented on the Committee associated with the Missouri River recovery and
			 mitigation program;
						(F)coordinate
			 scientific and other research associated with the Missouri River recovery and
			 mitigation program; and
						(G)annually prepare
			 a work plan and associated budget requests.
						(4)Compensation;
			 travel expenses
						(A)CompensationMembers
			 of the Committee shall not receive compensation from the Secretary in carrying
			 out the duties of the Committee under this section.
						(B)Travel
			 expensesTravel expenses incurred by a member of the Committee in
			 carrying out the duties of the Committee under this section shall be paid by
			 the agency, Indian tribe, or unit of government represented by the
			 member.
						(c)Nonapplicability
			 of FACAThe Federal Advisory
			 Committee Act (5 U.S.C. App.) shall not apply to the
			 Committee.
				5009.St. Mary
			 Project, Blackfeet Reservation, Montana
				(a)In
			 generalThe Secretary, in consultation with the Bureau of
			 Reclamation, shall conduct all necessary studies, develop an emergency response
			 plan, provide technical and planning and design assistance, and rehabilitate
			 and construct the St. Mary Diversion and Conveyance Works project located
			 within the exterior boundaries of the Blackfeet Reservation in the State of
			 Montana, at a total cost of $140,000,000.
				(b)Federal
			 shareThe Federal share of the total cost of the project under
			 this section shall be 75 percent.
				5010.Lower Platte
			 River watershed restoration, Nebraska
				(a)In
			 generalThe Secretary, acting through the Chief of Engineers, may
			 cooperate with and provide assistance to the Lower Platte River natural
			 resources districts in the State of Nebraska to serve as local sponsors with
			 respect to—
					(1)conducting
			 comprehensive watershed planning in the natural resource districts;
					(2)assessing water
			 resources in the natural resource districts; and
					(3)providing project
			 feasibility planning, design, and construction assistance for water resource
			 and watershed management in the natural resource districts, including projects
			 for environmental restoration and flood damage reduction.
					(b)Funding
					(1)Federal
			 shareThe Federal share of the cost of carrying out an activity
			 described in subsection (a) shall be 65 percent.
					(2)Non-Federal
			 shareThe non-Federal share of the cost of carrying out an
			 activity described in subsection (a)—
						(A)shall be 35
			 percent; and
						(B)may be provided
			 in cash or in-kind.
						(c)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section $12,000,000.
				5011.Cheyenne
			 River Sioux Tribe, Lower Brule Sioux Tribe, and terrestrial wildlife habitat
			 restoration, South Dakota
				(a)Disbursement
			 provisions of State of South Dakota and Cheyenne River Sioux Tribe and Lower
			 Brule Sioux Tribe Terrestrial Wildlife Habitat Restoration Trust
			 FundsSection 602(a)(4) of the Water Resources Development Act of
			 1999 (113 Stat. 386) is amended—
					(1)in subparagraph
			 (A)—
						(A)in clause (i), by
			 inserting and the Secretary of the Treasury after
			 Secretary; and
						(B)by striking
			 clause (ii) and inserting the following:
							
								(ii)Availability
				of fundsOn notification in accordance with clause (i), the
				Secretary of the Treasury shall make available to the State of South Dakota
				funds from the State of South Dakota Terrestrial Wildlife Habitat Restoration
				Trust Fund established under section 603, to be used to carry out the plan for
				terrestrial wildlife habitat restoration submitted by the State of South Dakota
				after the State certifies to the Secretary of the Treasury that the funds to be
				disbursed will be used in accordance with section 603(d)(3) and only after the
				Trust Fund is fully capitalized.
								;
				and
						(2)in subparagraph
			 (B), by striking clause (ii) and inserting the following:
						
							(ii)Availability
				of fundsOn notification in accordance with clause (i), the
				Secretary of the Treasury shall make available to the Cheyenne River Sioux
				Tribe and the Lower Brule Sioux Tribe funds from the Cheyenne River Sioux
				Terrestrial Wildlife Habitat Restoration Trust Fund and the Lower Brule Sioux
				Terrestrial Wildlife Habitat Restoration Trust Fund, respectively, established
				under section 604, to be used to carry out the plans for terrestrial wildlife
				habitat restoration submitted by the Cheyenne River Sioux Tribe and the Lower
				Brule Sioux Tribe, respectively, after the respective tribe certifies to the
				Secretary of the Treasury that the funds to be disbursed will be used in
				accordance with section 604(d)(3) and only after the Trust Fund is fully
				capitalized.
							.
					(b)Investment
			 provisions of State of South Dakota Terrestrial Wildlife Restoration Trust
			 FundSection 603 of the Water Resources Development Act of 1999
			 (113 Stat. 388) is amended—
					(1)by striking
			 subsection (c) and inserting the following:
						
							(c)Investments
								(1)Eligible
				obligationsNotwithstanding any other provision of law, the
				Secretary of the Treasury shall invest the amounts deposited under subsection
				(b) and the interest earned on those amounts only in interest-bearing
				obligations of the United States issued directly to the Fund.
								(2)Investment
				requirements
									(A)In
				generalThe Secretary of the Treasury shall invest the Fund in
				accordance with all of the requirements of this paragraph.
									(B)Separate
				investments of principal and interest
										(i)Principal
				accountThe amounts deposited in the Fund under subsection (b)
				shall be credited to an account within the Fund (referred to in this paragraph
				as the principal account) and invested as provided in
				subparagraph (C).
										(ii)Interest
				accountThe interest earned from investing amounts in the
				principal account of the Fund shall be transferred to a separate account within
				the Fund (referred to in this paragraph as the interest account)
				and invested as provided in subparagraph (D).
										(iii)CreditingThe
				interest earned from investing amounts in the interest account of the Fund
				shall be credited to the interest account.
										(C)Investment of
				principal account
										(i)Initial
				investmentEach amount deposited in the principal account of the
				Fund shall be invested initially in eligible obligations having the shortest
				maturity then available until the date on which the amount is divided into 3
				substantially equal portions and those portions are invested in eligible
				obligations that are identical (except for transferability) to the next-issued
				publicly issued Treasury obligations having a 2-year maturity, a 5-year
				maturity, and a 10-year maturity, respectively.
										(ii)Subsequent
				investmentAs each 2-year, 5-year, and 10-year eligible
				obligation matures, the principal of the maturing eligible obligation shall
				also be invested initially in the shortest-maturity eligible obligation then
				available until the principal is reinvested substantially equally in the
				eligible obligations that are identical (except for transferability) to the
				next-issued publicly issued Treasury obligations having 2-year, 5-year, and
				10-year maturities.
										(iii)Discontinuance
				of issuance of obligationsIf the Department of the Treasury
				discontinues issuing to the public obligations having 2-year, 5-year, or
				10-year maturities, the principal of any maturing eligible obligation shall be
				reinvested substantially equally in eligible obligations that are identical
				(except for transferability) to the next-issued publicly issued Treasury
				obligations of the maturities longer than 1 year then available.
										(D)Investment of
				interest account
										(i)Before full
				capitalizationUntil the date on which the Fund is fully
				capitalized, amounts in the interest account of the Fund shall be invested in
				eligible obligations that are identical (except for transferability) to
				publicly issued Treasury obligations that have maturities that coincide, to the
				maximum extent practicable, with the date on which the Fund is expected to be
				fully capitalized.
										(ii)After full
				capitalizationOn and after the date on which the Fund is fully
				capitalized, amounts in the interest account of the Fund shall be invested and
				reinvested in eligible obligations having the shortest maturity then available
				until the amounts are withdrawn and transferred to fund the activities
				authorized under subsection (d)(3).
										(E)Par purchase
				priceThe price to be paid for eligible obligations purchased as
				investments of the principal account shall not exceed the par value of the
				obligations so that the amount of the principal account shall be preserved in
				perpetuity.
									(F)Highest
				yieldAmong eligible obligations having the same maturity and
				purchase price, the obligation to be purchased shall be the obligation having
				the highest yield.
									(G)Holding to
				maturityEligible obligations purchased shall generally be held
				to their maturities.
									(3)Annual review
				of investment activitiesNot less frequently than once each
				calendar year, the Secretary of the Treasury shall review with the State of
				South Dakota the results of the investment activities and financial status of
				the Fund during the preceding 12-month period.
								(4)Audits
									(A)In
				generalThe activities of the State of South Dakota (referred to
				in this subsection as the State) in carrying out the plan of the
				State for terrestrial wildlife habitat restoration under section 602(a) shall
				be audited as part of the annual audit that the State is required to prepare
				under the Office of Management and Budget Circular A–133 (or a successor
				circulation).
									(B)Determination
				by auditorsAn auditor that conducts an audit under subparagraph
				(A) shall—
										(i)determine whether
				funds received by the State under this section during the period covered by the
				audit were used to carry out the plan of the State in accordance with this
				section; and
										(ii)include the
				determination under clause (i) in the written findings of the audit.
										(5)Modification of
				investment requirements
									(A)In
				generalIf the Secretary of the Treasury determines that meeting
				the requirements under paragraph (2) with respect to the investment of a Fund
				is not practicable, or would result in adverse consequences for the Fund, the
				Secretary shall modify the requirements, as the Secretary determines to be
				necessary.
									(B)ConsultationBefore
				modifying a requirement under subparagraph (A), the Secretary of the Treasury
				shall consult with the State regarding the proposed
				modification.
									;
					(2)in subsection
			 (d)(2), by inserting “of the Treasury” after Secretary”; and
					(3)by striking
			 subsection (f) and inserting the following:
						
							(f)Administrative
				expensesThere are authorized to be appropriated, out of any
				money in the Treasury not otherwise appropriated, to the Secretary of the
				Treasury, to pay expenses associated with investing the Fund and auditing the
				uses of amounts withdrawn from the Fund—
								(1)up to $500,000
				for each of fiscal years 2006 and 2007; and
								(2)such sums as are
				necessary for each subsequent fiscal
				year.
								.
					(c)Investment
			 provisions for Cheyenne River Sioux Tribe and Lower Brule Sioux Tribe Trust
			 FundsSection 604 of the Water Resources Development Act of 1999
			 (113 Stat. 389) is amended—
					(1)by striking
			 subsection (c) and inserting the following:
						
							(c)Investments
								(1)Eligible
				obligationsNotwithstanding any other provision of law, the
				Secretary of the Treasury shall invest the amounts deposited under subsection
				(b) and the interest earned on those amounts only in interest-bearing
				obligations of the United States issued directly to the Funds.
								(2)Investment
				requirements
									(A)In
				generalThe Secretary of the Treasury shall invest each of the
				Funds in accordance with all of the requirements of this paragraph.
									(B)Separate
				investments of principal and interest
										(i)Principal
				accountThe amounts deposited in each Fund under subsection (b)
				shall be credited to an account within the Fund (referred to in this paragraph
				as the principal account) and invested as provided in
				subparagraph (C).
										(ii)Interest
				accountThe interest earned from investing amounts in the
				principal account of each Fund shall be transferred to a separate account
				within the Fund (referred to in this paragraph as the interest
				account) and invested as provided in subparagraph (D).
										(iii)CreditingThe
				interest earned from investing amounts in the interest account of each Fund
				shall be credited to the interest account.
										(C)Investment of
				principal account
										(i)Initial
				investmentEach amount deposited in the principal account of each
				Fund shall be invested initially in eligible obligations having the shortest
				maturity then available until the date on which the amount is divided into 3
				substantially equal portions and those portions are invested in eligible
				obligations that are identical (except for transferability) to the next-issued
				publicly issued Treasury obligations having a 2-year maturity, a 5-year
				maturity, and a 10-year maturity, respectively.
										(ii)Subsequent
				investmentAs each 2-year, 5-year, and 10-year eligible
				obligation matures, the principal of the maturing eligible obligation shall
				also be invested initially in the shortest-maturity eligible obligation then
				available until the principal is reinvested substantially equally in the
				eligible obligations that are identical (except for transferability) to the
				next-issued publicly issued Treasury obligations having 2-year, 5-year, and
				10-year maturities.
										(iii)Discontinuation
				of issuance of obligationsIf the Department of the Treasury
				discontinues issuing to the public obligations having 2-year, 5-year, or
				10-year maturities, the principal of any maturing eligible obligation shall be
				reinvested substantially equally in eligible obligations that are identical
				(except for transferability) to the next-issued publicly issued Treasury
				obligations of the maturities longer than 1 year then available.
										(D)Investment of
				the interest account
										(i)Before full
				capitalizationUntil the date on which each Fund is fully
				capitalized, amounts in the interest account of the Fund shall be invested in
				eligible obligations that are identical (except for transferability) to
				publicly issued Treasury obligations that have maturities that coincide, to the
				maximum extent practicable, with the date on which the Fund is expected to be
				fully capitalized.
										(ii)After full
				capitalizationOn and after the date on which each Fund is fully
				capitalized, amounts in the interest account of the Fund shall be invested and
				reinvested in eligible obligations having the shortest maturity then available
				until the amounts are withdrawn and transferred to fund the activities
				authorized under subsection (d)(3).
										(E)Par purchase
				priceThe price to be paid for eligible obligations purchased as
				investments of the principal account shall not exceed the par value of the
				obligations so that the amount of the principal account shall be preserved in
				perpetuity.
									(F)Highest
				yieldAmong eligible obligations having the same maturity and
				purchase price, the obligation to be purchased shall be the obligation having
				the highest yield.
									(G)Holding to
				maturityEligible obligations purchased shall generally be held
				to their maturities.
									(3)Annual review
				of investment activitiesNot less frequently than once each
				calendar year, the Secretary of the Treasury shall review with the Cheyenne
				River Sioux Tribe and the Lower Brule Sioux Tribe (referred to in this
				subsection as the Tribes) the results of the investment
				activities and financial status of the Funds during the preceding 12-month
				period.
								(4)Audits
									(A)In
				generalThe activities of the Tribes in carrying out the plans of
				the Tribes for terrestrial wildlife habitat restoration under section 602(a)
				shall be audited as part of the annual audit that the Tribes are required to
				prepare under the Office of Management and Budget Circular A–133 (or a
				successor circulation).
									(B)Determination
				by auditorsAn auditor that conducts an audit under subparagraph
				(A) shall—
										(i)determine whether
				funds received by the Tribes under this section during the period covered by
				the audit were used to carry out the plan of the appropriate Tribe in
				accordance with this section; and
										(ii)include the
				determination under clause (i) in the written findings of the audit.
										(5)Modification of
				investment requirements
									(A)In
				generalIf the Secretary of the Treasury determines that meeting
				the requirements under paragraph (2) with respect to the investment of a Fund
				is not practicable, or would result in adverse consequences for the Fund, the
				Secretary shall modify the requirements, as the Secretary determines to be
				necessary.
									(B)ConsultationBefore
				modifying a requirement under subparagraph (A), the Secretary of the Treasury
				shall consult with the Tribes regarding the proposed
				modification.
									;
				and
					(2)by striking
			 subsection (f) and inserting the following:
						
							(f)Administrative
				expensesThere are authorized to be appropriated, out of any
				money in the Treasury not otherwise appropriated, to the Secretary of the
				Treasury to pay expenses associated with investing the Funds and auditing the
				uses of amounts withdrawn from the Funds—
								(1)up to $500,000
				for each of fiscal years 2006 and 2007; and
								(2)such sums as are
				necessary for each subsequent fiscal
				year.
								.
					5012.Connecticut
			 River dams, Vermont
				(a)In
			 generalThe Secretary shall evaluate, design, and construct
			 structural modifications at full Federal cost to the Union Village Dam
			 (Ompompanoosuc River), North Hartland Dam (Ottauquechee River), North
			 Springfield Dam (Black River), Ball Mountain Dam (West River), and Townshend
			 Dam (West River), Vermont, to regulate flow and temperature to mitigate
			 downstream impacts on aquatic habitat and fisheries.
				(b)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $30,000,000.
				VIProject
			 deauthorizations
			6001.Little Cove
			 Creek, Glencoe, AlabamaThe
			 project for flood damage reduction, Little Cove Creek, Glencoe, Alabama,
			 authorized by the Supplemental Appropriations Act, 1985 (99 Stat. 312), is not
			 authorized.
			6002.Goleta and
			 Vicinity, CaliforniaThe
			 project for flood control, Goleta and Vicinity, California, authorized by
			 section 201 of the Flood Control Act of 1970 (84 Stat. 1826), is not
			 authorized.
			6003.Bridgeport
			 Harbor, Connecticut
				(a)In
			 generalThe portion of the project for navigation, Bridgeport
			 Harbor, Connecticut, authorized by the Act of July 3, 1930 (46 Stat. 919),
			 consisting of an 18-foot channel in Yellow Mill River and described in
			 subsection (b), is not authorized.
				(b)Description of
			 projectThe project referred to in subsection (a) is described as
			 beginning at a point along the eastern limit of the existing project, N.
			 123,649.75, E. 481,920.54, thence running northwesterly about 52.64 feet to a
			 point N. 123,683.03, E. 481,879.75, thence running northeasterly about 1,442.21
			 feet to a point N. 125,030.08, E. 482,394.96, thence running northeasterly
			 about 139.52 feet to a point along the east limit of the existing channel, N.
			 125,133.87, E. 482,488.19, thence running southwesterly about 1,588.98 feet to
			 the point of origin.
				6004.Bridgeport,
			 ConnecticutThe project for
			 environmental infrastructure, Bridgeport, Connecticut, authorized by section
			 219(f)(26) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113
			 Stat. 336), is not authorized.
			6005.Inland
			 Waterway from Delaware River to Chesapeake Bay, Part
			 II, installation of fender protection for
			 bridges, Delaware and MarylandThe project for the construction of bridge
			 fenders for the Summit and St. Georges Bridge for the Inland Waterway of the
			 Delaware River to the C & D Canal of the Chesapeake Bay, authorized by the
			 River and Harbor Act of 1954 (68 Stat. 1249), is not authorized.
			6006.Shingle Creek
			 Basin, FloridaThe project for
			 flood control, Central and Southern Florida Project, Shingle Creek Basin,
			 Florida, authorized by section 203 of the Flood Control Act of 1962 (76 Stat.
			 1182), is not authorized.
			6007.Brevoort,
			 IndianaThe project for flood
			 control, Brevoort, Indiana, authorized by section 5 of the Flood Control Act of
			 1936 (49 Stat. 1587), is not authorized.
			6008.Middle
			 Wabash, Greenfield Bayou, IndianaThe project for flood control, Middle
			 Wabash, Greenfield Bayou, Indiana, authorized by section 10 of the Flood
			 Control Act of 1946 (60 Stat. 649), is not authorized.
			6009.Lake George,
			 Hobart, IndianaThe project
			 for flood damage reduction, Lake George, Hobart, Indiana, authorized by section
			 602 of the Water Resources Development Act of 1986 (100 Stat. 4148), is not
			 authorized.
			6010.Green Bay
			 Levee and Drainage District No. 2, IowaThe project for flood damage reduction,
			 Green Bay Levee and Drainage District No. 2, Iowa, authorized by section 401(a)
			 of the Water Resources Development Act of 1986 (100 Stat. 4115), deauthorized
			 in fiscal year 1991, and reauthorized by section 115(a)(1) of the Water
			 Resources Development Act of 1992 (106 Stat. 4821), is not authorized.
			6011.Muscatine
			 Harbor, IowaThe project for
			 navigation at the Muscatine Harbor on the Mississippi River at Muscatine, Iowa,
			 authorized by section 101 of the River and Harbor Act of 1950 (64 Stat. 166),
			 is not authorized.
			6012.Big South
			 Fork National River and recreational area, Kentucky and TennesseeThe project for recreation facilities at Big
			 South Fork National River and Recreational Area, Kentucky and Tennessee,
			 authorized by section 108 of the Water Resources Development Act of 1974 (88
			 Stat. 43), is not authorized.
			6013.Eagle Creek
			 Lake, KentuckyThe project for
			 flood control and water supply, Eagle Creek Lake, Kentucky, authorized by
			 section 203 of the Flood Control Act of 1962 (76 Stat. 1188), is not
			 authorized.
			6014.Hazard,
			 KentuckyThe project for flood
			 damage reduction, Hazard, Kentucky, authorized by section 3 of the Water
			 Resources Development Act of 1988 (102 Stat. 4014) and section 108 of the Water
			 Resources Development Act of 1990 (104 Stat. 4621), is not authorized.
			6015.West Kentucky
			 Tributaries, KentuckyThe
			 project for flood control, West Kentucky Tributaries, Kentucky, authorized by
			 section 204 of the Flood Control Act of 1965 (79 Stat. 1081), section 201 of
			 the Flood Control Act of 1970 (84 Stat. 1825), and section 401(b) of the Water
			 Resources Development Act of 1986 (100 Stat. 4129), is not authorized.
			6016.Bayou
			 Cocodrie and Tributaries, LouisianaThe project for flood damage reduction,
			 Bayou Cocodrie and Tributaries, Louisiana, authorized by section 3 of the of
			 the Act of August 18, 1941 (55 Stat. 644, chapter 377), and section 1(a) of the
			 Water Resources Development Act of 1974 (88 Stat. 12), is not
			 authorized.
			6017.Bayou
			 LaFourche and LaFourche Jump, LouisianaThe uncompleted portions of the project for
			 navigation improvement for Bayou LaFourche and LaFourche Jump, Louisiana,
			 authorized by the Act of August 30, 1935 (49 Stat. 1033, chapter 831), and the
			 River and Harbor Act of 1960 (74 Stat. 481), are not authorized.
			6018.Eastern
			 Rapides and South-Central Avoyelles Parishes, LouisianaThe project for flood control, Eastern
			 Rapides and South-Central Avoyelles Parishes, Louisiana, authorized by section
			 201 of the Flood Control Act of 1970 (84 Stat. 1825), is not authorized.
			6019.Fort
			 Livingston, Grand Terre Island, LouisianaThe project for erosion protection and
			 recreation, Fort Livingston, Grande Terre Island, Louisiana, authorized by the
			 Act of August 13, 1946 (commonly known as the Flood Control Act of
			 1946) (33 U.S.C. 426e et seq.), is not authorized.
			6020.Gulf
			 Intercoastal Waterway, Lake Borgne and Chef Menteur, LouisianaThe project for the construction of
			 bulkheads and jetties at Lake Borgne and Chef Menteur, Louisiana, as part of
			 the Gulf Intercoastal Waterway authorized by the first section of the River and
			 Harbor Act of 1946 (60 Stat. 635), is not authorized.
			6021.Red River
			 Waterway, Shreveport, Louisiana to Daingerfield, TexasThe project for the Red River Waterway,
			 Shreveport, Louisiana to Daingerfield, Texas, authorized by section 101 of the
			 River and Harbor Act of 1968 (82 Stat. 731), is not authorized.
			6022.Casco Bay,
			 Portland, MaineThe project
			 for environmental infrastructure, Casco Bay in the Vicinity of Portland, Maine,
			 authorized by section 307 of the Water Resources Development Act of 1992 (106
			 Stat. 4841), is not authorized.
			6023.Northeast
			 Harbor, MaineThe project for
			 navigation, Northeast Harbor, Maine, authorized by section 2 of the Act of
			 March 2, 1945 (59 Stat. 12, chapter 19), is not authorized.
			6024.Penobscot
			 River, Bangor, MaineThe
			 project for environmental infrastructure, Penobscot River in the Vicinity of
			 Bangor, Maine, authorized by section 307 of the Water Resources Development Act
			 of 1992 (106 Stat. 4841), is not authorized.
			6025.Saint John
			 River Basin, MaineThe project
			 for research and demonstration program of cropland irrigation and soil
			 conservation techniques, Saint John River Basin, Maine, authorized by section
			 1108 of the Water Resources Development Act of 1986 (106 Stat. 4230), is not
			 authorized.
			6026.Tenants
			 Harbor, MaineThe project for
			 navigation, Tenants Harbor, Maine, authorized by the first section of the Act
			 of March 2, 1919 (40 Stat. 1275, chapter 95), is not authorized.
			6027.Grand Haven
			 Harbor, MichiganThe project
			 for navigation, Grand Haven Harbor, Michigan, authorized by section 202(a) of
			 the Water Resources Development Act of 1986 (100 Stat. 4093), is not
			 authorized.
			6028.Greenville
			 Harbor, MississippiThe
			 project for navigation, Greenville Harbor, Mississippi, authorized by section
			 601(a) of the Water Resources Development Act of 1986 (100 Stat. 4142), is not
			 authorized.
			6029.Platte River
			 flood and related streambank erosion control, NebraskaThe project for flood damage reduction,
			 Platte River Flood and Related Streambank Erosion Control, Nebraska, authorized
			 by section 603 of the Water Resources Development Act of 1986 (100 Stat. 4149),
			 is not authorized.
			6030.Epping, New
			 HampshireThe project for
			 environmental infrastructure, Epping, New Hampshire, authorized by section
			 219(c)(6) of the Water Resources Development Act of 1992 (106 Stat. 4835), is
			 not authorized.
			6031.New York
			 Harbor and adjacent channels, Claremont Terminal, Jersey City, New
			 JerseyThe project for
			 navigation, New York Harbor and adjacent channels, Claremont Terminal, Jersey
			 City, New Jersey, authorized by section 202(b) of the Water Resources
			 Development Act of 1986 (100 Stat. 4098), is not authorized.
			6032.Eisenhower
			 and Snell Locks, New YorkThe
			 project for navigation, Eisenhower and Snell Locks, New York, authorized by
			 section 1163 of the Water Resources Development Act of 1986 (100 Stat. 4258),
			 is not authorized.
			6033.Olcott
			 Harbor, Lake Ontario, New YorkThe project for navigation, Olcott Harbor,
			 Lake Ontario, New York, authorized by section 601(a) of the Water Resources
			 Development Act of 1986 (100 Stat. 4143), is not authorized.
			6034.Outer Harbor,
			 Buffalo, New YorkThe project
			 for navigation, Outer Harbor, Buffalo, New York, authorized by section 110 of
			 the Water Resources Development Act of 1992 (106 Stat. 4817), is not
			 authorized.
			6035.Sugar Creek
			 Basin, North Carolina and South CarolinaThe project for flood damage reduction,
			 Sugar Creek Basin, North Carolina and South Carolina, authorized by section
			 401(a) of the Water Resources Development Act of 1986 (100 Stat. 4121), is not
			 authorized.
			6036.Cleveland
			 Harbor 1958 Act, OhioThe
			 project for navigation, Cleveland Harbor (uncompleted portion), Ohio,
			 authorized by section 101 of the River and Harbor Act of 1958 (72 Stat. 299),
			 is not authorized.
			6037.Cleveland
			 Harbor 1960 Act, OhioThe
			 project for navigation, Cleveland Harbor (uncompleted portion), Ohio,
			 authorized by section 101 of the River and Harbor Act of 1960 (74 Stat. 482),
			 is not authorized.
			6038.Cleveland
			 Harbor, uncompleted portion of Cut #4, OhioThe project for navigation, Cleveland Harbor
			 (uncompleted portion of Cut #4), Ohio, authorized by the first section of the
			 Act of July 24, 1946 (60 Stat. 636, chapter 595), is not authorized.
			6039.Columbia
			 River, Seafarers Memorial, Hammond, OregonThe project for the Columbia River,
			 Seafarers Memorial, Hammond, Oregon, authorized by title I of the Energy and
			 Water Development Appropriations Act, 1991 (104 Stat. 2078), is not
			 authorized.
			6040.Tioga-Hammond
			 Lakes, PennsylvaniaThe
			 project for flood control and recreation, Tioga-Hammond Lakes, Mill Creek
			 Recreation, Pennsylvania, authorized by section 203 of the Flood Control Act of
			 1958 (72 Stat. 313), is not authorized.
			6041.Tamaqua,
			 PennsylvaniaThe project for
			 flood control, Tamaqua, Pennsylvania, authorized by section 1(a) of the Water
			 Resources Development Act of 1974 (88 Stat. 14), is not authorized.
			6042.Narragansett
			 Town Beach, Narragansett, Rhode IslandThe project for navigation, Narragansett
			 Town Beach, Narragansett, Rhode Island, authorized by section 361 of the Water
			 Resources Development Act of 1992 (106 Stat. 4861), is not authorized.
			6043.Quonset
			 Point-Davisville, Rhode IslandThe project for bulkhead repairs, Quonset
			 Point-Davisville, Rhode Island, authorized by section 571 of the Water
			 Resources Development Act of 1996 (110 Stat. 3788), is not authorized.
			6044.Arroyo
			 Colorado, TexasThe project
			 for flood damage reduction, Arroyo Colorado, Texas, authorized by section
			 401(a) of the Water Resources Development Act of 1986 (100 Stat. 4125), is not
			 authorized.
			6045.Cypress
			 Creek-Structural, TexasThe
			 project for flood damage reduction, Cypress Creek-Structural, Texas, authorized
			 by section 3(a)(13) of the Water Resources Development Act of 1988 (102 Stat.
			 4014), is not authorized.
			6046.East Fork
			 Channel Improvement, Increment 2, East Fork of the Trinity River,
			 TexasThe project for flood
			 damage reduction, East Fork Channel Improvement, Increment 2, East Fork of the
			 Trinity River, Texas, authorized by section 203 of the Flood Control Act of
			 1962 (76 Stat. 1185), is not authorized.
			6047.Falfurrias,
			 TexasThe project for flood
			 damage reduction, Falfurrias, Texas, authorized by section 3(a)(14) of the
			 Water Resources Development Act of 1988 (102 Stat. 4014), is not
			 authorized.
			6048.Pecan Bayou
			 Lake, TexasThe project for
			 flood control, Pecan Bayou Lake, Texas, authorized by section 203 of the Flood
			 Control Act of 1968 (82 Stat. 742), is not authorized.
			6049.Lake of the
			 Pines, TexasThe project for
			 navigation improvements affecting Lake of the Pines, Texas, for the portion of
			 the Red River below Fulton, Arkansas, authorized by the Act of July 13, 1892
			 (27 Stat. 88, chapter 158), as amended by the Act of July 24, 1946 (60 Stat.
			 635, chapter 595), the Act of May 17, 1950 (64 Stat. 163, chapter 188), and the
			 River and Harbor Act of 1968 (82 Stat. 731), is not authorized.
			6050.Tennessee
			 Colony Lake, TexasThe project
			 for navigation, Tennessee Colony Lake, Trinity River, Texas, authorized by
			 section 204 of the River and Harbor Act of 1965 (79 Stat. 1091), is not
			 authorized.
			6051.City
			 Waterway, Tacoma, WashingtonThe portion of the project for navigation,
			 City Waterway, Tacoma, Washington, authorized by the first section of the Act
			 of June 13, 1902 (32 Stat. 347), consisting of the last 1,000 linear feet of
			 the inner portion of the Waterway beginning at Station 70+00 and ending at
			 Station 80+00, is not authorized.
			6052.Kanawha River,
			 Charleston, West VirginiaThe
			 project for bank erosion, Kanawha River, Charleston, West Virginia, authorized
			 by section 603(f)(13) of the Water Resources Development Act of 1986 (100 Stat.
			 4153), is not authorized.
			
	
		April 30, 2007
		Read twice and placed on the calendar
	
